 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!/01 ',.- '23 4/4/5!"#$#%& '(%&")*+",(% '()-. !"#/,012*3## 2%4 !(*"5#)% 6,&+(%&,% 7#8,(%20 '(*%+,0 (9 '2):-#%"#)& !"#;()"5#)% 6,&+(%&,% 7#8,(%20 '(*%+,0 (9'2)-#%"#)&< =%,"#4 >)("5#)5((4 (9 '2)-#%"#)& 2%4 ?(,%#)& (9 @A#),+2 !"#B2C():#)&D E%"#)%2",(%20 =%,(% (9 ;()"5 @A#),+2< B(:+20 FGF.4#6787 /19#+940:;<= /19#+940;;/= /19#+94>41;= /19#+94>41<= /19#+94>4<>?@A85;= 511B!"#$%$&' +'! &.!".-C D"D-".% %#*+ED-".=F$.%+'&G=+'! G+,%*&A +HIJK B= 511/=+LMJAJ7NI6NJO8 ,6P ?@LQ8 -I@R8 !3 .278A7N8JA J77@8L NS8 6NN6RS8L L8RJ7J2A3  )S8.87H2AL8AN TJK8L 8UR8HNJ2A7 6AL 6 7@HH2INJAQ VIJ8T3  )S8 W8A8I6K #2@A78K TJK8L 6A 6A7P8IJAQ VIJ8T= 6AL NS8 .87H2AL8AN TJK8L 6 I8HKX VIJ8T3  )S8 W8A8I6K #2@A78K TJK8L RI277Y8UR8HNJ2A7 6AL 6 7@HH2INJAQ VIJ8T3  )S8 .87H2AL8AN TJK8L 6A 6A7P8IJAQ VIJ8T3)S8 '6NJ2A6K ,6V2I .8K6NJ2A7 -26IL S67 L8K8Q6N8L JN7 6@NS2IJNX JA NSJ7 HI2R88LJAQ N2 6 NSI88YM8MV8I H6A8K3)S8 -26IL S67 R2A7JL8I8L NS8 L8RJ7J2A 6AL NS8 I8R2IL JA KJQSN 2T NS8 8UR8HNJ2A7 6AL VIJ8T7 6AL S67 L8RJL8L N2 6TTJIM NS8 Z@LQ8[7 I@KJAQ7=5TJALJAQ7=/6AL R2ARK@7J2A7 67 M2LJTJ8L 6AL N2 6L2HN NS8 I8R2MM8AL8L &IL8I 67 M2LJYTJ8L6AL 78N T2INS JA T@KK V8K2P3:D2I8 7H8RJTJR6KKX= P8 6L2HN NS8 Z@LQ8[7 TJALJAQ7 NS6N NS8 .87H2AL8AN OJ2K6N8L %8RNJ2A ;\6]\4] 2T NS8 +RN VX 6LOJ7JAQ 8MHK2X88 ?6M87 D@JI NS6N JN P2@KL V8 T@NJK8 N2 7@HH2IN 6 @AJ2A^ NSI86N8AJAQ NS8 N8IMJA6NJ2A 2T 6KK 8MY  4G8 S6O8 6M8AL8L NS8 R6HNJ2A N2 I8TK8RN NS8 LJ76TTJKJ6NJ2A 2T NS8 ,6YV2I8I7[$AN8IA6NJ2A6K EAJ2A 2T '2INS +M8IJR6 TI2M NS8 +(,9#$& 8TYT8RNJO8 ?@A8 4= 511>35G8 7H8RJTJR6KKX 6L2HN NS8 Z@LQ8[7 I@KJAQ L8AXJAQ NS8 W8A8I6K #2@A78K[7 M2NJ2A N2 6M8AL NS8 R2MHK6JAN VX6LLJAQ@AJ2A 6HHKJR6AN7 %S6PA !I877K8I 6AL !6A ,6I72A 67 6LLJNJ2A6K 6KK8Q8L LJ7RIJMJA6N8873/)S8 .87H2AL8ANS678UR8HN8L N2 72M8 2T NS8 Z@LQ8[7 RI8LJVJKJNX TJALJAQ73  )S8 -26IL[7 87N6VKJ7S8L H2KJRX J7 A2N N2 2O8II@K8 6A 6LMJAJ7YNI6NJO8 K6P Z@LQ8[7 RI8LJVJKJNX I872K@NJ2A7 @AK877 NS8 RK86I HI8H2AL8IY6AR8 2T 6KK NS8 I8K8O6AN 8OJL8AR8 R2AOJAR87 @7 NS6N NS8X 6I8 JAR2II8RN3  !"#$%#&% '&( )#** +&,%-."/= <4 ',.- 0:: \4<01]= 8ATL3 4;; (35L />5 \/L #JI3 4<04]3  G8 S6O8 R6I8T@KKX 8U6MJA8L NS8 I8R2IL 6AL TJAL A2 V67J7 T2I I8O8I7JAQ SJ7 TJALJAQ73 :$ANS8 I8M8LX 78RNJ2A 2T SJ7 L8RJ7J2A= NS8 Z@LQ8 HI2OJL8L T2I 6KK LJ7RIJMJA6N887 N2 V8 M6L8 PS2K8 67 HI87RIJV8L JA 01)1 ),,*2,&"3 4,1= <1 ',.- 5;< \4<01]3  *2P8O8I= 67 NS8 .87H2AL8AN[7 LJ7RIJMJA6N2IX R2AL@RN N2P6IL 8MHK2X88 ?6M87 D@JI LJL A2N I87@KN JA NS8 R8776NJ2A 2T SJ7 8MHK2XM8AN= SJ7 M6_8YPS2K8 6P6IL J7 HI2H8IKX R6KR@K6N8L 67 HI8Y7RIJV8L JA 56*7 +&,"7."8,$ !7&98.7= 4;/ ',.- >;5 \4<B1]= 8ATL3 ::: (35L 015 \>NS #JI3 4<B4]3  %88= 83Q3= 4:; ://,.8#"7/= /:1 ',.- 4/<4= 4/</ \511/]3  G8 7S6KK 6M8AL NS8 Z@LQ8[7 I8M8LX 6RR2ILJAQKX3  G8 7S6KK 6K72 M2LJTX NS8 Z@LQ8[7 I8R2MM8AL8L &IL8I JA _88HJAQ PJNS NSJ7 I8M8LJ6K 6M8ALM8AN= 6AL L8K8N8 H6I6QI6HS 4\6] V8R6@78 JN L287 A2N R2II87H2AL N2 6AX @AT6JI K6V2I HI6RNJR8 6KK8Q8L JA NS8 R2MHK6JAN 2I T2@AL VX NS8 Z@LQ83  G8 7S6KK 7@V7NJN@N8 6 A8P A2NJR8 JA R2AT2IMJNX PJNS NS8 &IL8I 67 M2LJTJ8L3 HK2X887 JT NS8X 8O8I @AJ2AJ`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a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= 6AL F@IN GJ78 T2I 6O6JK6VK8 R6IH8AN8I H27JNJ2A7^ I8T@7JAQ N2 SJI8 @AJ2A 6HHKJR6AN7 %N8O8 #6QK8= ?2SA D6NNS8P7= 6AL F6IK D6I_QI6T T2I 6O6JK6VK8 R2ARI8N8 K6V2I8I 6ALb2I R8M8AN TJAJ7S8I H27JYNJ2A7^ 6AL LJ7RJHKJAJAQ D@JI 2A (8VI@6IX 50= 51153B$A 6LLJNJ2A= P8 6L2HN NS8 Z@LQ8[7 TJALJAQ NS6N NS8 .8Y7H2AL8AN LJL A2N OJ2K6N8 %8RNJ2A ;\6]\4] 2T NS8 +RN VX NSI86N8AJAQ 6 7@VR2ANI6RN2I[7 8MHK2X88= .2V8IN *X6NN=   0&A NS8 T6RN7 2T NSJ7 R678= D8MV8I %RS6@MV8I 6QI887 NS6N NS8 .8Y7H2AL8AN[7 M6JAN8A6AR8 2T NS8 I@K8 OJ2K6N8L %8R3 ;\6]\4]3  $A 6LLJNJ2A N2 NS8 Z@LQ8[7 TJALJAQ7= D8MV8I %RS6@MV8I A2N87 NS6N NS8 M6JAN8A6AR8 2T NS8 I@K8 J7 @AK6PT@K V8R6@78 2T NS8 RSJKKJAQ 8TT8RN JN P2@KL S6O8 2A 8MHK2X887 JA NS8 8U8IRJ78 2T NS8JI %8R3B IJQSN73  %H8RJTJR6KKX= 8MHK2XY887 PS2 I86L NS8 I@K8 JA NS8 8MHK2X88 S6ALV22_ P2@KLV8 L8N8II8L TI2M JAOJNJAQ NS8 EAJ2A N2 NS8 Z2V7JN8 8O8A 6N NJM87 2I JA 6I867 PS8I8 NS8X MJQSN H277877 6 %8R3 B IJQSN N2 L2 723>)S8 Z@LQ8 T2@AL NS6N NS8 .87H2AL8AN N22_ NS878 6RNJ2A7 V8R6@78 D@JI N8K8HS2A8L &%*+ N2 I8H2IN 76T8NX OJ2K6NJ2A7 6N NS8 Z2V7JN8 6AL V8R6@78 S8 S6L 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I3  D8MV8I %RS6@MV8IA2N87 NS6N NS8 .87H2AL8AN LJL A2N 8UR8HN N2 NS8 Z@LQ8[7 TJALJAQ NS6N D@JI[7 HS2A8 R6KK7 N2 &%*+ P8I8 HI2N8RN8L R2AR8IN8L 6RNJOJNX 6AL JA T6RN R2AR8L87 JA JN7 VIJ8T NS6N NS8X P8I83 B)S8 .87H2AL8AN TJI7N 6IQ@87 NS6N JN LJ7RJHKJA8L D@JI 2A NSJ7 L6N8 V8R6@78 S8 KJ8L 6V2@N N6K_JAQ N2 aI2L@RNJ2A D6A6Q8I ?JM ,6LJ_6 I8YQ6ILJAQ 76T8NX J77@87 6N NS8 GJ7R2A7JA !8KK7 Z2V7JN83  )S8 Z@LQ8 T2@AL NSJ7 I8672A N2 V8 T6K78 6AL P8 6QI883 )S8 .87H2AL8AN A8UN 6IQ@87 NS6N JN LJ7RJHKJA8L D@JI V8R6@78 S8 N2KL NP2 8MHK2X887 2A NP2 78H6I6N8 2RR67J2A7 NS6N S8 P67 6 T2I8M6A PS8A= JA T6RN= S8 P67 A2N3  )S8 Z@LQ8 T2@AL NS6N D@JI 2AKX N2KL %R2NN %S6A_7= JA 86IKX ?6A@6IX 5115= NS6N S8 P67 6 T2I8M6A3  #2ANI6IX N2 NS8 Z@LQ8= NS8 I8R2IL 7S2P7 NS6N D@JI 6K72 N2KL .2A -8AS_8= 72M8 NJM8 V8NP88A (8VI@6IX 4; 6AL (8VI@6IX 50= 5115= NS6N S8 P67 6 T2I8M6A 6N NS8 %N2@QSN2A Z2V7JN83!87HJN8 NSJ7 8II2I VX NS8 Z@LQ8= P8 A2A8NS8K877 6QI88 PJNS NS8 Z@LQ8 NS6N NS8 .87H2AL8AN[7 LJ7RJHKJA8 2T D@JI OJ2K6N8L NS8 +RN3  $A L2JAQ 72= P8 A2N8 NS6N NS8 .87H2AL8AN LJL A2N LJ7RJHKJA8 D@JI JA ?6A@6IX 5115 6TN8I S8 TJI7N N2KL 6A 8MHK2X88 S8 P67 6 T2I8M6A3  .6NS8I= NS8 .87H2AYL8AN LJ7RJHKJA8L D@JI 6TN8I NS8 78R2AL 2RR67J2A NS6N 2RR@II8L JA (8VI@Y6IX 5115= 6AL NSJ7 78R2AL 2RR67J2A P67 6TN8I D@JI S6L 8AQ6Q8L JA HI2N8RN8L R2AR8IN8L 6RNJOJNX VX R6KKJAQ &%*+ N2 I8H2IN 76T8NX OJ2K6NJ2A7 6N NS8 Z2V7JN8 6AL 6TN8I S8 S6L 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I3  )S8 L8RJ7J2A 2T NS8 .87H2AL8AN N2 LJ7RJHKJA8 D@JI 2AKX 6TN8I JN P67 6P6I8 2T SJ7 HI2N8RN8L R2AR8IN8L 6RNJOJNX 6AL SJ7 7N6N@7 PJNS NS8 @AJ2A= R2@HK8L PJNS JN7 QJOJAQ NS8 TJI7N T6K78 I8672A T2I NS8 LJ7RJHKJA8 LJ7R@778L 6V2O8= H8I7@6L87 @7 NS6N NS8 P6IAJAQ P2@KL A2N S6O8 V88A J77@8L 6V78AN D@JI[7 HI2N8RN8L R2AR8IN8L 6RNJOJNX3  %)"c"'% #&'%).E#)$&'#&.a34//PJNS LJ7RS6IQ83;G8 6K72 6L2HN NS8 Z@LQ8[7 TJALJAQ NS6N NS8 .87H2AL8AN LJL A2N OJ2K6N8 %8RNJ2A ;\6]\/] 6AL \4] 2T NS8 +RNVXLJ7RJHKJAJAQ D@JI 2A (8VI@6IX 55 6AL D6IRS B= 5115=<2I VX I8T@7JAQ N2 SJI8 @AJ2A 6HHKJR6AN7 W6IX   ;)S8 W8A8I6K #2@A78K 6KK8Q8L NS6N= 2A 2I 6V2@N +HIJK 4/= 5114= NS8 .87H2AL8AN OJ2K6N8L %8R3 ;\6]\4] VX LJI8RNJAQ *X6NN N2 I8TI6JA TI2M LJ7R@77JAQ NS8 EAJ2A PJNS .87H2AL8AN[7 8MHK2X887 6AL NSI86N8AJAQ *X6NN PJNS LJ7RS6IQ8 JT S8 T6JK8L N2 R2MHKX3  +7 A2N8L JATI6= P8 TJAL NS6N NS8 LJI8RNJO8 N2 I8TI6JA TI2M LJ7R@77JAQ NS8 EAJ2A P67 @AK6PT@K3  $A 6A6KX`JAQ NS8 6KK8Q8L NSI86N= NS8 Z@LQ8 6HH6I8ANKX @AL8I7N22L NS8 W8AY8I6K #2@A78K N2 V8 6KK8QJAQ R28IRJO8 JAN8II2Q6NJ2A 6AL MJ7N6_8AKX 6HYHKJ8L <,//=,&7 >,-/7= 5>< ',.- 44B> \4<;:]= 6TTL37@V A2M3 >,"7* ? <7/"#-&#$" @=A*,(77/B,.#* CC 91 DB<;= B>1 (35L 411> \<NS#JI3 4<;0]3)S8 R2II8RN 7N6AL6IL J7 PS8NS8I NS8 6KK8Q8L R2AL@RN dP2@KL N8AL N2 R28IR8 6 I8672A6VK8 8MHK2X883e E#%8/,$ F$%-/"&87/= 5<1 ',.- 455>= 455< \4<;;]^ )8"3,-" <7/7&9#"8,$= 5;1 ',.- 4:1;= 4:4:\4<;>]3  +K72= JA L8N8IMJAJAQ PS8NS8I 6A 8MHK2X8I[7 7N6N8M8AN OJ2K6N87 %8R3 ;\6]\4]= P8 R2A7JL8INS8 dN2N6KJNX 2T NS8 I8K8O6AN RJIR@M7N6AR873e @G7$7H7& <#8* 4#& !7&98.7/= /// ',.- 4>B= 4>B TA3 5 \5114]3  +HHKXYJAQ NS8 6HHI2HIJ6N8 7N6AL6IL= P8 A2A8NS8K877 6QI88 PJNS NS8Z@LQ8 NS6N NS8I8 P67 A2 @AK6PT@K NSI86N 2T LJ7RS6IQ83  +TN8I *X6NN 2VZ8RN8L N2 NS8 LJI8RNJ2A N2 I8TI6JA TI2M LJ7R@77JAQ NS8 EAJ2A= .87H2AL8AN[7 aI2L@RYNJ2A D6A6Q8I ?JM ,6LJ_6 76JL N2 *X6NNf  dC2@ L2A[N 788M N2 @AL8I7N6AL PS6N $[M 76XJAQ= 72 M6XV8 X2@[KK @AL8I7N6AL K6N8I NSJ7 6TN8IA22A3e  G8 6QI88 PJNS NS8 Z@LQ8 NS6N NSJ7 7N6N8M8AN LJL A2N R2A7NJN@N8 6 NSI86N 2T LJ7RS6IQ83$A 677JQAJAQ 8II2I N2 NS8 Z@LQ8[7 TJALJAQ JA NSJ7 I8Q6IL= R2@A78K T2I NS8 W8A8I6K #2@A78K I8KJ87 2A +#A7& E#&"= /4< ',.- < \4<<0]3  $A NS6N R678= NS8 -26IL T2@AL 6A JMHKJRJN NSI86N 2T LJ7RS6IQ8 JA NS8 I87H2AL8AN[7 7N6N8M8AN N2 6A 8MHK2X88 NS6N JT S8 P67 A2N S6HHX= S8 R2@KL 788_ 8MYHK2XM8AN 8K78PS8I8= 6AL NS8 R2MH6AX P2@KL S8KH PJNS SJ7 dNI6A7JNJ2A 2@N3e  ,6LJ_6[7 7N6N8M8AN J7 A2NSJAQ KJ_8 NS8 7N6N8M8AN T2@AL JMHKJ8LKX N2 NSI86N8A LJ7RS6IQ8 JA +#A7& E#&"3  '2I L2 P8 Z2JA 2@I R2KK86Q@8 JA TJALJAQ NS6N 7N6N8M8AN @AK6PT@K 67 6 NSI86N 2T @A7H8RJTJ8L dA8Q6NJO8 R2A78g@8AR873e  )S8 R2MHK6JAN 6KK8Q8L 6 NSI86N 2T LJ7RS6IQ8= 6AL L@8 HI2R877 R2A7NI6JA7 @7 N2 S2KL NS8 W8A8I6K #2@A78K N2 SJ7 NS82IX3  %88 B#=#& :%97&"8/8$6 ,I >#&"I,&%= /:/ ',.- 5>4= 5>0 \511:]3#2ANI6IX N2 SJ7 R2KK86Q@87= D8MV8I G6K7S P2@KL I8O8I78 NS8 Z@LQ8[7 TJALJAQ NS6N NS8 .87H2AL8AN LJL A2N OJ2K6N8 %8R3 ;\6]\4] VX NSI86N8AJAQ *X6NN PS8A,6LJ_6 N2KL SJM= 2A (IJL6X M2IAJAQ= +HIJK 4/= 5114= dC2@ L2A[N 788M N2 @AL8I7N6AL PS6N $[M 76XJAQ= 72 M6XV8 X2@[KK @AL8I7N6AL NSJ7 6TN8IA22A3e  ,6LJ_6[7 7N6N8M8AN P67 6 NSJAKX O8JK8L NSI86N3  +7 NS8 M6Z2IJNX H2JAN7 2@N= NS8 R2II8RN 7N6AL6IL T2I 6A6KX`JAQ 6A 6KK8Q8L NSI86N J7 PS8NS8I NS8 7N6N8M8AN dP2@KL N8AL N2 R28IR8 6 I8672AY6VK8 8MHK2X883e  E#%8/,$ F$%-/"&87/J 7@HI66N 455<3  +HHKXJAQ NS6N 7N6AL6IL S8I8= 6 I8672A6VK8 8MHK2X88 JA *X6NN[7 H27JNJ2A P2@KL KJ_8KX R2A7NI@8 NS8 .87H2AL8AN[7 7N6N8M8AN 67 NSI86N8AJAQ LJ7RS6IQ8 2I 2NS8I 78IJ2@7= A8Q6NJO8 R2A78g@8AR87 JT S8 I8T@78L N2 QJO8 JA N2 NS8 .87H2AYL8AN[7 @AK6PT@K L8M6AL N2 7N2H N6K_JAQ 6V2@N NS8 EAJ2A3  +AL JA H2JAN 2T T6RN= NS8 NSI86N8AJAQ A6N@I8 2T NS8 I8M6I_ P67 R2ATJIM8L PS8A *X6NN I8N@IA8L N2 P2I_ T2I SJ7 8MHK2X8I NS8 T2KK2PJAQ D2AL6X= 2AKX N2 TJAL 2@N NS6N S8 S6L V88A K6JL 2TT3  + RS6IQ8 P67 TJK8L 6KK8QJAQ NS6N NS8 K6X2TT OJ2K6N8L NS8 +RN= V@N JN I87@KN8L JA 6 78NNK8M8AN3 )S8 M6Z2IJNX 6778IN7 NS6N= V8R6@78 NS8 R2MHK6JAN 6KK8Q8L 6 NSI86N 2T LJ7RS6IQ8 V@N *X6NN LJL A2N N87NJTX NS6N NS8 .87H2AL8AN[7 NSI86N 7H8RJTJYR6KKX I8K6N8L N2 LJ7RS6IQ8= L@8 HI2R877 T2IVJL7 TJALJAQ 6 OJ2K6NJ2A3  )S6N 7N6N8M8AN N@IA7 L@8 HI2R877 2A JN7 S86L3  )S8 T6RN NS6N NS8 .87H2AL8AN LJL A2N @NN8I 6A 8UHI877 NSI86N 2T LJ7RS6IQ8 L287 A2N I8AL8I @AT6JI 6 TJALJAQ NS6N NS8 .87H2AL8AN NSI86N8A8L *X6NN PJNS @A7H8RJTJ8L R2A78Yg@8AR87^ 6N NIJ6K= NS8 .87H2AL8AN P67 7@I8KX 2A A2NJR8 2T NS8 QI6O6M8A 2T NS8 6KK8Q6NJ2A 6AL NS8I8T2I8 6VK8 N2 HI878AN 6 L8T8A783 <$A6L2HNJAQ NS878TJALJAQ7= D8MV8I %RS6@MV8I 6AL D8MV8I FJIY76A2P TJAL JN @AA8R8776IX N2H677 2A NS8 Z@LQ8[7 TJALJAQ NS6N NS8 W8AYDJKK8I 6AL +6I2A hJMM8IM6A T2I 6O6JK6VK8 R6IH8AN8I H27JNJ2A73#2ANI6IX N2 NS8 Z@LQ8= S2P8O8I= P8 TJAL NS6N NS8 .8Y7H2AL8AN OJ2K6N8L %8RNJ2A ;\6]\4] VX LJI8RNJAQ *X6NN= 2A +HIJK 4/= 5114= N2 I8TI6JA TI2M LJ7R@77JAQ NS8 EAJ2A PJNS JN7 8MHK2X8873  )S8 I8R2IL 7S2P7 NS6N 2A 2A8 2RR67J2A *X6NN= 6A 8MHK2X88 2T 6 7@VR2ANI6RN2I= N2KL )8L .2877K8I= 6A 8MHK2X88 2T NS8 .87H2AL8AN= NS6N S8 P2@KL A2N S6O8 N2 HJR_ @H Q6IV6Q8 JT S8 P67 JA NS8 EAJ2A= 6AL NS6N dJT X2@ P2I_ T2I NS8 @AJ2A X2@ Q8N K6JL 2TT 6AX NJM8 X2@ P6AN3e  +RR2ILJAQ N2 .2877K8I= *X6NN 6K72 76JL 2NS8I NSJAQ7 NS6N S8 R2@KL A2N I86KKX I8R6KK V@N NS6N d_JAL 2T M6L8 M8 @H78N3e .2877K8I R2MHK6JA8L N2 F67N NS6N *X6NN P67 JAN8IT8IJAQ PJNS SJ7 Z2V I87H2A7JVJKJNJ87 VX N6K_JAQ N2 SJM 6V2@N NS8 EAJ2A341F67N 6K72 2O8IS86IL 2NS8I 8MYHK2X887 2T NS8 .87H2AL8AN R2MHK6JAJAQ N2 86RS 2NS8I NS6N *X6NN P67 Q2JAQ 2@N 2T SJ7 P6X N2 N6K_ N2 NS8M 6V2@N NS8 EAJ2A PSJK8 NS8X P8I8 NIXJAQN2 L2 NS8JI P2I_3 F67N 6AL ,6LJ_6 NS8I86TN8I N2KL *X6NN NS6N NS8X LJL A2N P6AN SJM N6K_JAQ N2 NS8JI 8MHK2X887 6V2@N NS8 EAJ2A L@IJAQ P2I_YJAQ NJM83     8I6K #2@A78K LJL A2N M88N SJ7JAJNJ6K V@IL8A @AL8I )&863" B8$7= 504 ',.- 41;/ \4<;1]= 8ATL3 >>5 (35L ;<< \47N #JI3 4<;4]3  .6NS8I= 677@MYJAQ 6IQ@8AL2 NS6N NS8 W8A8I6K #2@A78K M8N SJ7 JAJNJ6K )&863" B8$7V@IYL8A= D8MV8I %RS6@MV8I 6AL D8MV8I FJI76A2P TJAL NS6N NS8 .87H2AYL8AN M8N JN7 I8V@NN6K V@IL8A VX 87N6VKJ7SJAQ NS6N JN P2@KL S6O8 N6_8A NS8 76M8 6RNJ2A 8O8A 6V78AN D@JI[7 HI2N8RN8L 6RNJOJNX3+KNS2@QS S8 6QI887 PJNS SJ7 R2KK86Q@87 NS6N NS8 .87H2AL8AN LJL A2N @AK6PT@KKX LJ7RJHKJA8 D@JI 2A (8VI@6IX 55 6AL D6IRS B= 5115= D8MV8I G6K7S P2@KL TJAL= R2ANI6IX N2 NS8 Z@LQ8= NS6N NS8 W8A8I6K #2@A78K M8N SJ7 JAJNJ6K )&863" B8$7 V@IL8A 2A NS878 J77@873  )S8I8 J7 A2 g@87NJ2A NS6N NS8 .87H2AL8AN S6L _A2PK8LQ8 2T D@JI[7 @AJ2A 6AL 2NS8I HI2N8RN8L R2AR8IN8L 6RNJOJNJ87 6N NS8 NJM8 NS6N D@JI P67 LJ7RJHKJA8L3  (@INS8I= NS8 I8R2IL J7 I8HK8N8 PJNS 8U6MHK87 2T NS8 .87H2AL8AN[7 Q8A8I6K 6ANJ@AJ2A 6AJM@7= 67 P8KK 67 JN7 6AJM@7 N2P6IL D@JI JA H6INJR@K6I T2I 8AQ6QJAQ JA @AJ2A 6AL 2NS8I HI2N8RN8L R2AR8IN8L 6RNJOJNJ873  +7 LJ7R@778L 6V2O8= PJNSJA NS8 76M8 Q8A8I6K NJM8 H8IJ2L 67 JN7 (8VI@6IX 55 6AL D6IRS B LJ7RJHKJA8 2T D@JI= NS8 .87H2AL8ANf @AK6PT@KKX N2KL D@JI NS6N JN P2@KL V8 T@NJK8 N2 7@HH2IN 6 @AJ2A6AL NSI86N8A8L NS8 N8IMJA6NJ2A 2T 6KK 8MYHK2X887 JT NS8X @AJ2AJ`8L^ @AK6PT@KKX NSI86N8A8L D@JI PJNS LJ7RS6IQ8 6AL 6II87N T2I 6TTJKJ6NJAQ PJNS 6 @AJ2A^ M6JAN6JA8L 6A @AK6PT@K A2Y72KJRJN6NJ2AbA2YLJ7NIJV@NJ2A I@K8^  @AK6PT@KKX V6II8L D@JI TI2M NS8 GJ7YR2A7JA !8KK7 HI2Z8RN 6AL HI8O8AN8L SJM TI2M V8JAQ H6JL T2I NS8 L6X V8R6@78 2T SJ7 @AJ2A 6TTJKJ6NJ2A 6AL 2NS8I HI2N8RN8L R2AR8IN8L 6RNJOJNX^ @AK6PT@KKX LJ7RJHKJA8L D@JI^ @AK6PT@KKX JA7NI@RN8L 6 7@VR2ANI6RN2I 8MHK2X88 N2 I8TI6JA TI2M LJ7R@77JAQ NS8 EAJ2A^ 6AL @AK6PT@KKX I8T@78L N2 SJI8 @AJ2A 6HHKJR6AN73  $A NS8 RJIR@M7N6AR87= D8MV8I G6K7S TJAL7 NS6N NS8 W8A8I6K #2@A78K M8N SJ7 JAJNJ6K )&863" B8$7 V@IL8A3  *2P8O8I= JA 6QI88M8AN PJNS SJ7 R2KK86Q@87= S8 TJAL7 NS6N NS8 .87H2AL8AN M8N JN7 I8V@NN6K V@IL8A VX 87N6VKJ7SJAQ NS6N JN P2@KL S6O8 LJ7RJHKJA8L D@JI 2A (8VI@6IX 55 6AL D6IRS B I8Q6ILK877 2T SJ7 @AJ2A 6AL 2NS8I HI2N8RN8L R2AR8IN8L 6RNJOJNJ873 41)S8 I8R2IL L287 A2N 7@HH2IN NS8 Z@LQ8[7 TJALJAQ NS6N .2877K8I R2MHK6JA8L N2 F67N NS6N *X6NN P67 dR2A7N6ANKXe N6K_JAQ N2 SJM L@IJAQ P2I_JAQ S2@I73  D2I82O8I= .2877K8I N87NJTJ8L NS6N S8 S6L 2AKX NP2 R2AYO8I76NJ2A7 PJNS *X6NNf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`6YNJ2A= V@N 6I8 TI88 N2 LJ7R@77 2NS8I 7@VZ8RN7 @AI8K6N8L N2 P2I_3  !#=K/ 4*-GJ /:< ',.- 411B= 411<\511B] \g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a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NNS8P7= 6AL F6IK D6I_QI6T JMM8LJ6N8 6AL T@KK JA7N6N8M8AN N2 NS8 H27JNJ2A7 T2I PSJRS NS8X 6HHKJ8L 2I= JT NS278 H27JNJ2A7 A2 K2AQ8I 8UJ7N= N2 7@VY7N6ANJ6KKX 8g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diP2I_JAQ NJM8 J7 T2I P2I_[e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aI2M@KQ6NJAQ 6AL M6JAN6JAJAQ 6 I@K8 HI2SJVJNJAQ 8MHK2X887 TI2M N6K_JAQ 6V2@N NS8 EAJ2A PSJK8 6KK2PJAQ 2NS8I A2AP2I_YI8K6N8L LJ7R@77J2A73\V] )SI86N8AJAQ 8MHK2X887 V8R6@78 2T NS8JI @AJ2A 6TYTJKJ6NJ2A3\R] )SI86N8AJAQ N26II87N 2I LJ7RS6IQ8 8MHK2X887 T2I NS8JI 6TTJKJ6NJ2A PJNS 6 @AJ2A 2I T2I 8AQ6QJAQ JA HI2N8RN8L R2AR8IN8L 6RNJOJNJ873\L] D6JAN6JAJAQ 6 P2I_ I@K8 NS6N 7N6N87 dH8I72A7 PS2 6I8 A2N 8MHK2X8L VX @7 6I8 HI2SJVJN8L TI2M 72KJRJNJAQ 6AX 8MHK2X88 2I LJ7NIJV@NJAQ KJN8I6N@I8 2A Z2V7JN87= HI8MJ787 2I 6N 8MHK2X88 P2I_ K2R6NJ2A7 6N 6AX NJM83e\8] -6IIJAQ 6A 8MHK2X88 TI2M I8N@IAJAQ N2 P2I_= L8AXYJAQ SJM NS8 2HH2IN@AJNX N2 86IA P6Q87 T2I NS8 L6X= 6AL NI6A7T8IIJAQ NS8 8MHK2X88 TI2M 2A8 HI2Z8RN N2 6A2NS8I V8R6@78 2T SJ7 @AJ2A 6TTJKJ6NJ2A 2I HI2N8RN8L R2AR8IN8L 6RNJOJNJ873\T] !J7RJHKJAJAQ 6A 8MHK2X88 V8R6@78 2T SJ7 @AJ2A 6TYTJKJ6NJ2A 2I HI2N8RN8L R2AR8IN8L 6RNJOJNJ873\Q] .8T@7JAQ N2 SJI8 6HHKJR6AN7 V8R6@78 2T NS8JI 6TTJKJ6YNJ2A PJNS 6 @AJ2A3\S] $A 6AX KJ_8 2I I8K6N8L M6AA8I JAN8IT8IJAQ PJNS= I8Y7NI6JAJAQ= 2I R28IRJAQ 8MHK2X887 JA NS8 8U8IRJ78 2T NS8 IJQSN7 Q@6I6AN88L NS8M VX %8RNJ2A B 2T NS8 +RN353 )6_8 NS8 T2KK2PJAQ 6TTJIM6NJO8 6RNJ2A A8R8776IX N2 8TT8RN@6N8 NS8 H2KJRJ87 2T NS8 +RN3\6] GJNSJA 4: L6X7 TI2M NS8 L6N8 2T NSJ7 &IL8I= 2TT8I .2V8IN *X6NN= !6II8KK ,6-8KK8= ?2SA DRWPJA= !6OJL a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NNS8P7= 6AL F6IK D6I_YQI6T JMM8LJ6N8 6AL T@KK JA7N6N8M8AN N2 H27JNJ2A7 T2I PSJRS NS8X 6HHKJ8L 2I= JT NS278 H27JNJ2A7 A2 K2AQ8I 8UJ7N= N2 7@V7N6ANJ6KKX 8g@JO6K8AN H27JNJ2A7= PJNS2@N HI8Z@LJR8 N2 NS8JI 78AJ2IJNX 2I 6AX 2NS8I7 IJQSN7 2I HIJOJK8Q87 NS8X P2@KL S6O8 8AZ2X8L3\V] D6_8 .2V8IN *X6NN= !6II8KK ,6-8KK8= ?2SA DRWPJA= !6OJL a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NYNS8P7= 6AL F6IK D6I_QI6T PS2K8 T2I 6AX K277 2T 86IAJAQ7 6AL 2NS8I V8A8TJN7 7@7N6JA8L VX NS8M 67 6 I87@KN 2T NS8 LJ7RIJMJA6NJ2A 6Q6JA7N NS8M= JA NS8 M6AA8I 78N T2INS JA NS8 6M8AL8L I8M8LX 78RNJ2A 2T NSJ7 L8RJ7J2A 6AL 2IL8I3 %)"c"'% #&'%).E#)$&'#&.a34/0\R] .87RJAL NS8 P2I_ I@K8 g@2N8L 6V2O8 6AL 6LOJ78 NS8 8MHK2X887 JA PIJNJAQ NS6N NS8 I@K8 J7 A2 K2AQ8I V8JAQ M6JAN6JA8L3\L] D6_8 PS2K8 ?6M87 D@JI T2I NS8 P6Q87 S8 K27N 2A (8VI@6IX 40= 5115 JA NS8 M6AA8I 78N T2INS JA NS8 6M8AL8L I8M8LX78RNJ2A 2T NSJ7 L8RJ7J2A 6AL 2IL8I3\8] aI878IO8 6AL= PJNSJA 4: L6X7 2T 6 I8g@87N= 2I 7@RS 6LLJNJ2A6K NJM8 67 NS8 .8QJ2A6K !JI8RN2I M6X 6KK2P T2I Q22L R6@78 7S2PA= HI2OJL8 6N 6 I8672A6VK8 HK6R8 L87JQYA6N8L VX NS8 -26IL 2I JN7 6Q8AN7= 6KK H6XI2KK I8R2IL7= 72YRJ6K 78R@IJNX H6XM8AN I8R2IL7= NJM8R6IL7= H8I72AA8K I8YR2IL7 6AL I8H2IN7= 6AL 6KK 2NS8I I8R2IL7= JARK@LJAQ 6A 8K8RNI2AJR R2HX 2T 7@RS I8R2IL7 JT 7N2I8L JA 8K8RNI2AJR T2IM= A8R8776IX N2 6A6KX`8 NS8 6M2@AN 2T V6R_H6X L@8 @AL8I NS8 N8IM7 2T NSJ7 &IL8I3\T] GJNSJA 4: L6X7 TI2M NS8 L6N8 2T NSJ7 &IL8I= I8M2O8 TI2M JN7 TJK87 6AX I8T8I8AR8 N2 NS8 @AK6PT@K I8T@76K N2 SJI8 .2V8IN *X6NN= !6II8KK ,6-8KK8= ?2SA DRWPJA= !6OJL a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NNS8P7= 6ALF6IK D6I_YQI6T= 6ALN2 NS8 LJ7RJHKJA8 2T ?6M87 D@JI 2A (8VI@6IX 50= 5115= 6AL PJNSJA / L6X7NS8I86TN8I= A2NJTX NS8M JA PIJNJAQ NS6N NSJ7 S67 V88A L2A8 6AL NS6N NS8 I8T@76K N2 SJI8 NS8M 6AL NS8 LJ7RJHKJA8 PJKK A2N V8 @78L 6Q6JA7N NS8M JA 6AX P6X3\Q] GJNSJA 4: L6X7 6TN8I 78IOJR8 VX NS8 .8QJ2A= H27N 6N JN7 T6RJKJNX JA D6LJ72A= GJ7R2A7JA= R2HJ87 2T NS8 6NN6RS8L A2NJR8 M6I_8L d+HH8ALJU3e4:#2HJ87 2T NS8 A2NJR8= 2A T2IM7 HI2OJL8L VX NS8 .8QJ2A6K !JI8RN2I T2I .8QJ2A /1= 6TN8I V8JAQ 7JQA8L VX NS8 .87H2AL8AN[7 6@NS2IJ`8L I8HI8Y78AN6NJO8= 7S6KK V8 H27N8L VX NS8 .87H2AL8AN 6AL M6JAYN6JA8L T2I >1 R2A78R@NJO8 L6X7 JA R2A7HJR@2@7 HK6R87=JARK@LJAQ 6KK HK6R87 PS8I8 A2NJR87 N2 8MHK2X887 6I8 R@7YN2M6IJKX H27N8L3  .8672A6VK8 7N8H7 7S6KK V8 N6_8A VX NS8 .87H2AL8AN N2 8A7@I8 NS6N NS8 A2NJR87 6I8 A2N 6KN8I8L= L8T6R8L= 2I R2O8I8L VX 6AX 2NS8I M6N8IJ6K3  $A NS8 8O8AN NS6N NS8 .87H2AL8AN S67 Q2A8 2@N 2T V@7JA877 2I RK278L NS8 T6RJKJNX JAO2KO8L JA NS878 HI2R88LJAQ7= NS8 .87H2AYL8AN 7S6KK L@HKJR6N8 6AL M6JK= 6N JN7 2PA 8UH8A78= 6 R2HX 2T NS8 A2NJR8 N2 6KK R@II8AN 8MHK2X887 6AL T2IM8I 8MYHK2X887 8MHK2X8L VX NS8 .87H2AL8AN 6N 6AX NJM8 7JAR8 (8VI@6IX 4:= 51153GJNSJA 54 L6X7 6TN8I 78IOJR8 VX NS8 .8QJ2A= TJK8 PJNS NS8 .8QJ2A6K !JI8RN2I 6 7P2IA R8INJTJR6NJ2A 2T 6 I87H2A7JYVK8 2TTJRJ6K 2A 6 T2IM HI2OJL8LVX NS8 .8QJ2A 6NN87NJAQ N2 NS8 7N8H7 NS6N NS8 .87H2AL8AN S67 N6_8A N2 R2MHKX3  4:$T NSJ7 &IL8I J7 8AT2IR8L VX 6 Z@LQM8AN 2T 6 EAJN8L %N6N87 R2@IN 2T 6HH86K7= NS8 P2IL7 JA NS8 A2NJR8 I86LJAQ da27N8L VX &IL8I 2T NS8 '6YNJ2A6K ,6V2I .8K6NJ2A7 -26ILe 7S6KK I86L da27N8L a@I7@6AN N2 6 ?@LQYM8AN 2T NS8 EAJN8L %N6N87 #2@IN 2T +HH86K7 "AT2IRJAQ 6A &IL8I 2T NS8 '6NJ2A6K ,6V2I .8K6NJ2A7 -26IL3e+aa"'!$j'&)$#" )& "Da,&C""%a&%)"! -C &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+A +Q8ARX 2T NS8 EAJN8L %N6N87 W2O8IAM8AN)S8 '6NJ2A6K ,6V2I .8K6NJ2A7 -26IL S67 T2@AL NS6N P8 OJ2YK6N8L (8L8I6K K6V2I K6P 6AL S67 2IL8I8L @7 N2 H27N 6AL 2V8X NSJ7 A2NJR83("!".+, ,+G W$c"% C&E )*" .$W*) )&(2IM= Z2JA= 2I 677J7N 6 @AJ2A#S2278 I8HI878AN6NJO87 N2 V6IQ6JA PJNS @7 2A X2@I V8S6KT+RN N2Q8NS8I PJNS 2NS8I 8MHK2X887 T2I X2@I V8A8YTJN 6ALHI2N8RNJ2A#S2278 A2N N2 8AQ6Q8 JA 6AX 2T NS878 HI2N8RN8L 6RNJOJNJ873G"G$,, '&)HI2M@KQ6N8 6AL M6JAN6JA 6A 2O8IKX VI26L I@K8 HI2SJVJNJAQ 8MHK2X887 TI2M N6K_JAQ 6V2@N NS8 EAJ2A PSJK8 6KK2PJAQ 2NS8I A2AP2I_YI8K6N8L LJ7R@77J2A73G"G$,, '&)NSI86N8A X2@ V8R6@78 2T X2@I 6TTJKJ6NJ2A PJNS 6 @AJ2A3 G"G$,, '&)NSI86N8A X2@ PJNS 6II87N 2I LJ7RS6IQ8 V8YR6@78 2T X2@I 6TTJKJ6NJ2A PJNS 6 @AJ2A 2I X2@I HI2N8RN8L R2AR8IN8L 6RNJOJNX3G"G$,, '&)M6JAN6JA NS8 T2KK2PJAQ P2I_ I@K8 JA 2@I S6ALV22_fa8I72A7 PS2 6I8 A2N 8MHK2X8L VX @7 6I8 HI2SJVJN8L TI2M 72KJRJNJAQ 6AX 8MHK2X88 2I LJ7NIJV@NJAQ KJN8I6N@I8 2A Z2V7JN87= HI8MJ787= 2I 6N 8MHK2X88 P2I_ K2R6NJ2A7 6N 6AX NJM83 G"G$,, '&)V6I X2@ TI2M I8N@IAJAQ N2 P2I_= L8AX X2@ NS8 2HH2IN@AJNX N2 86IA P6Q87 T2I NS8 L6X= 2I NI6A7T8I X2@ TI2M 2A8 HI2Z8RN N2 6A2NS8I V8R6@78 2T X2@I @AJ2A 2I HI2N8RN8L R2AR8IN8L 6RNJOJNX3G"G$,, '&)LJ7RJHKJA8 2I 2NS8IPJ78 LJ7RIJMJA6N8 6Q6JA7N X2@ V8R6@78 2T X2@I @AJ2A 2I HI2N8RN8L R2AR8IN8L 6RNJOJNX3 G"G$,, '&)I8T@78 N2 SJI8 6HHKJR6AN7 V8R6@78 2TNS8JI 6TTJKJ6NJ2A PJNS 6 @AJ2A3G"G$,, '&)JA 6AX KJ_8 2I I8K6N8L M6AA8I JAN8IT8I8 PJNS= I87NI6JA= 2I R28IR8 X2@ JA NS8 8U8IRJ78 2T NS8 IJQSN7 Q@6I6AN88L X2@ VX %8RNJ2A B 2T NS8 +RN3G" G$,, PJNSJA 4: L6X7 TI2M NS8 L6N8 2T NS8 -26IL[7 &IL8I= 2TT8I .2V8IN*X6NN= !6II8KK ,6-8KK8= ?2SA DRWPJA= !6OJL a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NYNS8P7= 6AL F6IK D6I_QI6T JMM8LJ6N8 6AL T@KK JA7N6N8M8AN N2 H27JNJ2A7 T2I PSJRS NS8X 6HHKJ8L 2I= JT NS278 H27JNJ2A7  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4/>A2 K2AQ8I 8UJ7N= N2 7@V7N6ANJ6KKX 8g@JO6K8AN H27JNJ2A7= PJNS2@N HI8Z@LJR8 N2 NS8JI 78AJ2IJNX 2I 6AX 2NS8I IJQSN7 2I HIJOJK8Q87 NS8X P2@KL S6O8 8AZ2X8L3G" G$,, M6_8 .2V8IN *X6NN= !6II8KK ,6-8KK8= ?2SA DRWPJA= !6OJL a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NYNS8P7= 6AL F6IK D6I_QI6T PS2K8 T2I 6AX K277 2T 86IAJAQ7 6AL 2NS8I V8A8TJN7 7@7N6JA8L VX NS8M 67 6 I87@KN 2T NS8 LJ7RIJMJA6NJ2A 6Q6JA7N NS8M= K877 6AX A8N JAN8IJM 86IAYJAQ7= HK@7 JAN8I87N3G" G$,,I87RJAL NS8 I@K8 g@2N8L 6V2O8 6AL 6LOJ78 2@I 8MHK2X887 JA PIJNJAQ NS6N NS8 I@K8 J7 A2 K2AQ8I V8JAQ M6JAN6JA8L3G" G$,, M6_8 ?6M87 D@JI PS2K8= PJNS JAN8I87N= T2I NS8 P6Q87 S8 K27N 2A (8VI@6IX 40= 51153G" G$,,=PJNSJA 4: L6X7 TI2M NS8 L6N8 2T NS8 -26IL[7 &IL8I= I8M2O8 TI2M 2@I TJK87 6AX I8T8I8AR8 N2 NS8 @AK6PYT@K I8T@76K N2 SJI8 .2V8IN *X6NN= !6II8KK ,6-8KK8= ?2SA DRWPJA= !6OJL a6I_8I= #XANSJ6 %RS68T8I= "LP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NYNS8P7= 6AL F6IK D6I_QI6T= 6AL 6AX I8T8I8AR8 N2 NS8 LJ7RJYHKJA8 2T ?6M87 D@JI 2A (8VI@6IX 50= 5115= 6AL G" G$,,=PJNSJA / L6X7 NS8I86TN8I= A2NJTX NS8M JA PIJNJAQ NS6N NSJ7 S67 V88A L2A8 6AL NS6N NS8 I8T@76K N2 SJI8 NS8M 6AL NS8 LJ7RJHKJA8 PJKK A2N V8 @78L 6Q6JA7N NS8M JA 6AX P6X3%)"c"'% #&'%).E#)$&' #&.a3+#-* :1 ;,/#$#.J @/N1JT2I NS8 W8A8I6K #2@A78K',-6*#/ @1 )8""7J @/N1J 2T D6LJ72A= GJ7R2A7JA= T2I NS8 .8Y7H2AL8ANY"MHK2X8I3E8.3#7* O1 P7**7(J '8&7.",& ,I 5&6#$8H8$6J 2TF6@_6@A6= GJ7R2A7JA= T2I NS8 #S6IQJAQ a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a6INX 2I EAJ2A]= '2INS8IA GJ7R2A7JA .8QJ2A6K #2@ARJK 2T #6IH8AN8I7= EAJN8L -I2NS8IS22L 2T #6IYH8AN8I7 6AL ?2JA8I7 2T +M8IJR6 \NS8 #S6IQJAQ a6INX 2I EAJ2A]= 6AL ,6V2I8I7[$AN8IA6NJ2A6K EAJ2A 2T '2INS +M8IJR6= ,2R6K :>:= +(,9#$&= \,2R6K :>: 2I EAJ2A]= 6KK8Q87 NS6N %N8O8A7 #2A7NI@RNJ2A #2IH3 \NS8 .87H2AL8AN 2I "MHK2X8I]= S67 8AQ6Q8L JA R8IN6JA OJ2K6NJ2A7 2T %8RNJ2A ;\6]\4] 6AL \/] 2T NS8 '6NJ2A6K ,6V2I .8K6NJ2A7 +RN \NS8 +RN]3  )S8 .87H2AL8AN TJK8L 6 NJM8KX 6A7P8I N2 NS8 R2MHK6JAN L8AXJAQ NS6N JN S6L R2MMJNN8L 6AX   4+KK L6N87 6I8 JA 5115 @AK877 2NS8IPJ78 JALJR6N8L3OJ2K6NJ2A7 2T NS8 +RN3 $77@87)S8 R2MHK6JAN 6KK8Q87 NS6N .87H2AL8AN 8AQ6Q8L JA 6 A@MV8I 2T JAL8H8AL8AN OJ2K6NJ2A7 2T %8RNJ2A ;\6]\4] 2T NS8 +RN JARK@LYJAQ NSI86N7 N2 8MHK2X887 V8R6@78 2T NS8JI @AJ2A 6RNJOJNJ87 6AL  M6JAN8A6AR8 JA JN7 S6ALV22_ 2T 2O8IKX VI26L 72KJRJN6NJ2A 6AL LJ7NIJV@NJ2A I@K873  +LLJNJ2A6KKX= NS8 R2MHK6JAN 6KK8Q87 NS6N NS8 .87H2AL8AN LJ7RJHKJA8L 6AL N22_ H@AJNJO8 6RNJ2A7 6Q6JA7N 6A 8MHK2X88= 6AL S67 T6JK8L 6AL I8T@78L N2 R2A7JL8I T2I 8MHK2XYM8AN 6ALb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b2I Z2V7JN87 JA GJ7R2A7JA= HI2L@RN7= Q22L7= 6AL M6N8IJ6K7 O6K@8L JA 8UR877 2T k01=111 LJI8RNKX TI2M 8MHK2X8I7 2@N7JL8 NS8 %N6N8 2T GJ7R2A7JA3  )S8 .87H2AL8AN 6LMJN7 6AL $ TJAL NS6N JN J7 6A 8MYHK2X8I 8AQ6Q8L JA R2MM8IR8 PJNSJA NS8 M86AJAQ 2T %8RNJ2A 5\5]= \>]= 6AL \B] 2T NS8 +RN 6AL NS6N NS8 EAJ2A7 6I8K6V2I 2IYQ6AJ`6NJ2A7 PJNSJA NS8 M86AJAQ 2T %8RNJ2A 5\0] 2T NS8 +RN3$$3+,,"W"! E'(+$. ,+-&. a.+#)$#"%:1  ;#.Q6&,-$%!@IJAQ NS8 I8K8O6AN NJM8 H8IJ2L S8I8JA= NS8 .87H2AL8AN 8MYHK2X8L 6HHI2UJM6N8KX 45194/1 8MHK2X887 NS6N 8AQ6Q8L JA R2AY7NI@RNJAQ I87JL8ANJ6K= R2MM8IRJ6K= JAL@7NIJ6K= 6ALb2I 2TTJR8 T6YRJKJNJ87 JA D6LJ72A= GJ7R2A7JA 6AL NSI2@QS2@N NS8 %N6N8 2T GJ7YR2A7JA3  aIJ2I N2 +HIJK 4= ?JM ,6LJ_6 S8KL NS8 H27JNJ2A 2T aI2YL@RNJ2A D6A6Q8IbD6A6Q8I 2T (J8KL a8I72AA8K 6AL P67 I87H2AY7JVK8 T2I SJIJAQ 6AL 87N6VKJ7SJAQ 76K6IX I6N87 T2I 8MHK2X8873  +TN8I +HIJK 4= cJR8 aI87JL8AN 2T &H8I6NJ2A7 W82TTI8X cJA8 67Y7@M8L NS878 I87H2A7JVJKJNJ873  !6A F67N= !6OJL D278K= %R2NN %S6A_7= 6AL #6IK '8K72A 78IO8 JA NS8 R6H6RJNX 2T %@H8IJAN8AYL8AN7 T2I .87H2AL8AN= 6AL 6I8 I87H2A7JVK8 T2I NS8L6XYN2YL6X 2H8I6NJ2A7 2A 6 7H8RJTJR Z2V7JN83  ?6MJ8 "ALIJ``J J7 .87H2AYL8AN[7 %6T8NX !JI8RN2I 6AL 2O8I7887 6KK 6I867 2T 76T8NX NSI2@QSY2@N NS8 "MHK2X8I[7 2H8I6NJ2A3  ,67NKX= !8A6 a6OKJR_ 78IO87 67 NS8 S@M6A I872@IR87 M6A6Q8I S6ALKJAQ 8MHK2XM8AN 6HHKJR6YNJ2A76AL R2AL@RNJAQ 8MHK2X88 JAN8IOJ8P7 2A .87H2AL8AN[7 V8S6KT3 ;1  4,=A*#8$" RST4:TCUVWX #$% CUWWR43)S8 T6RN7&A 2I 6V2@N +HIJK 4/= 5114= .87H2AL8AN P67 JA NS8 HI2R8772T R2A7NI@RNJAQ 6 M@KNJ7N2IX6H6INM8AN V@JKLJAQ JA D6LJ72A= GJ7R2A7JA3  .87H2AL8AN R2ANI6RN8L PJNS %N6N` l *6II2H= $AR3 N2 R2MHK8N8 NS8 7N88K 7N@L TI6MJAQ 2A NS8 V@JKLJAQ3  %N6N` l *6IYI2H= $AR3 6AL .87H2AL8AN 78H6I6N8KX 8MHK2X JN7 2PA 8MHK2X887 6AL 7@H8IOJ72I7 2A NS8 6H6INM8AN V@JKLJAQ R2A7NI@RNJ2A HI2Z8RN3 %)"c"'% #&'%).E#)$&'#&.a34/B%S2INKX V8T2I8 NS8 6V2O8 L6N8= .87H2AL8AN[7 8MHK2X88 )8L .2877K8I R2MHK6JA8L N2 %@H8IJAN8AL8AN F67N NS6N 6A 8MHK2X88 2T %N6N` l *6II2H= $AR3 P67 JAN8IT8IJAQ PJNS SJ7 Z2V I87H2A7JYVJKJNJ87 VX R2A7N6ANKX N6K_JAQ N2 SJM L@IJAQ P2I_JAQ S2@I7 6V2@N 2IQ6AJ`JAQ 6 @AJ2A 6N .87H2AL8AN 6AL NS8 V8A8TJN7 2T 7@RS I8HYI878AN6NJ2A3  F67N S6L 6K72 V88A JAT2IM8L VX 6 A@MV8I 2T 2NS8I .87H2AL8AN 8MHK2X887 NS6N NS8X S6L 8UH8IJ8AR8L NS8 76M8 HI2VK8M7 PJNS NSJ7 8MHK2X883  .87H2AL8AN JAg@JI8L 6AL NS8A K86IA8L NS6N NS8 A6M8 2T NS8 %N6N` l *6II2H= $AR3 8MHK2X88 NS6N P67 N6K_JAQ 6V2@N NS8 EAJ2A PJNS .87H2AL8AN[7 8MHK2X887 L@IJAQ P2I_NJM8 P67 .2V8IN *X6NN3  +RR2ILJAQKX= L@IJAQ NS8 6TN8IA22A 2T +HIJK 4/= 5114= 6N NS8 P2I_7JN8= F67N 6AL D6A6Q8I 2T (J8KL a8I72AA8K ,6LJ_6 6HHI26RS8L *X6NN 6AL JAT2IM8L SJM NS6N NS8X S86IL S8 S6L V88A N6K_JAQ @AJ2A N2 .87H2AL8AN[7 8MYHK2X8873  -2NS F67N 6AL ,6LJ_6 JAT2IM8L *X6NN NS6N NS8X LJL A2N P6AN SJM N6K_JAQ 6V2@N NS8 EAJ2A PJNS .87H2AL8AN[7 8MYHK2X887 L@IJAQ P2I_NJM83  *X6NN I87H2AL8L NS6N JN P67 6 TI88 R2@ANIX 6AL S8 P2@KL N6K_ N2 PS2M8O8IS8 HK8678L 6V2@N NS8 EAJ2A 2I 6AXNSJAQ 8K78 PS8A8O8I S8 T8KN KJ_8 JN3  -2NS F67N 6AL ,6LJ_6 I86TTJIM8L N2 *X6NN NS6N S8 7S2@KL I8TI6JA TI2M N6K_JAQ 6V2@N NS8 EAJ2A PJNS .87H2AL8AN[7 8MHK2X887 L@IJAQ P2I_YNJM83  )S8 R2AO8I76NJ2A 8AL8L PJNS ,6LJ_6 7N6NJAQ= dC2@ L2A[N 788M N2 @AL8I7N6AL PS6N $[M 76XJAQ= 72 M6XV8 K6N8I NSJ7 6TN8IYA22A X2@[KK @AL8I7N6AL3eEH2A I8N@IAJAQ N2 P2I_ NS8 T2KK2PJAQ D2AL6X= +HIJK 4>= 5114= *X6NN P67 K6JL 2TT TI2M SJ7 H27JNJ2A PJNS %N6N` l *6II2H= $AR35$A 86IKX ?6A@6IX 5115= ,6LJ_6 SJI8L T2IM8I 8MHK2X88 ?6M87 D@JI 67 6 R2A7NI@RNJ2A #6IH8AN8I $$$ 6N 6 76K6IX 2T k4;301 H8I S2@I3  D@JI P67 677JQA8L N2 NS8 GJKL8IA877 .872IN 8UH6A7J2A HI2Z8RN JA GJ7R2A7JA !8KK7= GJ7R2A7JA @AL8I NS8 7@H8IOJ7J2A 2T %@H8IJAN8AL8AN %S6A_73  +N NS8 NJM8 2T SJ7 SJI8= D@JI P67 8MYHK2X8L VX NS8 EAJ2A 67 6A 2IQ6AJ`8I V@N LJL A2N JAT2IM NS8 .87H2AL8AN 6V2@N SJ7 7N6N@73  D@JI R2ANJA@8L N2 P2I_ 2A NS8 GJKL8IA877 HI2Z8RN NSI2@QS2@N ?6A@6IX 5115= PJNS2@N LJ7R@77YJAQ NS8 EAJ2A PJNS .87H2AL8AN[7 8MHK2X8873 &A ?6A@6IX 5>= S8 LJ7K2R6N8L SJ7 7S2@KL8I PSJK8 P2I_JAQ 6N S2M8 2O8I NS8 P88_Y8AL3  D@JI A2NJTJ8L %S6A_7 6AL *@M6A .872@IR87 D6A6Q8I a6OKJR_ NS6N S8 P2@KL A2N V8 I8H2INJAQ N2 P2I_ 2A D2AL6X 6AL NS6N S8 P2@KL V8 @AL8I 6 L2RN2I7 R6I8 T2I 6N K867N NS8 A8UN P88_ 6AL @A6VK8 N2 I8N@IA N2 P2I_3  D@JI JAT2IM8L %S6A_7 NS6N S8 S2H8L N2 V8 V6R_ N2 P2I_ T@KKYNJM8 2A (8VI@6IX 403  !@IJAQ NS8 R2@I78 2T NS8JI N8K8HS2A8 R2AO8I76NJ2A= a6OKJR_ 2TT8I8L D@JI NS8 2HH2IN@AJNX N2 R2M8 V6R_ N2 P2I_ 2A NS8 GJKL8IA877 HI2Z8RN 67 6 %6T8NX D2AJN2I= 6 KJQSNL@NX H27JNJ2A= 6N NS8 I8L@R8L P6Q8 2T k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g@8ANKX JA NS8 L8RJ7J2A PS8A R2A7JL8IJAQ PS8NS8I NS8 7N6N8M8AN7 OJ2K6N8L %8RNJ2A ;\6]\4] 2T NS8 +RN 67 6KK8Q8L VXNS8 W8A8I6K #2@A78K3  NJ2A73  *8 M8ANJ2A8L NSJ7 N2 %@H8IJAN8AL8AN D278K 2A (8VI@6IX 44= V@N A2NSJAQ P67 L2A83  D@JI 6IIJO8L 6N P2I_ 2A (8VI@6IX 45= 6AL 2V78IO8L NS6N A2 I2H87 2I T6KK HI2N8RNJ2A Q86I P67 8I8RN8L N2 HI2N8RN NS8 M8A PS2 P8I8 7NJKK P2I_JAQ 2A NS8 I22T3  *8 M8ANJ2A8L NSJ7 TK6QI6AN 76T8NX OJ2K6NJ2A N2 %S6A_7 PS2 I8YHKJ8L NS6N NS8 M8A 7S2@KL _A2P V8NN8I3  %6T8NX !JI8RN2I "ALIJ``J P67 2A NS8 Z2V7JN8 NS6N M2IAJAQ 6AL D@JI N6K_8L N2 SJM 6V2@N NS8 @A76T8 I22T HI6RNJR87 7H8RJTJR6KKX NS6N NS8 M8A P8I8 P2I_JAQ PJNS2@N S6IA87787 2I NJ8Y2TT73  )S6N 6TN8IA22A= "ALIJ``J R6KK8L 6 7H8RJ6K M88NJAQ T2I 6KK 8MHK2X887 2A NS8 Z2V7JN8 JARK@LJAQ D@JI 6AL LJ7R@778L J77@87 I8Q6ILJAQ T6KK HI2N8RNJ2A PSJK8 P2I_JAQ 2A NS8 Z2V7JN8 \. "US3 /]3  D@JI 6K72 M8ANJ2A8L SJ7 R2AR8IA7 6V2@N T6KK HI2N8RNJ2A N2 ,6LJ_6 PSJK8 S8 P67 M6_JAQ 2A8 2T SJ7 I2@YNJA8 OJ7JN7 N2 NS8 Z2V7JN83  D@JI= PJNS2@N JAT2IMJAQ 6AX2A8JA 6@NS2IJNX 6N .87H2AL8AN= N8K8HS2A8L &%*+ HIJ2I N2 NS8 7H8RJ6K M88NJAQ N2 I8H2IN @A76T8 P2I_JAQ R2ALJNJ2A7 2A NS8 Z2V7JN8 PS8A M8A P8I8 P2I_JAQ PJNS2@N HI2H8I T6KK HI2N8RNJ2A3  D@JI M6L8 NS8 R6KK V8R6@78 S8 LJL A2N V8KJ8O8 NS6N NS8 .87H2AL8AN P67 R2AT2IMJAQ N2 76T8NX 2I &%*+ I8Q@K6NJ2A7 L@8 N2 JN7 T6JKY@I8 2T A2N I8g@JIJAQ NS8 M8A N2 P86I S6IA87787 PS8A P2I_JAQ 2A I22T7 2I JMHK8M8ANJAQ 2NS8I T6KK HI2N8RNJ2A Q@JL8KJA873  )S8 &%*+ JAO87NJQ6N2I LJL A2N JMM8LJ6N8KX I87H2AL N2 D@JI[7 JAJNJ6K N8K8HS2A8 R6KK 72 S8 HK6R8L 6 78R2AL R6KK N2 &%*+ L@IJAQ NS8 M2IAJAQ 2T (8VI@6IX 4:3  ,6N8I NS6N M2IAJAQ NS8 &%*+ JA7H8RN2I 6IIJO8L 6N NS8 Z2V7JN8 6AL N6K_8L PJNS D@JI 6AL "AYLIJ``J3  +TN8I JA7H8RNJAQ NS8 Z2V7JN8= NS8 JAO87NJQ6N2I RJN8L NS8 .87H2AL8AN T2I A2N HI2OJLJAQ 6 76T8 P2I_ 8AOJI2AM8AN PS8A M8A P8I8 P2I_JAQ 2A I22T7 2I 2NS8I K2R6NJ2A7 PS8I8 NS8X R2@KL T6KK L@8 N2 @A76T8 T6KK HI2N8RNJ2A M867@I873  +TN8I NS8 L8H6IN@I8 2T NS8 &%*+ JAO87NJQ6N2I= D@JI JAT2IM8L "ALIJ``J 6AL D278K NS6N S8 P67 NS8 JALJOJL@6K PS2 R6KK8L 6AL I8H2IN8L NS8 76T8NX OJ2K6NJ2A7 N2 &%*+3  D@JI 6K72 JAT2IM8L V2NS JALJOJL@6K7 NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I 6AL P2@KL V8 N6K_JAQ N2 .87H2AL8AN 8MHK2X887 6V2@N Z2JAJAQ NS8 EAJ2A3  "ALIJ``J JMM8LJ6N8KX N8K8HS2A8L ,6LJ_6 6AL JAT2IM8L SJM NS6N D@JI P67 NS8 JALJYOJL@6K PS2 I8H2IN8L NS8 76T8NX OJ2K6NJ2A7 N2 &%*+ 6AL NS6N S8 Z@7N 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I3  ,6LJ_6 6R_A2PKY8LQ8L NS6N "ALIJ``J JAT2IM8L SJM 6V2@N NS878 M6NN8I73  ,6LJ_6 JMM8LJ6N8KX N8K8HS2A8L NS8 Z2V7JN8 K22_JAQ T2I D@JI V@N P67 JAT2IM8L VX %S6A_7 NS6N S8 S6L K8TN T2I NS8 L6X3/,6LJ_6 R2AYN6RN8L a6OKJR_ PS2 HI2OJL8L D@JI[7 R8KK HS2A8 A@MV8I3  ,6LJ_6 HK6R8L 6 N8K8HS2A8 R6KK N2 D@JI PS2 I8R8JO8L JN PSJK8 S8 P67 7NJKK JA SJ7 R6I LIJOJAQ S2M83  ,6LJ_6 JAT2IM8L D@JI NS6N S8 P67 A2 K2AQ8I A88L8L 6N NS8 GJ7R2A7JA !8KK7 Z2V7JN8 6AL NS6N S8 P2@KL A2N V8 6VK8 N2 I8N@IA N2 P2I_ @ANJK S8 HI2OJL8L 6 L2RN2I[7 I8K86783  D@JI JAT2IM8L ,6LJ_6 NS6N S8 P2@KL VIJAQ NS8 L2RN2I[7 A2N8 N2 NS8 Z2V7JN8 6AL QJO8 JN N2 %S6A_7 72 JN R2@KL V8 T6U8L N2 ,6LJ_6[7 6NN8ANJ2A3  ,6LJ_6 N2KL D@JI NS6N S8 7S2@KL A2N 7S2P @H T2I P2I_ 6N NS8 Z2V7JN8 6AL JT S8 LJL= S8 P2@KL V8 6II87N8L T2I NI87H677JAQ 6AL TJI8L3  ,6LJ_6 JA7NI@RN8L D@JI N2 Q2 LJI8RNKX N2 NS8 2TTJR8 2A (8VI@6IX 40 PJNS NS8 L2RN2I[7 I8K8678 6AL A2N 7S2P @H 6N NS8 Z2V7JN83 EH2A 6IIJOJAQ S2M8= D@JI N8K8HS2A8L ,6LJ_6 N2 T@INS8I LJ7R@77 NS8 M6NN8I3  ,6LJ_6 N2KL D@JI NS6N S8   /%S6A_7 HI8OJ2@7KX 6QI88L NS6N D@JI[7 P2I_JAQ S2@I7 P2@KL V8 B 63M3 N2 /f/1 H3M3 L@8 N2 RSJKLYR6I8 I87H2A7JVJKJNJ873  +HH6I8ANKX %S6A_7 S6L A2N JAT2IM8L ,6LJ_6 2I a6OKJR_ 2T NSJ7 6II6AQ8M8AN PS8A ,6LJ_6 6NN8MHN8L N2 I86RS D@JI 6I2@AL /f/1 H3M3 2A (8VI@6IX 4:3   !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4/;LJL A2N P6AN N2 LJ7R@77 NS8 M6NN8I T@INS8I 6AL S8 7S2@KL R2AN6RN a6OKJR_ JT S8 S6L 6AX T@INS8I g@87NJ2A73  aIJ2I N2 HI2R88LJAQ N2 NS8 2TTJR8 2A (8VI@6IX 40= D@JI 7N2HH8L 6N SJ7 L2RN2I[7 2TTJR8 6AL 2VN6JA8L 6 RK86A R2HX 2T NS8 I8N@IA N2 L@NX I8K8678 T2IM 67 NS8 HIJ2I 2A8 S6L V8R2M8 JKK8QJYVK8 \. "US3 :]3  -8T2I8 D@JI 6IIJO8L 6N NS8 2TTJR8= .87H2AL8AN[7 aI87JL8AN= "ALIJ``J= ,6LJ_6=6AL a6OKJR_ M8N N2 LJ7R@77 NS8 J77@8 2T D@JI V8JAQ I87H2A7JVK8 T2I JAJNJ6NJAQ NS8 &%*+ JAO87YNJQ6NJ2A 6AL 6AA2@ARJAQ NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I PJNS NS8 JAN8AN 2T I8RI@JNJAQ .87H2AL8AN[7 8MHK2X887 N2 Z2JA NS8 EAJ2A3  GSJK8 NS8 H6INJRJH6AN7 JA NSJ7 M88NJAQ L8RJL8L NS8X R2@KL A2N NI86N D@JI 6AX LJTT8I8ANKX NS6A 6AX2NS8I 8MHK2X88= JN P67 6QI88L NS6N 6TN8I I8R8JHN 2T NS8 L2RN2I[7 I8K8678 T2IM= D@JI P2@KL V8 NI6A7T8II8L N2 6A2NS8I Z2V7JN8 PS8I8 A2 T@INS8I R2MYM2NJ2A TI2M X87N8IL6X[7 &%*+ OJ7JN R2@KL 6IJ78 \. "US3 0:]3  a6OKJR_ P67 JA7NI@RN8L N2 R2AN6RN D@JI 6AL 67_ SJM JT S8 S6L NS8 L2RN2I[7 I8K8678 T2IM3  %S8 NS8A N8K8HS2A8L D@JI PS2 JAYg@JI8L PS8NS8I S8 7NJKK S6L 6 Z2V 2I JT S8 P67 TJI8L3  a6OKJR_ 6HHIJ78L SJM NS6N S8 LJL JAL88L 7NJKK S6O8 SJ7 Z2V 6AL @H2A I8YR8JHN 2T NS8 L2RN2I[7 I8K8678T2IM 7S8 P2@KL 7N6IN NS8 HI2R877 N2 Q8N SJM V6R_ N2 P2I_3  D@JI JAT2IM8L a6OKJR_ NS6N JT S8 2VY78IO8L 6AX T@INS8I 76T8NX OJ2K6NJ2A7 S8 P2@KL R6KK &%*+ 6AL NS6N PS8A S8 LJL I8N@IA N2 P2I_ S8 P2@KL V8 VIJAQJAQ @AJ2A KJN8I6N@I8 6AL P2@KL V8 N6K_JAQ N2 2NS8I 8MHK2X887 N2 R2AOJAR8 NS8M N2 Z2JA NS8 EAJ2A3  )S8 R2AO8I76NJ2A 8AL8L 6AL D@JI 6QI88L N2 V8 JA NS8 2TTJR8 PJNSJA NS8 S2@I PJNS NS8 L2RN2I[7 I8YK8678 T2IM3  EH2A 6IIJOJAQ 6N NS8 2TTJR8= D@JI 6NN8AL8L 6 M88NJAQ PJNS ,6LJ_6= #(& D6I_ .@LAJR_J 6AL a6OKJR_3  D@JI HI2OJL8L NS8 L2RN2I[7 I8K8678 T2IM N2 a6OKJR_ PS2 A2N8L JN P67 L6N8L (8VI@Y6IX 403  D@JI 6HHIJ78L a6OKJR_ NS6N S8 P8AN V6R_ N2 NS8 L2RN2I NS6N M2IAJAQ N2 Q8N 6 A8P T2IM V8R6@78 NS8 2NS8I 2A8 P67 S6IL N2 I86L3  !@IJAQ NS8 R2@I78 2T NS8 M88NJAQ= a6OKJR_ LJ7R@778L NS8 J77@8 7@II2@ALJAQ D@JI K86OJAQ NS8 Z2V7JN8 6N /f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g@87NJ2AJAQ I8672A6VKX N8AL7 N2 JAN8IT8I8 PJNS= I87NI6JA= 2I R28IR8 8MHK2X887 JA NS8 8U8IRJ78 2T NS8JI %8RNJ2A B IJQSN73  <,//=,&7 >,-/7J 5>< ',.- 6N 44BB944B;3  @=7&( ),&*%28%7J /1< ',.- 4;0= 4;> \4<<5]3  EAL8I NS8 N2N6KJNX 2T RJIR@M7N6AR87 6HHI26RS= NS8 -26IL 8U6MYJA87 T6RN2I7 7@RS 67 PS8NS8I NS8 JAN8II2Q6N8L 8MHK2X88 J7 6A 2H8A 6AL 6RNJO8 @AJ2A 7@HH2IN8I= NS8 V6R_QI2@AL 2T NS8 JAN8II2YQ6NJ2A= NS8 A6N@I8 2T NS8 JAT2IM6NJ2A 72@QSN= NS8 JL8ANJNX 2T NS8 g@87NJ2A8I= 6AL NS8 HK6R8 6AL M8NS2L 2T JAN8II2Q6NJ2A3  <,//M=,&7 >,-/7J 5>< ',.- 6N 44B; TA3 51\4<;:]^ ;,-&$7 91 DB<;J //5 (35L :B= :; \5L #JI3 4<>:]^ !-$$(9#*7 E7%8.#* 4*8$8.J 5BB ',.- 454B= 454; \4<;0]3  %S2INKX V8T2I8 NS8 6V2O8 L6N8= .87H2AL8AN[7 8MHK2X88 )8L .2877K8I R2MHK6JA8L N2 F67N NS6N 6A 8MHK2X88 2T %N6N` l *6IYI2H= $AR3 P67 JAN8IT8IJAQ PJNS SJ7 Z2V I87H2A7JVJKJNJ87 VX R2AY7N6ANKX N6K_JAQ N2 SJM L@IJAQ P2I_JAQ S2@I7 6V2@N 2IQ6AJ`JAQ 6 @AJ2A 6N .87H2AL8AN 6AL NS8 V8A8TJN7 2T 7@RS I8HI878AN6NJ2A3  F67N S6L 6K72 V88A JAT2IM8L VX 6 A@MV8I 2T 2NS8I .87H2AL8AN 8MHK2X887 NS6N NS8X S6L 8UH8IJ8AR8L NS8 76M8 HI2VK8M7 PJNS NSJ7 8MHK2X883  .87H2AL8AN JAg@JI8L 6AL K86IA8L NS6N NS8 A6M8 2T NS8 %N6N` l *6II2H= $AR3 8MHK2X88 NS6N P67 N6K_JAQ 6V2@N NS8 EAJ2A PJNS .87H2AL8AN[7 8MHK2X887 L@IJAQ P2I_NJM8 P67 *X6NN3  +RR2ILJAQKX= L@IJAQ NS8 6TN8IA22A 2T +HIJK 4/= 5114= 6N NS8 P2I_7JN8= F67N 6AL ,6LJ_6 6HHI26RS8L *X6NN 6AL JAT2IM8L SJM NS6N NS8X S86IL S8 S6L V88A N6K_JAQ @AJ2A N2 .87H2AL8AN[7 8MHK2X8873  -2NS F67N 6AL ,6LJ_6 JAT2IM8L *X6NN NS6N NS8X LJL A2N P6AN SJM N6K_JAQ 6V2@N NS8 EAJ2A PJNS .87H2AL8AN[7 8MYHK2X887 L@IJAQ P2I_NJM83  *X6NN I87H2AL8L NS6N JN P67 6 TI88 R2@ANIX 6AL S8 P2@KL N6K_ N2 PS2M8O8I S8 HK8678L 6V2@N NS8 EAJ2A 2I 6AXNSJAQ 8K78 PS8A8O8I S8 T8KN KJ_8 JN3  -2NS F67N 6AL ,6LJ_6 I86TTJIM8L N2 *X6NN NS6N S8 7S2@KL I8TI6JA TI2M N6K_JAQ 6V2@N NS8 EAJ2A PJNS .87H2AL8AN[7 8MHK2X887 L@IJAQ P2I_YNJM83  )S8 R2AO8I76NJ2A 8AL8L PJNS ,6LJ_6 7N6NJAQ= dC2@ L2A[N 788M N2 @AL8I7N6AL PS6N $[M 76XJAQ= 72 M6XV8 X2@[KK @AL8IY7N6AL K6N8I NSJ7 6TN8IA22A3e*X6NN HI8OJ2@7KX Q6O8 6 7P2IA 6TTJL6OJN N2 NS8 -26IL :L6X7 6TN8I NS8 8O8AN7 JA g@87NJ2A 2A +HIJK 4>= 51143  )S8 6TTJL6OJN R2ATJIM7 NS6N F67N 6AL ,6LJ_6 JA7NI@RN8L *X6NN A2N N2 N6K_ 6V2@N NS8 EAJ2A PJNS .87H2AL8AN[7 8MHK2X887 L@IJAQ P2I_NJM8 6AL L287 A2N M8ANJ2A NS6N 8JNS8I F67N 2I ,6LJ_6 NSI86N8A8L SJM PJNS LJ7RS6IQ8 JT S8 T6JK8L N2 7N2H 7@RS 6RNJOJNJ873  ,J_8PJ78= JA SJ7 N87NJM2AX JA NS8 7@VZ8RN R678= *X6NN LJL A2N 6778IN NS6N 8JNS8I F67N 2I ,6LJ_6 NSI86N8A8L SJM PJNS LJ7RS6IQ8 JT S8 T6JK8L N2 7N2H 7@RS 6RNJOJNJ873  )S8 -26IL S67 R2A7J7N8ANKX M6JAN6JA8L NS8 H27JNJ2A NS6N 2I6K 72KJRJN6NJ2A7 M6X V8 HI2SJVJN8L 2AKX L@IJAQ P2I_JAQ NJM83 <7MA-G*8. :98#"8,$ 4,&A1 91 DB<;J /5: E3%3 B</ \4<:0]3  +RR2ILYJAQKX= $ TJAL NS6N PS8A .87H2AL8AN I8HI878AN6NJO87 JA7NI@RN8L *X6NN A2N N2 N6K_ N2 .87H2AL8AN[7 8MHK2X887 L@IJAQ P2I_JAQ NJM8 6V2@N NS8 EAJ2A JN P67 HIJOJK8Q8L N2 L2 723  D2I82O8I= $ TJAL NS6N V678L 2A *X6NN[7 N87NJM2AX= .87H2AL8AN[7 I8HI878AN6YNJO87 LJL A2N NSI86N8A SJM PJNS LJ7RS6IQ8 JT S8 T6JK8L N2 7N2H N6K_JAQ N2 .87H2AL8AN[7 8MHK2X887 6V2@N NS8 EAJ2A L@IJAQ  %)"c"'% #&'%).E#)$&'#&.a34/<P2I_JAQ NJM83-678L 2A NS8 T2IQ2JAQ= $ L2 A2N TJAL NS6N NS8 W8A8I6K #2@A78K 7@7N6JA8L NS8 6KK8Q6NJ2A7 JA H6I6QI6HS 0 2T NS8 R2MHK6JAN 6AL I8R2MM8AL NS6N NS8X V8 LJ7MJ778L3 )S8 W8A8I6K #2@A78K 6KK8Q87 JA H6I6QI6HS > 2T NS8 R2MHK6JAN NS6N 2A 2I 6V2@N (8VI@6IX 4:= 6N NS8 GJKL8IA877 .872IN HI2Z8RN= D278K 6LOJ78L 6A 8MHK2X88 NS6N JN P2@KL V8T@NJK8 N2 7@HH2IN 6 @AJ2A 6AL NSI86N8A8L NS8 N8IMJA6NJ2A 2T 6KK 8MHK2X887 JT NS8 8MHK2X887 8O8I @AJ2AJ`8L3D@JI N87NJTJ8L NS6N Z@7N V8T2I8 K@ARS S8 6AL D278K P8I8 N6K_YJAQ 6V2@N NS8 &%*+ JAO87NJQ6NJ2A3  !@IJAQ NS6N LJ7R@77J2A= D@JI N2KL D278K NS6N S8 P67 6M8MV8I 2T NS8 EAJ2A 6AL JAYN8AL8L N2 2IQ6AJ`8 .87H2AL8AN[7 8MHK2X8873  D278K= N2KL D@JI NS6N dJA A2 P6X P2@KL %N8O8A7 Q2 EAJ2A= 6AL JT NS8 EAJ2A V2NS8I8L NS8M 6Q6JA NS8X P2@KL TJI8 6KK NS8JI 8MHK2X887 6AL 7@V 2@N NS8JI P2I_ Z@7N KJ_8 NS8X L2 JA #6KJT2IAJ63eD278K 8AL8L NS8 R2AO8I76NJ2A VX JAT2IMJAQ D@JI NS6N S8 LJL A2N V8KJ8O8 JA @AJ2A73  +RR2ILJAQ N2 D278K= S8 N87NJTJ8L NS6N S8 P67 6 @AJ2A M8MV8I JA NS8 K6N8 4<B1[7 6AL 86IKX 4<;1[7 V@N P67 A2N JA T6O2I 2T @AYJ2A7 JA Q8A8I6K3  *8 6LMJNN8L NS6N S8 N2KL D@JI= dNS6N JT S8 P67 %N8O8A7= S8 P2@KL A2N V2NS8I PJNS NS8 EAJ2A 6AL P2@KL 7@V 8O8IXNSJAQ 2@N3eD278K L8AJ8L NS8 R2MM8AN7 6NNIJV@N8L N2 SJM VX D@JI NS6N JT NS8 EAJ2A V2NS8I8L NS8M 6Q6JA NS8X P2@KL TJI8 6KK NS8JI 8MHK2X887 6AL 7@V 2@N NS8JI P2I_ Z@7N KJ_8 NS8X L2 JA #6KJT2IAJ63GSJK8 D278K L8AJ8L H2INJ2A7 2T NS8 R2AO8I76NJ2A= S8 6LMJNYN8L NS6N 6 R2AO8I76NJ2A LJL 2RR@I JA PSJRS NS8 EAJ2A P67 LJ7YR@778L3  $ 6M JARKJA8L N2 RI8LJN D@JI[7 O8I7J2A 2T NS8 R2AO8I76YNJ2A T2I NS8 T2KK2PJAQ I8672A73  (JI7N= D@JI[7 N87NJM2AXJ7 T@KKX R2A7J7N8AN PJNS SJ7 6TTJL6OJN QJO8A N2 NS8 -26IL 6HHI2UJM6N8KX 4M2ANS 6TN8I NS8 R2AO8I76NJ2A N22_ HK6R83  %8R2AL= D278K 6LMJNYN8L NS6N S8 L287 A2N V8KJ8O8 JA @AJ2A7 6AL NS6N dJT S8 P67 %N8YO8A7= S8 P2@KL A2N V2NS8I PJNS NS8 EAJ2A 6AL 7@V 8O8IXNSJAQ 2@N3e)SJIL= D278K L8AJ8L NS6N S8 P67 HI878AN 2A (8VI@6IX 4: PS8A D@JI 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I 6AL P67 NS8 JALJOJL@6K NS6N R6KK8L &%*+3  "ALIJ``J R2ANI6LJRN8L D278K 6AL N87NJTJ8L NS6N S8 P67 HI878AN PS8A D@JI 6AA2@AR8L S8 P67 6 @AJ2A 2IQ6AJ`8I 6AL P67 NS8 JALJOJL@6K NS6N R6KK8L &%*+3  (2@INS= D@JI[7 N87NJM2AX S6L 6 IJAQ 2T NI@NS N2 JN 6AL 2RR@II8L Z@7N 6TN8I S8 JAT2IM8L D278K NS6N S8 P67 6 M8MV8I 2T NS8 EAYJ2A 6AL JAN8AL8L N2 2IQ6AJ`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d*8 S6L QJO8A M8 6 Z2V 6AL $ S6L 7N6VV8L SJM JA NS8 V6R_3e)S8 R2AN8UN 2T NSJ7 R2AO8I76NJ2A RK278KX T2KK2P8L NS8 NJM8 PS8A "ALIJ``J JAT2IM8L ,6LJ_6 NS6N D@JI R6KK8L NS8 &%*+ JAO87NJQ6N2I 6AL NS6N D@JI S6L 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`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`8L VX NS8 -26IL PS2 S67 S8KL NS6N 7JMJK6I R2AL@RN R2M87 PJNSJA NS8 Q@6I6AN887 2T %8RNJ2A B 2T NS8 +RN3  %88 L,/7A3 '7<#8&,J 'E'J +1:1 5;/ ',.- 0<5 \4<;B]3  )S8 -26IL S67 6K72 S8KL JA E8Q7 Z-&,/7Q ? !,$/J F$.1J /1> ',.- 41/B= 41/; \4<<5]= NS6N dJALJOJL@6K 6RNJ2A J7 R2AR8IN8L PS8I8 NS8 8OJL8AR8 7@HH2IN7 6 TJALJAQ NS6N NS8 R2AR8IA7 8UHI8778L VX NS8 JALJOJL@6K 6I8 m7JRn K2QJR6K 2@NQI2PNS 2T NS8 R2AR8IA7 8UYHI8778L VX NS8 QI2@H3e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dM2NJO6NJAQ T6RN2IeJA NS8 8MHK2X8I L8RJ7J2A3 &A 7@RS 6 7S2PJAQ= NS8 V@IL8A 7SJTN7 N2 NS8 8MHK2X8I N2 L8M2A7NI6N8 NS6N NS8 76M8 6RNJ2A P2@KL S6O8 N6_8A HK6R8 8O8A JA NS8 6V78AR8 2T NS8 HI2N8RN8L R2AL@RN3  )S8 EAJN8L %N6N87 %@HI8M8 #2@IN 6HHI2O8L 6AL 6L2HN8L NS8 -26IL[7 )&863" B8$7 N87N JA DB<; 91 O&#$/A,&"#"8,$ E#$#67=7$" 4,&A1J :>5 E3%3 /</= /<<9:1/ \4<;/]3  $A E#$$, @*7."&8.J /54 ',.- 5B; TA3 45 \4<<>]= NS8 -26IL I87N6N8L NS8 N87N 67 T2KK2P73  )S8 W8A8I6K #2@A78K S67 NS8 V@IL8A N2 H8I7@6L8 NS6N 6ANJ@AJ2A 78ANJM8AN P67 6 7@V7N6ANJ6K 2I M2NJO6NJAQ T6RN2I JA NS8 RS6KYK8AQ8L 8MHK2X8I L8RJ7J2A3  )S8 V@IL8A 2T H8I7@67J2A NS8A 7SJTN7 N2 NS8 8MHK2X8I N2 HI2O8 JN7 6TTJIM6NJO8 L8T8A78 NS6N JN P2@KL S6O8 N6_8A NS8 76M8 6RNJ2A 8O8A JT NS8 8MHK2X88 S6L A2N 8AY !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4:1Q6Q8L JA HI2N8RN8L 6RNJOJNX3)S8 8OJL8AR8 R2ARK@7JO8KX 87N6VKJ7S87 NS6N D@JI JAJNJ6N8L NS8 &%*+ JAO87NJQ6NJ2A 6AL 2H8AKX 6AA2@AR8L NS6N S8 P67 6 @AJ2A M8MV8I 6AL JAN8AL8L N2 2IQ6AJ`8 NS8 .87H2AL8AN[7 8MHK2X8873  $AL88L= ,6LJ_6 6R_A2PK8LQ8L NS878 T6RN7 V8T2I8 .87H2AL8AN N22_ NS8 6RNJ2A76KK8Q8L JA H6I6QI6HS ;\6]= \V]= 6AL \R] 2T NS8 R2MHK6JAN3  D2I82O8I= $ TJAL NS6N ,6LJ_6 NSI86N8A8L D@JI PJNS 6II87N 6AL LJ7RS6IQ8 JT S8 I8N@IA8L N2 NS8 GJ7R2A7JA !8KK7 Z2VY7JN8 V8R6@78 S8 P67 @H78N NS6N D@JI S6L R2AN6RN8L &%*+ 6AL 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I3  )S@7= $ TJAL NS6N 6ANJ@AJ2A 78ANJM8AN P67 6 7@V7N6ANJ6K 2I M2NJO6NJAQ T6RN2I JA NS8 "MHK2X8I[7 L8RJ7J2A7 6KK8Q8L JA NS8 R2MHK6JAN3,6LJ_66LMJNN8L JA SJ7 N87NJM2AX NS6N S8 7N6N8L 2A (8VI@6IX 4: NS6N S8 A2 K2AQ8I P6AN8L D@JI 2A NS8 GJ7R2A7JA !8KK7 Z2VY7JN8 L87HJN8 %S6A_7 N87NJM2AX NS6N S8 A8O8I M6L8 6 I8g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`8 .8Y7H2AL8AN[7 8MHK2X8873  +LLJNJ2A6KKX= NS8 8OJL8AR8 7S2P7 NS6N D@JI P67 LJI8RN8L N2 R2M8 N2 NS8 2TTJR8 2A (8VI@6IX 40 PJNS SJ7 L2RN2I[7 I8K8678 I6NS8I NS6A I8H2INJAQ N2 NS8 Z2V7JN83  %JAR8 NS8 .87H2AL8AN HI8YRK@L8L D@JI TI2M I8H2INJAQ N2 P2I_ 6N NS8 Z2V7JN8= S8 7S2@KL S6O8 V88A H6JL SJ7 I8Q@K6I 76K6IX 2T k4;301 H8I S2@I T2I NS8 8ANJI8 L6X3  ,67NKX= $ TJAL NS6N D@JI P67 NI6A7T8II8L N2 NS8 (JI7N '6NJ2A6K -6A_ 2T %N2@QSN2A Z2V7JN8 V8R6@78 S8 JAJNJ6N8L NS8 &%*+ JAO87NJQ6NJ2A NS6N I87@KN8L JA 6 RJN6NJ2A 6AL 2H8AKX 6AYA2@AR8L NS6N S8P67 6 @AJ2A 2IQ6AJ`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``J LJ7RJHKJA8L D@JI3+RR2ILJAQ N2 D@JI= "ALIJ``J P67 6N NS8 %N2@QSN2A -6A_ HI2YZ8RN 2A (8VI@6IX 55= 6AL P67 P6NRSJAQ SJM P2I_3  D@JI N87NJYTJ8L NS6N S8 P67 2A 6A 2H8A K6LL8I S6AQJAQ 6A JAN8IJ2I72TTJN3  GSJK8 JA NS8 HI2R877 2T R2MHK8NJAQ NS8 N67_= 6 V26IL K86AJAQ 6Q6JA7N NS8 P6KK 7N6IN8L N2 T6KK3  D@JI 6NN8MHN8L N2 R6NRS NS8 V26IL N@IAJAQ SJ7 V2LX 6I2@AL N2 6 H2JAN PS8I8 S8 P67 A2N T6RYJAQ NS8 2H8A K6LL8I3  +N NS6N M2M8AN= "ALIJ``J 2V78IO8L D@JI 6AL J77@8L SJM 6 PIJNN8A P6IAJAQ T2I A2N T6RJAQ NS8 K6LL8I \W# "US3 :]3  D@JI I8T@78L N2 7JQA NS8 P6IAJAQ3)S8 W8A8I6K #2@A78K 6IQ@87 NS6N "ALIJ``J J77@8L NS8 P6IAJAQ V678L 2A NS8 T6RN NS6N D@JI S6L HI8OJ2@7KX R6KK8L NS8 &%*+   :%S6A_7 N87NJTJ8L NS6N D@JI S6L Z@7N V88A I8K8678L TI2M Z6JK HIJ2I N2 V8JAQ SJI8L JA 86IKX ?6A@6IX 51153JA7H8RN2I 6HHI2UJM6N8KX 41L6X7 86IKJ8I 6AL 6HHIJ78L "ALIJ``J NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I3  $AL88L= D@JI N87NJTJ8L NS6N 2A (8VI@6IX 4:= NS8 L6X S8 JAT2IM8L "ALIJ``J NS6N S8 R6KK8L NS8 &%*+ JA7H8RN2I "ALIJ``J I8M2O8L SJ7 QK67787 6AL 7N6N8L N2 D@JI NS6N S8 2AKX I8M2O87 SJ7 QK67787 PS8AS8 J7 @H78N3  +LLJYNJ2A6KKX= 6TN8I D@JI 6HHIJ78L "ALIJ``J NS6N S8 P67 6 @AJ2A 2IYQ6AJ`8I= "ALIJ``J 76JL NSJ7 J7 V@KK7SJN 6AL NSI8P SJ7 S6IL S6N L2PA 6AL P6K_8L 6P6X3  "ALIJ``J 6LMJNN8L NS6N D@JI JAT2IM8L SJM NS6N S8 JAJNJ6N8L NS8 &%*+ JAO87NJQ6NJ2A 6AL 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I V@N V2NS "ALIJ``J 6AL D278K L8YAJ8L NS6N "ALIJ``J I8M2O8L SJ7 QK67787 6AL NSI8P SJ7 S6ILS6N 2A NS8 QI2@AL3  $ 6M A2N H8I7@6L8L NS6N "ALIJ``J J77@8L NS8 76T8NX P6IAJAQ N2 D@JI V678L 2A SJ7 HI2N8RN8L R2AR8IN8L 2I @AJ2A 6RNJOJNJ87 T2I NS8 T2KK2PJAQ I8672A73  (JI7N= $ 6M 7@7H8RN 2T D@JI[7 N87NJM2AX R2AR8IAJAQ NS8 6RNJ2A7 2T "ALIJ``J 2A (8VI@6IX 4:3  $A NSJ7 I8YQ6IL= D@JI Q6O8 6 7P2IA 6TTJL6OJN N2 NS8 -26IL 2A D6IRS 4;= 6HHI2UJM6N8KX4 M2ANS 6TN8I NS8 JARJL8AN 2A (8VI@6IX 4:= X8N S8 M6L8 A2 M8ANJ2A 2T "ALIJ``J[7 R2AL@RN 2T I8M2OJAQ SJ7 QK67787 6AL NSI2PJAQ SJ7 S6ILS6N 2A NS8 QI2@AL3  +RNJ2A7 VX "ALIJ``J= 7@RS 67 6KK8Q8L VX D@JI= 6I8 SJQSKX 7JQAJTJR6AN 6AL JT NS8X 2RYR@II8L P2@KL S6O8 V88A TI87S JA D@JI[7 M8M2IX 6AL 7S2@KL S6O8 V88A JARK@L8L JA SJ7 7P2IA 7N6N8M8AN3  %8R2AL= "ALIJ``J JMHI8778L M8 67 6 78IJ2@7 JALJOJL@6K PS8A L86KJAQ PJNS 76T8NX J77@87 2A NS8 Z2V7JN83  $AL88L= 4P88_ V8T2I8 S8 Q6O8 D@JI NS8 76T8NX P6IAJAQ= S8 S6L PIJNN8A 6 K8NN8I N2 2A8 2T NS8 7@VR2ANI6RYN2I7 2A NS8 GJ7R2A7JA !8KK7 HI2Z8RN RJNJAQ NS8M T2I NP2 &%*+ OJ2K6NJ2A7 2A8 2T PSJRS JAO2KO8L T6RJAQ 6 K6LL8I= NS8 76M8 OJ2YK6NJ2A NS6N D@JI I8R8JO8L \. "US3 :>]3  $ A2N8 NS6N NSJ7 OJ2K6NJ2A 2RR@II8L JA 6LO6AR8 2T NS8 NJM8 NS6N D@JI 6AA2@AR8L N2 "AYLIJ``J NS6N S8 S6L JAJNJ6N8L NS8 &%*+ JAO87NJQ6NJ2A 6AL P67 6 @AJ2A 2IQ6AJ`8I3  -678L 2A NS8 T2IQ2JAQ= $ 6M A2N H8I7@6L8L NS6N 6ANJ@AJ2A 6AJM@7 R2ANIJV@N8L N2 NS8 J77@6AR8 2T NS8 76T8NX P6IAJAQ3  $T 2NS8I7 LJ76QI88= $ P2@KL TJAL NS6N "ALIJ``J P2@KL S6O8 J77@8L NS8 76T8NX P6IAJAQ N2 D@JI 8O8A JA NS8 6V78AR8 2T SJ7 HI2N8RN8L R2AR8IN8L 2I @AJ2A 6RNJOJNJ873  )S8I8T2I8= $ TJAL NS6N NS8 .8Y7H2AL8AN LJL A2N OJ2K6N8 %8RNJ2A ;\6]\4] 6AL \/] 2T NS8 +RN PS8A "ALIJ``J J77@8L NS8 76T8NX P6IAJAQ 6KK8Q8L JA H6I6QI6HS ;\L] 2T NS8 R2MHK6JAN3 )S8 W8A8I6K#2@A78K 6KK8Q87 JA H6I6QI6HS ;\8] 2T NS8 R2MYHK6JAN NS6N 2A (8VI@6IX 50= ,6LJ_6 LJ7RJHKJA8L D@JI3D@JI N87NJTJ8L NS6N 2A (8VI@6IX 50= S8 P67 7@MM2A8L N2 NS8 NI6JK8I N2 M88N PJNS ,6LJ_6 6AL a6OKJR_3  ,6LJ_6 Q6O8 SJM 6 78R2AL PIJNN8A P6IAJAQ T2I 7HI86LJAQ dT6K78 JAT2IM6NJ2A3e$A NSJ7 I8Q6IL= ,6LJ_6 6778IN8L NS6N D@JI S6L 7N6N8L N2 "ALIJ``J NS6N S8 N6K_8L N2 ,6LJ_6 6V2@N R2AR8IA7 S8 S6L 2A T6KK HI2N8RYNJ2A 6N NS8 GJ7R2A7JA !8KK7 Z2V7JN83  ,6LJ_6 R2AN8AL8L NS6N NSJ7 A8O8I S6HH8A8L3  ,6LJ_6 6K72 RS6IQ8LD@JI V8R6@78 S8 S6L 7N6N8L N2 NP2 LJTT8I8AN 8MHK2X887 NS6N S8 P67 SJI8L 67 6 (2I8YM6A PS8A S8 P67 6RN@6KKX SJI8L 67 6 #6IH8AN8I $$$3  ,6LJ_6 8AL8L NS8 R2AO8I76NJ2A VX JAT2IMJAQ D@JI NS6N NSJ7 P67 SJ7 78R2AL P6IAJAQ 6AL JT S8 I8R8JO8L 6A 6LLJNJ2A6K P6IAJAQ S8 P2@KL V8 N8IMJA6N8L3$ 6M 2T NS8 2HJAJ2A NS6N NS8 J77@6AR8 2T NSJ7 PIJNN8A P6IAJAQ P67 HI8N8UN@6K T2I NS8 T2KK2PJAQ I8672A73  (JI7N= NS8I8 J7 A2 g@87NJ2A NS6N ,6LJ_6 P67 6P6I8 NS6N D@JI S6L HI8OJ2@7KX JAJNJY6N8L NS8 &%*+ JAO87NJQ6NJ2A 6AL 6AA2@AR8L NS6N S8 P67 6 @AY %)"c"'% #&'%).E#)$&'#&.a34:4J2A 2IQ6AJ`8I3  $AL88L= "ALIJ``J N87NJTJ8L NS6N S8 JAT2IM8L ,6LJ_6 2T NS878 8O8AN7 6AL ,6LJ_6 6LMJNN8L NS8M3  %8R2AL= $ HI8OJ2@7KX T2@AL NS6N ,6LJ_6 JAT2IM8L D@JI NS6N S8 P67 @H78N PJNS SJM V8R6@78 S8 JAJNJ6N8L NS8 &%*+ JAO87NJQ6NJ2A 6AL NS6N D@JI P67 NI6A7T8II8L N2 NS8 %N2@QSN2A -6A_ HI2Z8RN V8R6@78 2T NS8 &%*+ JAO87NJQ6NJ2A3  )S@7= NS8I8 J7 6A 6V@AL6AR8 2T 8OJYL8AR8 2T 6ANJ@AJ2A 6AJM@73#2AR8IAJAQ NS8 TJI7N 67H8RN 2T NS8 PIJNN8A P6IAJAQ= D@JI RI8LJVKX N87NJTJ8L NS6N S8 6HHIJ78L "ALIJ``J 6AL %S6A_7 6V2@N SJ7 R2AR8IA7 PJNS T6KK HI2N8RNJ2A 2A NS8 GJ7R2A7JA !8KK7 Z2V7JN83  *8 6K72 N87NJTJ8L 6AL SJ7 7P2IA 6TTJL6OJN N2 NS8 -26IL R2ATJIM7 NS6N S8 M8ANJ2A8L NS8 76M8 R2AR8IA7 N2 ,6LJ_6 PSJK8 S8 OJ7JN8L NS8 Z2V7JN8 2A 2I 6V2@N (8VI@6IX 45 2I 4/3  )S@7= $ 6M 2T NS8 2HJAJ2A NS6N ,6LJ_6 P67 T@KKX 6P6I8 2T D@JI[7 R2AR8IA7 6V2@N NS8 K6R_ 2T T6KK HI2N8RNJ2A HI2OJL8L T2I NS8 M8A 6N NS8 GJ7R2AY7JA !8KK7 Z2V7JN83  D2I82O8I= "ALIJ``J N87NJTJ8L 6AL ,6LJ_6 6LYMJNN8L NS6N "ALIJ``J 6HHIJ78L SJM 2A (8VI@6IX 45 6V2@N NS8 T6KK HI2N8RNJ2A J77@87 8UHI8778L VX D@JI= 6AL NS8 .87H2AL8AN R6KK8L 6 7H8RJ6K M88NJAQ 2A NS6N L6N8 N2 6LLI877 NS278 R2AR8IA7 PJNS NS8 M8A3   GJNS I8Q6IL N2 NS8 78R2AL H2INJ2A 2T NS8 PIJNN8A P6IAJAQ= %S6A_7 N87NJTJ8L NS6N S8 S6L 6 R2AO8I76NJ2A JA 86IKX ?6A@6IX5115 PJNS ,6LJ_6 V8R6@78 D@JI S6L JAT2IM8L SJM NS6N S8 P67 SJI8L 67 6 (2I8M6A3  ,6LJ_6 JAT2IM8L %S6A_7 NS6N D@JI P67 SJI8L 67 6 #6IH8AN8I $$$ 6AL A2N 67 6 (2I8M6A3  +RR2ILJAQ N2 %S6A_7= NS8 M6NN8I A8O8I R6M8 @H 6Q6JA 6AL P67 I872KO8L JA 86IKX ?6A@6IX 51153  %S6A_7 6K72 6R_A2PK8LQ8L NS6N A2 8MYHK2X88 8O8I R2MHK6JA8L LJI8RNKX N2 SJM NS6N D@JI RK6JM8L N2 V8 SJI8L 67 6 (2I8M6A3  GSJK8 ,6LJ_6 N87NJTJ8L NS6N 6 78R2AL 8MYHK2X88 R2MHK6JA8L 6V2@N NSJ7 J77@8= S8 P67 O8IX O6Q@8 6AL @A6VK8 N2 HJAH2JAN PS8A JN 2RR@II8L3 $AL88L= NS8 .87H2AL8AN LJL A2N R6KK NS8 8MHK2X88 N2 N87NJTX3  +RR2ILJAQKX= $ R2ARK@L8 NS6N NS8 J77@8 2T D@JI 6778INJAQ NS6N S8 P67 SJI8L 67 6 (2I8M6A 2RR@II8L JA 86IKX ?6A@6IX 5115 6AL P67 H@N N2 I87N 6N NS6N NJM83  $AL88L= A2 2I6K 2I PIJNN8A P6IAJAQ7 P8I8 J77@8L N2 D@JI JA ?6A@6IX 5115 T2I 7HI86LJAQ dT6K78 JAT2IM6NJ2A3e-678L 2A NS8 T2IQ2JAQ= $ R2ARK@L8 NS6N ,6LJ_6 Q6O8 NS8 78RY2AL P6IAJAQ N2 D@JI L@8 N2 SJ7 S27NJKJNX NS6N D@JI S6L 6AYA2@AR8L 6HHI2UJM6N8KX5P88_7 86IKJ8I NS6N S8 P67 NS8 JALJOJLY@6K NS6N JAJNJ6N8L NS8 &%*+ JAO87NJQ6NJ2A 6AL I8O86K8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I3  +LLJNJ2A6KKX= $ A2N8 NS6N ,6LJ_6 A8O8I HI8OJ2@7KX Q6O8 6 PIJNN8A P6IAJAQ N2 6AX 8MHK2X88 T2I 7HI86LYJAQ dT6K78 JAT2IM6NJ2A3e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a6OKJR_ R6M8 N2 NS8 Z2V7JN8 6AL JAT2IM8L D@JI NS6N NSJ7 P67 SJ7 NSJIL PIJNN8A P6IAYJAQ3  +KNS2@QS,6LJ_6 S6L HI8OJ2@7KX N2KL D@JI NS6N S8 P2@KL V8 N8IMJA6N8L JT S8 I8R8JO8L 6 NSJIL OJ2K6NJ2A= S8 P67 A2N N8IMJYA6N8L V@N P67 JAT2IM8L JT S8 LJL A2N JMM8LJ6N8KX I8M2O8 NS8 R8KK HS2A8 S8 P2@KL L8TJAJN8KX V8 N8IMJA6N8L3  D@JI 67_8L N2 788 6 R2HX 2T 6AX PIJNN8A H2KJRX R2AR8IAJAQ R8KK HS2A8 @76Q8 V@N a6OKJR_ 76JL NS8X LJL A2N S6O8 N2 7S2P SJM HI22T 2T NS8 H2KJRX3#2ANI6IX N2 NS8 W8A8I6K #2@A78K= $ 6M A2N R2AOJAR8L NS6N NS8 LJ7RJHKJA8 OJ7JN8L 2A D@JI T2I @78 2T SJ7 R8KK HS2A8 P67 OJ2K6YNJO8 2T NS8 +RN3  $A NSJ7 I8Q6IL= 6KNS2@QS 6 A8P PIJNN8A H2KJRX 2A R8KK HS2A8 @76Q8 P67 A2N LJ7NIJV@N8L N2 8MHK2X887 @ANJK +HIJK 5115= .87H2AL8AN S8KL 6 M88NJAQ PJNS 6KK %@H8IJAN8AL8AN7 2A (8VI@6IX 55= 6AL JA7NI@RN8L NS8M N2 6AA2@AR8 N2 6KK 8MHK2X887 NS8 A8P R8KK HS2A8 H2KJRX3  +KNS2@QS D@JI L8AJ8L JA SJ7 N87NJYM2AX NS6N A2 2A8 6N .87H2AL8AN HI8OJ2@7KX JAT2IM8L SJM 6V2@N NS8 A8P R8KK HS2A8 H2KJRX= S8 7N6N8L JA SJ7 7P2IA 6TTJL6OJN QJO8A N2 NS8 -26IL NS6N '8K72A JAT2IM8L SJM 2A (8VI@6IX 50= NS6N S8 P67 A2N N2 P86I SJ7 R8KK HS2A8 2A NS8 Z2V7JN8 6AL NS6N NSJ7 P67 6 A8P R2MH6AX H2KJRX3  $ 6K72 A2N8 NS6N a6OKJR_ RI8LJVKX N87NJTJ8L NS6N +77J7N6AN %@H8IJAN8AL8AN .JR -677 R2MHK6JA8L N2 S8I 2A (8VI@6IX 54= NS6N D@JI P67 2A SJ7 R8KK HS2A8 R2A7N6ANKX 6KK M2IAJAQ K2AQ3  )S8I8T2I8= PS8A D@JI R2ANJA@8L N2 R6IIX SJ7 R8KK HS2A8 2A SJ7 H8I72A 6AL JN I6AQ L@IJAQ NS8 L6X 2A D6IRS B= .87H2AL8AN P67 HIJOJK8Q8L N2 J77@8 SJM 6 P6IAJAQ S6OJAQ HI8YOJ2@7KX JAT2IM8L 6KK 8MHK2X887 JARK@LJAQ D@JI 2A (8VI@6IX 50= NS6N R8KK HS2A87 R2@KL A2N V8 @78L PSJK8 P2I_JAQ 2A NS8 Z2V7JN83  .6NS8I= 8MHK2X887 P8I8 N2KL NS6N NS8X R2@KL K86O8 NS8JI R8KK HS2A87 JA NS8JI R6I7 2I K@ARS V2U87 6AL R2@KL @78 NS8M 2A VI86_= 6N K@ARS 2I V8T2I8 2I 6TN8I P2I_ S2@I73-678L 2A NS8 T2IQ2JAQ= 6AL H6INJR@K6IKX A2NJAQ NS6N D@JI 6LYMJNN8L NS6N S8 P67 JAT2IM8L 2A (8VI@6IX 50 NS6N S8 R2@KL A2N I8N6JA SJ7 R8KK HS2A8 2A SJ7 H8I72A PSJK8 P2I_JAQ= $ TJAL NS6N NS8 PIJNN8A P6IAJAQ P67 6 K8QJNJM6N8 M8NS2L 2T LJ7RJHKJA8 @AI8K6N8L N2 D@JI[7 HI2N8RN8L R2AR8IN8L 2I @AJ2A 6RNJOJNJ873  $ T@INS8I A2N8= NS6N '8K72A 7JQA8L NS8 PIJNN8A P6IAJAQ 6AL S8 S6L A2 JAO2KO8YM8AN JA NS8 &%*+ JAO87NJQ6NJ2A 2I P67 HI878AN 6N NS8 GJ7R2AY7JA !8KK7 Z2V7JN8 PS8A D@JI 6AA2@AR8L NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I3  GSJK8 ,6LJ_6 6AL a6OKJR_ R6M8 N2 NS8 Z2V7JN8 6AL LJ7R@778L NS8 R8KK HS2A8 P6IAJAQ PJNS D@JI= JN P67 '8K72A PS2 J77@8L NS8 P6IAJAQ PS8A D@JI JAJNJ6KKX I8T@78L N2 I8M2O8 NS8 R8KK HS2A8 TI2M NS8 Z2V7JN8 6AL JAT2IM8L '8K72A NS6N S8 P2@KL I8M2O8 NS8 HS2A8 2AKX JT S8 76P 72M8NSJAQ JA PIJNJAQ3  +RR2ILJAQKX= $ TJAL NS6N 6ANJ@AJ2A 6AJM@7 LJL A2N 8AN8I JAN2 NS8 .87H2AL8AN[7 I8672A7 T2I J77@JAQ NS8 PIJNN8A P6IAJAQ N2 D@JI3  )S8I8T2I8= $ R2ARK@L8 NS6N .87H2AL8AN LJL A2N OJ2K6N8 %8RNJ2A ;\6]\4] 6AL \/] 2T NS8 +RN PS8A JN LJ7RJHKJA8L D@JI 67 6KK8Q8L JA H6I6QI6HS ;\T] 2T NS8 R2MHK6JAN3  $T 2NS8I7 LJ76QI88= $ P2@KL TJAL NS6N .87H2AL8AN P2@KL S6O8 J77@8L NS8 LJ7RJHKJA8 N2 D@JI 8O8A JA NS8 6V78AR8 2T SJ7 HI2N8RN8L R2AR8IN8L 2I @AJ2A 6RNJOJNJ873 $A KJQSN 2T MX TJALJAQ7 6V2O8 I8Q6ILJAQ H6I6QI6HS7> 6AL B 2T NS8 R2MHK6JAN= $ TJAL NS6N NS8 W8A8I6K #2@A78K P67 HIJOJK8Q8L JA I8O2_JAQ 2A8 HI2OJ7J2A 2T NS8 78NNK8M8AN 6QI88M8AN JA #678 /19#+940:;< 6AL JARK@LJAQ H6I6QI6HS 0 JA NS8 7@VZ8RN R2MYHK6JAN \W# "US3 /]3  $ A2N8 S2P8O8I= 6TN8I S86IJAQ NS8 N87NJM2AX 7@II2@ALJAQ NS8 6KK8Q6NJ2A7 6KK8Q8L JA H6I6QI6HS 0 2T NS8 R2MYHK6JAN= $ LJL A2N TJAL NS6N .87H2AL8AN OJ2K6N8L NS8 +RN 67 6KK8Q8L 6AL I8R2MM8AL8L LJ7MJ776K 2T NS6N 6KK8Q6NJ2A3   !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4:5414,=A*#8$" RST4:TC[CSW #$% RST4:TC[CSX43  )S8 ;\6]\4] 6KK8Q6NJ2A7)S8 W8A8I6K #2@A78K 6KK8Q87 JA H6I6QI6HS 0 2T NS8 R2MHK6JAN NS6N .87H2AL8AN S67 M6JAN6JA8L R8IN6JA I@K87 JA JN7 I8OJ78L "MYHK2X88 *6ALV22_ NS6N JMH8IMJ77JVKX I87NIJRN 8MHK2X88 6RNJOJNX HI2N8RN8L VX NS8 +RN30)S8 -26IL[7 7N6AL6IL T2I 6A6KX`JAQ P2I_HK6R8 I@K87 KJ_8 NS878 J7 78N 2@N JA B#I#(7""7 +#&Q >,"7*J /5> ',.- ;5:= ;50 \4<<;]= 8ATL3 51/ (3/L 05 \!3#3 #JI3 4<<<]= 67 T2KK2P7f$A L8N8IMJAJAQ PS8NS8I NS8 M8I8 M6JAN8A6AR8 2T I@K87 7@RS 67 NS278 6N J77@8S8I8 OJ2K6N87 %8RNJ2A ;\6]\4]= NS8 6HHI2HIJ6N8 JAYg@JIXJ7 PS8NS8I NS8 I@K87 P2@KLI8672A6VKX N8AL N2 RSJKK 8MYHK2X887 JA NS8 8U8IRJ78 2T NS8JI %8RNJ2A B IJQSN73GS8I8 NS8 I@K87 6I8 KJ_8KX N2 S6O8 6 RSJKKJAQ 8TT8RN 2A %8RNJ2A B IJQSN7= NS8 -26ILM6X R2ARK@L8 NS6N NS8JI M6JAN8A6AR8 J7 6A @AT6JI K6V2I HI6RNJR8= 8O8A 6V78AN 8OJL8AR8 2T 8AT2IR8M8AN3GJNS I87H8RN N2 NS8 2@N7JL8 6RNJOJNJ87 I@K8= NS8 K6AQ@6Q8 R2AYN6JA8L JA JN7 TJI7N 78RNJ2A J7 8UR8HNJ2A6KKX VI26L 6AL K86O87 N2 NS8 N2N6K LJ7RI8NJ2A 2T NS8 .87H2AL8AN PS6N NXH8 2T 6RNJOJNJ87 M6X V8 JA R2ATKJRN PJNS NS8 Q8A8I6K P8KT6I8 2T NS8 #2MH6AX= S6O8 NS8 6HH86I6AR8 2T JMHI2HIJ8NX= 2I MJQSN 2NS8IPJ78 L6M6Q8 NS8 #2MH6AX[7 I8H@N6NJ2A= V@7JA877= 6AL H8IT2IM6AR8 2T 8MHK2X88 L@NJ873  *2P8O8I= NS8 78R2AL H2INJ2A 2T NS8 I@K8 NS6N HI2OJL87 8U6MHK87 N2 JAR@MV8AN 8MHK2X887 78N7 NS8 N2A8 2T PS6N J7 8UYH8RN8L VX .87H2AL8AN 6AL HI2OJL87 6 R2MM2A 78A78 @AL8IY7N6ALJAQ 2T NS8 NXH8 2T 2@N7JL8 6RNJOJNJ87 NS6N P2@KL JATIJAQ8 2A NS8 I@K83  )S878 Q@JL8KJA87= JA MX 2HJAJ2A= P2@KL RK6IJTX N2 6 I8672A6VK8 8MHK2X88 NS6N %8RNJ2A B 6RNJOJNX J7 A2N NS8 NXH8 2T R2AL@RN HI27RIJV8L VX NS8 I@K83  .86LJAQ NSJ7 K6AQ@6Q8 JA R2AYN8UN= 8MHK2X887 P2@KL I8R2QAJ`8 NS6N= JN P67 JAN8AL8L N2 I86RS R2AL@RN 7JMJK6I N2 NS8 8U6MHK87 QJO8A JA NS8 I@K8= A2N R2AL@RN HI2N8RN8L VX NS8 +RN3  %88 O&#%7/=#$ F$"7&$#"8,$#*J //; ',.- :>1 \5115]3  0)S8 *6ALV22_ .@K87 HI2OJL8f.87NIJRN #2ATKJRNJAQ &@N7JL8 +RNJOJNJ87$A KJMJNJAQ 8MHK2X887[ JAO2KO8M8AN JA R8IN6JA 2@N7JL8 6RNJOJNJ87= P8 6I8 A2N 6NN8MHNJAQ N2 JAN8IT8I8 JA X2@I H8I72A6K KJT8= V@N I6NS8I N2 HI2N8RN NS8 V87N JAN8I87N7 2T %N8O8A7 #2A7NI@RNJ2A #2IH3 6AL 6KK JN7 H8I72AA8K3  G8 R6AA2N H8IMJN 8MHK2X887 N2 H@I7@8 6RNJOJNJ87 PSJRS= JA NS8 Z@LQYM8AN 2T NS8 #2MH6AX=M6X V8 JA R2ATKJRN PJNS NS8 Q8A8I6K P8KT6I8 2T NS8 #2MH6AX 2I S6O8 NS8 6HH86I6AR8 2T JMHI2HIJ8NX= 2I PSJRS MJQSN 2NS8IPJ78 L6M6Q8 2@I I8H@N6NJ2A 2I JAN8IT8I8 PJNS 2@I V@7JA877 2I NS8 HI2H8I H8IT2IM6AR8 2T X2@I L@NJ873#8IN6JA 6RNJOJNJ87 PSJRS 2VOJ2@7KX 6I8 A2N HI2H8I T2I 8MHK2X887 JAYRK@L8 V@N 6I8 A2N KJMJN8L N2 8MHK2XM8AN PJNS 6 R2MH8NJN2I= @78 2T NS8 #2MH6AX[7 NJM8= T6RJKJNJ87 2I 8g@JHM8AN N2 8AQ6Q8 JA 6A2NS8I V@7JA877 2I 2RR@H6NJ2A= 6AL 6AX 2@N7JL8 6RNJOJNX PSJRS I87@KN7 JA X2@I K27JAQ NJM8 TI2M P2I_= V8JAQ LJ7NI6RN8L TI2M P2I_= 2I 2NS8IPJ78 H8IT2IMJAQ @A76NJ7T6RN2IJKX= 2I PSJRS R2@KL I87@KN JA 6A 6HH86I6AR8 2T R2ATKJRN3  C2@ 7S2@KL R2A7@KN PJNS 2@I aI87JL8AN V8T2I8 8AQ6QJAQ JA 6AX 6RNJOJNX PSJRS MJQSN V R2O8I8L VX NSJ7 H2KJRX3&V8X &@I %2KJRJN6NJ2A 6AL !J7NIJV@NJ2A .@K87'2 8MHK2X887 M6X 72KJRJN 6A2NS8I 8MHK2X88 T2I 6AX H@IH278 PSJK8 8JNS8I 8MHK2X88 J7 2A P2I_JAQ NJM83  )S8 LJ7NIJV@NJ2A 2T S6ALVJKK7 2I 2NS8I KJN8I6N@I8 L@IJAQ P2I_JAQ NJM8 2I JA P2I_JAQ 6I867 J7 T2IVJLL8A3a8I72A7 PS2 6I8 A2N 8MHK2X8L VX @7 6I8 HI2SJVJN8L TI2M 72KJRJNJAQ 6AX 8MHK2X88 2I LJ7NIJV@NJAQ KJN8I6N@I8 2A Z2V7JN87= HI8MJ787 2I 6N 8MYHK2X88 P2I_ K2R6NJ2A7 6N 6AX NJM83EAL8I NS278 RJIR@M7N6AR87= $ 6M 2T NS8 2HJAJ2A NS6N NS8 2@NY7JL8 6RNJOJNJ87 I@K87 PSJRS S6O8 A2N V88A 8AT2IR8L L2 A2N S6O8 6 RSJKKJAQ 8TT8RN 2A %8RNJ2A B IJQSN7 6AL NS8JI M6JAN8A6AR8 JA NS8 "MHK2X88 *6ALV22_ J7 A2N OJ2K6NJO8 2T %8RNJ2A ;\6]\4] 2T NS8 +RN3$A I8Q6IL N2 NS8 H2INJ2A 2T NS8 *6ALV22_ NS6N L86K7 PJNS 8MYHK2X88 72KJRJN6NJ2A 6AL LJ7NIJV@NJ2A 2T KJN8I6N@I8 L@IJAQ P2I_JAQ NJM8 6AL JA P2I_JAQ 6I867= NS8 -26IL S67 6LLI8778L NS878 J77@87 2A A@M8I2@7 2RR67J2A73  $A 5-& )#(J 5>; ',.- /<: \4<;/]= NS8 -26IL I86TTJIM8L NS8 OJ8P NS6N I@K87 HI2SJVJNJAQ 72KJRJN6NJ2A L@IJAQ P2I_JAQ NJM8 6I8 K6PT@K3  %JMJK6IKX= NS8 -26IL JA !",%%#&%M\-8&Q EI61 4,1J 4/; ',.- >40 \4<>5]= S8KL NS6N LJ7NIJV@NJ2A M6X K6PT@KKX V8 I87NIJRN8L V2NS 2A P2I_NJM8 6AL JA P2I_ 6I8673EAL8I NS878 RJIR@M7N6AR87= $ L2 A2N TJAL NS6N NS278 H2INJ2A7 2T NS8 *6ALV22_ RSJKK 8MHK2X88 %8RNJ2A B IJQSN7 6AL I8R2MYM8AL NS6N NS278 HI2OJ7J2A7 A2N V8 T2@AL N2 OJ2K6N8 %8RNJ2A ;\6]\4] 2T NS8 +RN3GJNS I87H8RN N2 NS8 *6ALV22_ I@K8 NS6N L86K7 PJNS H8I72A7 A2N 8MHK2X8L VX NS8 .87H2AL8AN= NS8 %@HI8M8 #2@IN S8KL JA B7.3=7&7J F$.1 91 DB<;J 015 E3%3 05B \4<<5]= NS6N NS8 8MYHK2X8I[7 8URK@7J2A 2T A2A8MHK2X88 @AJ2A 2IQ6AJ`8I7 TI2M NS8 H6I_JAQ K2N 2T JN7 I8N6JK 7N2I8= H@I7@6AN N2 JN7 @AJT2IMKX 8AT2IR8L I@K8 6Q6JA7N 6KK 72KJRJN6NJ2A 6AL LJ7NIJV@NJ2A 2A NS278 HI8MJ787 P67 6 K8QJNJM6N8 6RNJ2A JA 6RR2IL6AR8 PJNS NS8 8MHK2X8I[7 HI2H8INX IJQSN3  )SJ7 S2KLJAQ J7 QI2@AL8L 2A NS8 HI2H27JNJ2A NS6N NS8 I8N6JK 7N2I8 P67 HIJO6N8 HI2H8INX 6AL NS8 A2A8MHK2X88 @AJ2A 2IQ6AJ`8I7 JA NS6N R678 S6L A2 HI2N8RN8L IJQSN 2T 6RR877 N2 NS8 I87H2AL8AN[7 HIJO6N8 HI2H8INX3  $A NS8 7@VZ8RN R678= NS8 M6Z2IJNX 2T .87H2AL8AN[7 R2A7NI@RNJ2A 6RNJOJNX J7 A2N @AL8IN6_8A 2A JN7 2PA HI2H8INX V@N I6NS8I 6N R2A7NI@RNJ2A 7JN87 2PA8L VX 2NS8I73  )S8 .87H2AL8AN J7 72K8KX I8N6JA8L N2 8AQ6Q8 JA R2A7NI@RNJ2A 6RNJOJNJ873  )S8 .87H2AL8AN S67 7@VMJNN8L A2 8OJL8AR8 N2 87N6VYKJ7S NS6N NS8 R2A7NI@RNJ2A 7JN87 PS8I8 NS8X H8IT2IM P2I_ 6I8 2PA8L VX NS8M 2I 6I8 R2A7JL8I8L N2 V8 HIJO6N8 HI2H8INX3  ,J_8YPJ78= NS8I8 J7 A2 8OJL8AR8 JA NS8 I8R2IL 2T NS8 A6N@I8 2T NS8 I8K6NJ2A7SJH 6M2AQ NS8 HI2H8INX 2PA8I= NS8 Q8A8I6K R2ANI6RN2I= 6AL NS8 .87H2AL8AN3  $AL88L= $ A2N8 NS6N NS8 .87H2AL8AN LJL A2N HI2SJVJN NS8 EAJ2A TI2M 8AQ6QJAQ JA HJR_8NJAQ 2A D6IRS 45= 6N NS8 %N2@QSN2A -6A_ HI2Z8RN3  EAL8I NS878 RJIR@M7N6AR87= $ TJAL NS6N NS8 .87H2AL8AN S67 A2N M8N NS8 NSI87S2KL V@IL8A 2T 87N6VYKJ7SJAQ NS6N JN S6L 6 HI2H8INX JAN8I87N JA NS8 R2A7NI@RNJ2A 7JN8 NS6N P2@KL 8ANJNK8 JN N2 8URK@L8 JALJOJL@6K7 TI2M NS8 HI2H8INX3  %88 < ? < +*#/"7& ?'&(2#** 4,1J //1 ',.- ;B \4<<<]3  )S8I8T2I8= NS8 M6JAN8A6AR8 2T NS8 A2 72KJRJN6NJ2A 6AL LJ7NIJYV@NJ2A I@K87 N2 H8I72A7 A2N 8MHK2X8L VX .87H2AL8AN J7 2O8IKX VI26L 6AL OJ2K6N87 NS8 +RN3  D2I82O8I= 7JAR8 NS8 P2IL7 HI8MYJ787 6AL P2I_ K2R6NJ2A7 6I8 A2N L8TJA8L= NS8 I@K8 R2@KL I8672A6YVKX V8 JAN8IHI8N8L N2 HI8RK@L8 72KJRJN6NJ2A 2I LJ7NIJV@NJ2A 2T KJN8I6N@I8 JA NS8 6I867 NS6N 8MHK2X887[H6I_ NS8JI R6I7= N6_8 NS8JI K@ARS 6AL VI86_7 2I V8T2I8 6AL 6TN8I P2I_3  +RR2ILJAQKX= $ TJAL NS8 .87H2AL8AN[7 M6JAN8A6AR8 2T NSJ7 *6ALV22_ I@K8 N2 V8 2O8IKX VI26L 6AL OJ2K6NJO8 2T %8RNJ2A ;\6]\4] 2T NS8 +RN3  53  )S8;\6]\4] 6AL \/] OJ2K6NJ2A7)S8 W8A8I6K #2@A78K 6KK8Q87 JA H6I6QI6HS >\V] 2T NS8 R2MYHK6JAN NS6N 6I2@AL MJLY(8VI@6IX 5115= 8K8O8A JALJOJL@6K7 TJK8L 8MHK2XM8AN 6HHKJR6NJ2A7 T2I R6IH8AN8I H27JNJ2A7 H@I7@6AN N2 6L7  %)"c"'% #&'%).E#)$&'#&.a34:/HK6R8L VX .87H2AL8AN JA O6IJ2@7 H@VKJR6NJ2A7 788_JAQ R6IH8AYN8I73  +KK 2T NS878 6HHKJR6AN7 P2I8 72M8 NXH8 2T @AJ2A JA7JQAJ6 7@RS 67 Z6R_8N7 2I S6N7 JL8ANJTXJAQ NS8M78KO87 67 @AJ2A M8MYV8I7 6AL JALJR6N8L 2A NS8JI 6HHKJR6NJ2A7 NS6N NS8X S6L P2I_8L T2I @AJ2A 8MHK2X8I73)S8 W8A8I6K #2@A78K T@INS8I 6KK8Q87 NS6N .87H2AL8AN S67 T6JK8L 6AL I8T@78L N2 R2A7JL8I T2I 8MHK2XM8AN 6ALb2I SJI8L 6AX 2T NS8 8K8O8A 6HHKJR6AN7 V8R6@78 2T NS8JI M8MV8I7SJH JA 6AL 6RNJOJNJ87 JA 7@HH2IN 2T NS8 EAJ2A3 )S8 -26IL JA 0@!J //4 ',.- < \5111]=L8N8IMJA8L NS6N NS8 W8A8I6K #2@A78K M@7N 7S2P JA 6 LJ7RIJMJA6N2IX I8T@76K N2YSJI8 OJ2K6NJ2A NS8 T2KK2PJAQ 6N NS8 S86IJAQ 2A NS8 M8IJN73  (JI7N= NS6N NS8 I87H2AL8AN P67 SJIJAQ= 2I S6L R2ARI8N8 HK6A7 N2 SJI83  %8RY2AL= NS6N NS8 6HHKJR6AN7 S6L 8UH8IJ8AR8 2I NI6JAJAQ I8K8O6AN N2 NS8 6AA2@AR8L 2I Q8A8I6KKX _A2PA I8g@JI8M8AN7 2T NS8 H27JYNJ2A7 T2I SJI8= 2I JA NS8 6KN8IA6NJO8= NS6N NS8 8MHK2X8I S67 A2N 6LS8I8L @AJT2IMKX N2 7@RS I8g@JI8M8AN7= 2I NS6N NS8 I8g@JI8YM8AN7 P8I8 NS8M78KO87 HI8N8UN@6K 2I P8I8 6HHKJ8L 67 6 HI8N8UN T2I LJ7RIJMJA6NJ2A3  )SJIL= NS6N 6ANJ@AJ2A 6AJM@7 R2ANIJV@N8L N2 NS8 L8RJ7J2A A2N N2 SJI8 NS8 6HHKJR6AN73  $T NS8 I87H2AL8AN 6778IN7 NS6N NS8 6HHKJR6AN7 P8I8 A2N g@6KJTJ8L T2I NS8 H27JNJ2A7 JN P67 TJKKJAQ= JN J7 NS8 I87H2AL8AN[7 V@IL8A N2 7S2P= 6N NS8 S86IJAQ 2A NS8 M8IJN7= NS6N NS8X LJL A2N H277877 NS8 7H8RJTJR g@6KJTJR6NJ2A7 NS8 H27JNJ2A I8g@JI8L 2I NS6N 2NS8I7 \PS2 P8I8 SJI8L] S6L 7@H8YIJ2I g@6KJTJR6NJ2A7= 6AL NS6N JN P2@KL A2N S6O8 SJI8L NS8M T2I NS6N I8672A 8O8A JA NS8 6V78AR8 2T NS8JI @AJ2A 7@HH2IN 2I 6RNJOYJNX3  )2 87N6VKJ7S 6 LJ7RIJMJA6N2IX I8T@76KYN2YR2A7JL8I OJ2K6NJ2A= H@I7@6AN N2 0@!J 7@HI6= NS8 W8A8I6K #2@A78K V86I7 NS8 V@IL8A 2T 7S2PJAQ NS8 T2KK2PJAQ 6N NS8 S86IJAQ 2A NS8 M8IJN7f  \4] NS6N NS8 I87H2AL8AN 8URK@L8L 6HHKJR6AN7 TI2M 6 SJIJAQ HI2R877^ 6AL \5] NS6N 6ANJ@AJ2A 6AJM@7 R2ANIJV@N8L N2 NS8 L8RJ7J2A A2N N2 R2A7JL8I NS8 6HHKJR6AN7 T2I 8MHK2XM8AN3  &AR8 NSJ7 J7 87N6VYKJ7S8L= NS8 V@IL8A PJKK 7SJTN N2 NS8 I87H2AL8AN N2 7S2P NS6N JN P2@KL A2N S6O8 R2A7JL8I8L NS8 6HHKJR6AN7 8O8A JA NS8 6V78AR8 2T NS8JI @AJ2A 6RNJOJNX 2I 6TTJKJ6NJ2A3>)S8I8 J7 A2 LJ7H@N8 NS6N NS8 .87H2AL8AN SJI8L 6 A@MV8I 2T R6IH8AN8I7 6TN8I NS8 @AJ2A 6HHKJR6AN7 TJK8L NS8JI Z2V 6HHKJR6NJ2A73  $A I8Q6IL N2 R6IH8AN8I H27JNJ2A7 NS6N P8I8 TJKK8L VX .87H2AL8AN= NSI88 7_JKK K8O8K7 2T R6IH8AN8I HI2TJRJ8ARX P8I8 72@QSN 6AL 6 K6V2I RK677JTJR6NJ2A RS8R_ KJ7N P67 6NN6RS8L N2 86RS 6HHKJR6NJ2A3  +KK 6HHKJR6AN7 P8I8 I8g@87N8L N2 RS8R_ PSJRS K8O8K NS8X NS2@QSN NS8JI JALJOJL@6K 7_JKK K8O8K TJN3  (2I 8U6MHK8= R6IH8AN8I H27JNJ2A7 6N .87H2AL8AN P8I8 78H6I6N8L JAN2 #6IH8AN8I $= $$= 6AL $$$K8OY8K7= PJNS #6IH8AN8I $$$ H277877JAQ NS8 SJQS87N 7_JKK7 6AL P6IYI6ANJAQ NS8 SJQS87N S2@IKX H6X I6N83  $A L8T8ALJAQ JN7 L8RJ7J2A N2 SJI8 2NS8I JALJOJL@6K7 T2I NS8 O6YR6AN R6IH8AN8I H27JNJ2A7= .87H2AL8AN 6IQ@87 NS6N NS8 JALJOJL@6K7 NS6N NS8X SJI8L H2778778L7@H8IJ2I g@6KJTJR6NJ2A7 PS8A R2MYH6I8L N2 NS8 @AJ2A 6HHKJR6AN73  +LLJNJ2A6KKX= NS8 .87H2AL8AN 6IQ@87 NS6N 6 A@MV8I 2T NS8 @AJ2A 6HHKJR6AN7 L8M6AL8L 76K6IJ87 SJQS8I NS6A A2IM6KKX H6JL= S6L H22I I8T8I8AR87= 2I T6JK8L N2 I8N@IA N8K8HS2A8 R6KK7 PS8A NS8X 72@QSN N2 JAg@JI8 6V2@N g@87YNJ2A7 PJNS NS8JI 6HHKJR6NJ2A7 2I N2 LJ7R@77 76K6IX L8M6AL73  >)2 87N6VKJ7S 6 LJ7RIJMJA6N2IX I8T@76K N2 R2A7JL8I 6AL SJI8 R678= NS8 W8A8I6K #2@A78K J7 I8g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`8I 2A (8VI@6IX 4:= 6 H8IJ2L JA NJM8 HIJ2I N2 NS8 TJKJAQ 2T NS8 @AJ2A 6HHKJR6NJ2A7 2A (8VI@6IX 4< 6AL 513  )SJIL= $ TJAL NS6N ,6LJ_6 HI8O8AN8L D@JI TI2M I8N@IAYJAQ N2 NS8 GJ7R2A7JA !8KK7 Z2V7JN8 6AL 7@V78g@8ANKX NI6A7T8II8L SJM N2 NS8 %N2@QSN2A -6A_ Z2V7JN8 V8R6@78 2T SJ7 HI2N8RN8L R2AR8IN8L 6RNJOJNJ87 6AL 6AA2@ARJAQ NS6N S8 P67 6 @AJ2A 2IQ6AYJ`8I3 $A 2IL8I N2 L8N8IMJA8 PS8NS8I NS8 JALJOJL@6K7 SJI8L VX .8Y7H2AL8AN S6L 7@H8IJ2I g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g@6KJTJ8L N2 H8IT2IM 6KK T@ARNJ2A7 2T NS8 #6IH8AYN8I $$$ H27JNJ2A 6N .87H2AL8AN3  -X K8NN8I L6N8L D6IRS ;= a6OKJR_ 6HHIJ78L *X6NN NS6NSJ7 L87JI8L P6Q8 I6N8 2T k50H8I S2@I J7 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I 6AL SJ7 6HHKJR6NJ2A P67 I8Z8RN8L3 ?27S@6 F8HK8I \W# "US3 B]F8HK8I TJK8L 6A 6HHKJR6NJ2A T2I 8MHK2XM8AN 2A (8VI@6IX 4<= 6AL P2I8 6 R6IH8AN8I S6N 6AL 7SJIN PS8A 6HHKXJAQ JA H8I72A 6N .87H2AL8AN3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 S6L V88A 6 R6IH8AYN8I T2I 6V2@N 4X86I 6AL S8 RS8R_8L NS8 #6IH8AN8I $ 7_JKK K8O8K RK677JTJR6NJ2A N2 JALJR6N8 SJ7 HI2TJRJ8ARX3  .87H2AL8AN LJL A2N SJI8 F8HK8I V8R6@78 L@IJAQ NS8 I8T8I8AR8 RS8R_ H2INJ2A 2T NS8 6HHKJR6NJ2A HI2R877 JN P67 LJ7R8IA8L NS6N SJ7 HIJ2I 8MHK2X8I JAN8AL8L N2 R6KK SJM V6R_ N2 P2I_ 2A 2I 6V2@N D6IRS 4/3 -678L 2A NS8 T2IQ2JAQ= $ TJAL NS6N NSJ7 P67 6 K8QJNJM6N8 I86Y72A T2I A2N SJIJAQ F8HK8I 6AL P67 N2N6KKX @AI8K6N8L N2 SJ7 @AJ2A 6TTJKJ6NJ2A3!6II8KK8 ,6-8KK8 \W# "US3 ;],6-8KK8 TJK8L SJ7 6HHKJR6NJ2A T2I 8MHK2XM8AN 2A (8VI@6IX 4<= 6AL P2I8 6 @AJ2A S6N PS8AS8 6HHKJ8L JA H8I72A 6N .87H2AYL8AN3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 L87RIJV8L SJM78KT 67 6 @AYJ2A 2IQ6AJ`8I 6AL JALJR6N8L NS6N S8 P67 g@6KJTJ8L N2 H8IT2IM #6IH8AN8I $$$ 7_JKK K8O8K I87H2A7JVJKJNJ873  *J7 N87NJM2AX JALJYR6N8L NS6N S8 P67 6 Z2@IA8XM6A @AJ2A R6IH8AN8I 6AL S6L V88A JA NS8 TJ8KL T2I 5> X86I73  .87H2AL8AN 78AN 6 K8NN8I L6N8L D6IRS ;= PSJRS ,6 -8KK8 LJL A2N I8R8JO8 V678L 2A 6A JAR2II8RN 7NI88N 6LLI877 NS6N 6HHIJ78L SJM NS6N NS8 76K6IX K8O8K 2T k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dA2 R2MM2A 78A78= 6 N6K_8I= A2N 6 P2I_8I= KJMJN8L _A2PK8LQ8 6AL NIJ8L N2 P2I_ S6IL V@N LJLA[N _A2P M@RSe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a6OKJR_ I8Z8RN8L SJ7 6HHKJR6NJ2A HIJM6IJKX V8YR6@78 NS8 S2@IKX P6Q8 S8 72@QSN 2T k553>> J7 2@N7JL8 NS8 .8Y7H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  DX I8OJ8P 2T DRWPJA[7 6HHKJR6NJ2A 87N6VKJ7S87 NS6N S8 P67 6A 8UH8IJ8AR8L R6IH8AN8I PS2 S6L 6K72 S8KL 6 (2I8M6A H27JNJ2A 6N 6 HIJ2I 8MYHK2X8I3   !6OJL a6I_8I \W# "US3 44]a6I_8I TJK8L SJ7 6HHKJR6NJ2A T2I 8MHK2XM8AN 2A (8VI@6IX 4<= 6AL P2I8 6 @AJ2A S6N 6AL 7SJIN PS8A S8 6HHKJ8L JA H8I72A 6N .87H2AL8AN3  *8 6HHKJ8L T2I 6 #6IH8AN8I $$$ H27JNJ2A S6OJAQ V88A JA NS8 NI6L8 T2I 6HHI2UJM6N8KX 45X86I73  -X K8NN8I L6N8L D6IRS 4;= a6OKJR_ I8Z8RN8L SJ7 6HHKJR6NJ2A V678L 2A 6A @A76NJ7YT6RN2IX I8T8I8AR8 RS8R_ TI2M SJ7 HIJ2I 8MHK2X8I3  $A NSJ7 I8Q6IL= a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g@6KJTJ8L T2I 6KK 6LO8INJ78L #6IH8AN8I H27JNJ2A7 6N .87H2AL8AN3  -2NS ,6LJ_6 6AL a6OKJR_ N87NJTJ8L NS6N NS8 .87H2AL8AN P67 M6_JAQ 6 7H8RJ6K 8TT2IN N2 SJI8 g@6KJTJ8L P2M8A 6AL MJA2IJNX R6IH8AN8I7 67 A2A8 P8I8 HI878ANKX 8MYHK2X8L3  %RS68T8I[7 6HHKJR6NJ2A P67 I8Z8RN8L V8R6@78 .87H2AYL8AN K8TN 6 M8776Q8 PJNS S8I L6@QSN8I 2A D6IRS ; N2 JAg@JI8 6V2@N S8I L87JI8L S2@IKX P6Q8 V@N A2 I8N@IA R6KK P67 8O8I I8YR8JO8L3  %RS68T8I N87NJTJ8L NS6N 7S8 A8O8I I8R8JO8L 6 M8776Q8 TI2M .87H2AL8AN 2A D6IRS ;= 6AL PSJK8 7S8 S67 NP2 L6@QSN8I7 2O8I 54= A8JNS8I 2T NS8M KJO8L JA S8I S2@78 2A D6IRS ;3  $AL88L= 2A8 2T S8I L6@QSN8I7 KJO87 6HHI2UJM6N8KX 411 MJK87 6P6X TI2M S8I I87JL8AR8 \W# "US3 B:]3  $ 6K72 A2N8 2A %RS68T8I[7 6HHKJR6YNJ2A NS6N 7S8 86IA8L S2@IKX P6Q87 2T k553>> 6N S8I HIJ2I @AJ2A 8MHK2X8I= 6 P6Q8 NS6N J7 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  "LP6IL %N88V \W# "US3 4/]%N88V TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A (8VI@6IX 4<= 6AL P2I8 6 @AJ2A S6N= 7SJIN 6AL Z6R_8N PS8A S8 6HHKJ8L JA H8I72A 6N .87H2AL8AN3  *J7 6HHKJR6NJ2A 7S2P7 8UR8KK8AN 8UH8IJ8AR8 JA NS8 NI6L8 6AL S8 RS8R_8L NS6N S8 P67 R6H6VK8 2T H8IT2IMJAQ 6KK NS8 L@NJ87 2T 6 #6IH8AN8I $$$ 2A .87H2AL8AN[7 K6V2I RK677JTJR6NJ2A T2IM3  -X K8NN8I L6N8L D6IRS ;= a6OKJR_ I8Z8RN8L %N88V[7 6HHKJYR6NJ2A V8R6@78 S8 72@QSN 6A S2@IKX P6Q8 2T k553>>= 6 P6Q8 I6N8 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  %R2NN G6N72A \W# "US3 4:]G6N72A TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A (8VI@6IX 4<= 6AL P2I8 6 @AJ2A S6N= 7SJIN 6AL Z6R_8N PS8A S8 6HHKJ8L JA H8IY72A 6N .87H2AL8AN3  *J7 6HHKJR6NJ2A 7S2P7 8UR8KK8AN g@6KJTJR6YNJ2A7 S6OJAQ 6RSJ8O8L Z2@IA8XM6A R6IH8AN8I 7N6N@7 6AL 78IOJAQ 67 6 (2I8M6A 6N SJ7 M27N I8R8AN 8MHK2X8I3  -X K8NN8I L6N8L D6IRS ;= a6OKJR_ I8Z8RN8L G6N72A[7 6HHKJR6NJ2A V8R6@78 S8 72@QSN 6A S2@IKX P6Q8 2T k553>>= 6 P6Q8 I6N8 2@N7JL8 .87H2AYL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  F@IN GJ78 \W# "US3 40]GJ78 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A (8VI@6IX 51= 6AL P2I8 6 @AJ2A S6N 6AL 7SJIN PS8A S8 6HHKJ8L JA H8I72A 6N .8Y7H2AL8AN3  *J7 6HHKJR6NJ2A 7S2P7 8UR8KK8AN 8UH8IJ8AR8 S6OJAQ 6RSJ8O8L Z2@IA8XM6A R6IH8AN8I 7N6N@7 6N SJ7 M27N I8R8AN 8MYHK2X8I PJNS 6 P6Q8 SJ7N2IX JA 8UR877 2T k5BH8I S2@I3  .87H2AYL8AN[7 6HHKJR6AN TJK8 RS8R_KJ7N 7S2P7 NS6N 6 N8K8HS2A8 M8776Q8 P67 K8TN 2A D6IRS ; T2I GJ78 N2 7H8RJTX NS8 S2@IKX P6Q8 S8 P67 788_JAQ3  GJ78 N87NJTJ8L NS6N S8 A8O8I I8R8JO8L 6 N8K8HS2A8 M87Y76Q8 TI2M .87H2AL8AN 6AL NS8I8T2I8= R2@KL A2N S6O8 I8N@IA8L NS8 R6KK3  $A 6AX 8O8AN= GJ78 P67 A2N SJI8L 67 6 #6IH8AN8I 6N .87H2AL8AN3  +6I2A hJMM8IM6A \W# "US3 4>]hJMM8IM6A TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A (8VI@6IX 4<= 6AL P2I8 6 @AJ2A S6N 6AL 7SJIN PS8A S8 6HHKJ8L JA H8I72A 6N .87H2AL8AN3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 H2778778L NS8 g@6KJYTJR6NJ2A7 2T 6 #6IH8AN8I $ 6AL S6L 6 72KJL 8MHK2XM8AN SJ7N2IX3  .87H2AL8AN LJL A2N SJI8 hJMM8IM6A V8R6@78 S8 P67 R6KK8L V6R_ N2 P2I_ 6N SJ7 T2IM8I 8MHK2X8I 2A D6IRS 443  %JAR8 hJMYM8IM6A[7 N87NJM2AX R2ATJIM8L NSJ7= 6AL SJ7 I8N@IA N2 P2I_ N22_ HK6R8 HIJ2I N2 NS8 .87H2AL8AN R2MHK8NJAQ JN7 I8T8I8AR8 RS8R_7= $ TJAL NS6N NSJ7 P67 6 K8QJNJM6N8 I8672A T2I A2N SJIJAQ hJMM8IYM6A3  )S@7= $ R2ARK@L8 NS6N .87H2AL8AN[7 I8672A T2I A2N SJIJAQ hJMM8IM6A P67 @AI8K6N8L N2 SJ7 @AJ2A 6TTJKJ6NJ2A3  G1  4#&A7$"7&K/ 38&7% G( <7/A,$%7$"DJRS68K (6II \W# "US3 4<](6II TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6IRS 4= 6AL JALJYR6N8L S8 P67 g@6KJTJ8L N2 H8IT2IMNS8 L@NJ87 2T 6 #6IH8AN8I ,6V2I8I= #2ARI8N8 ,6V2I8I 6AL 6 #6IH8AN8I $3  *8 H2778778L Q22L I8T8I8AR87 6N SJ7 HIJ2I 8MHK2X8I 6AL P67 SJI8L 2A +HIJK 0 67 6 #6IH8AN8I ,6V2I8I 86IAJAQ k4/H8I S2@I L87HJN8 A2N H8IYT2IMJAQ R6IH8ANIX L@NJ87 7JAR8 ?@A8 51113  *J7 M27N I8R8AN 8MHK2XM8AN 8UH8IJ8AR8 P67 67 6 V6Ag@8N R22_3  #I6JQ c2IP6KL \W# "US3 51]c2IP6KL TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6IRS 4<= 6AL JALJR6N8L S8 P67 g@6KJTJ8L N2 H8IT2IM NS8 L@NJ87 2T 6 #6IH8AN8I  %)"c"'% #&'%).E#)$&'#&.a34:0$$3  *8 LJL A2N T@KKX R2MHK8N8 NS8 8MHK2XM8AN 6HHKJR6NJ2A V@N 6NN6RS8L 6 I87@M8 NS6N 7S2P8L 72M8 8UH8IJ8AR8 67 6 R6IH8AN8I= NS8 M27N I8R8AN V8JAQ JA ?6A@6IX 51113  *J7 HIJ2I 8MHK2X8I P67 !@V@g@8 WI8XS2@AL a6I_ l #67JA2 PS8I8 S8 S8KL 6 78R@IJNX H27JNJ2A @ANJK +@Q@7N 51143  c2IP6KL P67 SJI8L 2A +HIJK 5= 676 #6IH8AN8I $$ PJNS 6 7N6INJAQ 76K6IX 2T k40H8I S2@I3 F8AA8NS .@8Q78QQ8I \W# "US3 54].@8Q78QQ8I TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6IRS 5B= 6AL KJ7N8L NS6N S8 S6L HI8OJ2@7KX V88A 8MHK2X8L PJNS NS8 .8Y7H2AL8AN JA 4<<< V@N P67 HI878ANKX 78KTY8MHK2X8L3  .87H2AL8AN SJI8L .@8Q78QQ8I 67 6 #6IH8AN8I $$$ 2A +HIJK ;= PJNS 6 7N6INJAQ P6Q8 2T k51H8I S2@I3  +N NS8 NJM8 .@8Q78QQ8I K8TN .87H2AYL8AN[7 8MHK2X N2 7N6IN SJ7 2PA V@7JA877= S8 P67 NS8 SJQS87N H6JL R6IH8AN8I 2A JN7 H6XI2KK3  ?672A W8A2IL \W# "US3 55]W8A2IL TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A +HIJK 4;= V@N LJL A2N RS8R_ NS8 H27JNJ2A7 S8 NS2@QSN S8 P67 g@6KJTJ8L T2I 2A NS8 K6V2I RK677JTJR6NJ2A T2IM3  ,J_8PJ78= W8A2IL LJL A2N R2MYHK8N8 NS8 8MHK2XM8AN 8UH8IJ8AR8 H2INJ2A 2T NS8 8MHK2XM8AN 6HHKJR6NJ2A3  .6NS8I= S8 6NN6RS8L 6 I87@M8 N2 NS8 6HHKJR6NJ2A NS6N 7S2P7 SJ7 HIJ2I 8UH8IJ8AR8 67 6 T6IM8I 6AL 6 T6VIJR6YN2IbP8KL8I= S6ALKJAQ 8g@JHM8AN 6AL R@7N2M T6VIJR6NJ2A 2T S86NYNI86NJAQ T@IA6R873  .87H2AL8AN SJI8L W8A2IL 2A D6X 4> 67 6 #6IH8AN8I $ PJNS 6 76K6IX 2T k4/H8I S2@I3  $ TJAL NS6N W8A2IL[7 8UH8IJ8AR8 6AL V6R_QI2@AL J7 A2N 67 7@V7N6ANJ6K 67 NS8 @AJ2A 6HHKJR6AN73 D6NNS8P G8KK8A_8NN8I \W# "US3 5/]G8KK8A_8NN8I TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A +HIJK 55= V@N LJL A2N RS8R_ 6AX 2T NS8 H27JNJ2A7 2A NS8 K6V2I RK677JTJR6NJ2A T2IM NS6N S8 g@6KJTJ8L T2I3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 P67 7RS8L@K8L N2 QI6L@6N8 TI2M NS8 EAJO8I7JNX 2T GJ7R2A7JA PJNS 6 L8QI88 JA #JOJK "AQJA88IJAQ 6AL #2A7NI@RNJ2A D6A6Q8M8AN3  *J7 I87@M8 JALJR6N87 NS6N SJ7 2VZ8RNJO8 T2I 8MHK2XM8AN JAYRK@L87 6 R2A7NI@RNJ2A 2I 8AQJA88IJAQ TJIM= PJNS JAN8I87N7 JA HI2YZ8RN M6A6Q8M8AN 6AL 7NI@RN@I6K L87JQA3  G8KK8A_8NN8I P67 SJI8L 2A ?@A8 41= 67 6 #6IH8AN8I $ 6N 6A S2@IKX P6Q8 2T k4BH8I S2@I3  -678L 2A NS8 6V2O8= JN L287 A2N 6HH86I NS6N G8KK8A_8NN8I S6L 8UN8A7JO8 8UH8IJ8AR8 67 6 R6IH8AN8I JA R2MH6IJ72A N2 NS8 @AJ2A 6HHKJR6AN73  +LLJNJ2A6KKX= 67 6 R2KK8Q8 QI6L@6N8= JN J7 @AKJ_8KX NS6N S8 P2@KL I8M6JA JA 6 R6IH8AN8I H27JNJ2A T2I 6 K8AQNSX H8YIJ2L3  $AL88L= SJ7 JAN8I87N7 6I8 HIJM6IJKX JA HI2Z8RN M6A6Q8M8AN 6AL 7NI@RN@I6K L87JQA3  #K6X )XK8I \W# "US3 5:])XK8I I8A8P8L SJ7 JAN8I87N JA V8JAQ SJI8L 6N .87H2AL8AN 2A +HIJK 5:= S6OJAQ HI8OJ2@7KX V88A I8Z8RN8L VX a6OKJR_[7 K8NN8I L6N8L '2O8MV8I 4>= 5114 L@8 N2 K6R_ 2T R2A7NI@RNJ2A 8UH8IJY8AR83  $A SJ7 JAJNJ6K 6HHKJR6NJ2A TJK8L 2A '2O8MV8I 40= 5114= S8 6HHKJ8L T2I 6 TI6M8 R6IH8AN8I H27JNJ2A3  )XK8I P67 SJI8L 2A D6X 4> 67 6 #6IH8AN8I $$= PJNS 6 7N6INJAQ S2@IKX P6Q8 2T k4;3  $ A2N8 NS6N ,6LJ_6 N87NJTJ8L NS6N JT 6A JALJOJL@6K 6HHKJR6NJ2A P67 HI8OJ2@7KX I8Z8RN8L= JN P67 SJQSKX @AKJ_8KX NS6N 7@RS 6 H8IY72A P2@KL V8 R2A7JL8I8L T2I 6 T@N@I8 H27JNJ2A3  +LLJNJ2A6KKX= $ A2N8 NS6N 6HHI2UJM6N8KX TJO8 M2ANS7 S6L 8K6H78L TI2M )XK8I[7 HIJ2I 6HHKJR6NJ2A 6AL A2 A8P 6HHKJR6NJ2A P67 TJK8L PS8A S8 I8A8P8L SJ7 JAN8I87N JA 8MHK2XM8AN3  %6M@8K +L6M7 \W# "US3 50]+L6M7 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6X >= 6AL 72@QSN 6 #6IH8AN8I $ H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 S6L 72M8 8UH8IJ8AR8 67 6 R6IH8AN8I V@N A2N 8UN8A7JO8 6AL SJ7 M27N I8R8AN R6IH8ANIX L@NJ87 8AL8L JA D6X 5114 PS8A P2I_JAQ T2I SJ7 T6NS8I[7 R2MH6AX3  .87H2AL8AN SJI8L +L6M7 2A +@Q@7N 4= 67 6 #6IH8AN8I ,6V2I8I PJNS 6 7N6INJAQ 76K6IX 2T k4/H8I S2@I3  a6NIJR_ FJAQ7K6AL \W# "US3 5>]FJAQ7K6AL TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6X 40= 6AL 72@QSN 6 #6IH8AN8I $$ H27JNJ2A3  *8 S6L HI8OJ2@7KX P2I_8L 67 6 R6IH8AN8I T2I SJ7 M27N I8R8AN 8MHK2X8I 86IAJAQ k4BH8I S2@I3  .87H2AL8AN SJI8L FJAQ7K6AL 2A ?@A8 /= 67 6 #6IH8AN8I $$ 86IAYJAQ k4<H8I S2@I= 6A JARI8678 2O8I SJ7 HIJ2I H27JNJ2A3  )S8 W8AY8I6K #2@A78K I6J78L NS8 J77@8 2T FJAQ7K6AL V8JAQ SJI8L 6N 6 NJM8 PS8A 6 I8K6NJO8 P67 8MHK2X8L VX .87H2AL8AN 67 R2ANI6IX N2 6 HI2OJ7J2A JA NS8 "MHK2X8I[7 *6ALV22_ \W# "US3 5= H6Q8 41= "MHK2XM8AN 2T .8K6NJO87]3  a6OKJR_ RI8LJVKX N87NJTJ8L NS6N 8O8A JT RK278 I8K6NJO87 6I8 8MHK2X8L 6N .87H2AL8AN= JN J7 H8IMJ77JVK8 67 K2AQ 67 2A8 2T NS8 8MHK2X887 L287 A2N P2I_ @AL8I NS8 LJI8RN 2I JALJI8RN 7@H8IOJ7J2A 2I NS8 76M8 !8H6INM8AN 67 NS8 H8I72A PJNS PS2M S8 2I 7S8 S67 NS8 I8K6NJ2A7SJH3-678L 2A NS8 T2IQ2JAQ= $ L2 A2N V8KJ8O8 NS6N 6 OJ2K6NJ2A 2T NS8 "MHK2X8I[7 *6ALV22_ S67 V88A 87N6VKJ7S8L3  .6NS8I= $ A2N8 NS6N NS8 SJIJAQ 2T FJAQ7K6AL J7 @AJg@8 JA NS6N S8 P67 SJI8L 6N 6 SJQS8I S2@IKX I6N8 NS6A S8 HI8OJ2@7KX P67 M6_JAQ 6N SJ7 HIJ2I 8MHK2X8I3 .2V8IN %N8P6IN \W# "US3 5B]%N8P6IN TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6X 54= 788_YJAQ 6 R6IH8AN8I H27JNJ2A3  *8 P67 SJI8L 2A ?@A8 4: JA NS8 RK677JYTJR6NJ2A 2T 6 #6IH8AN8I ,6V2I8I 6N NS8 S2@IKX I6N8 2T k453  *J7 M27N I8R8AN 8UH8IJ8AR8 67 6 R6IH8AN8I P67 JA 4<<< PS8A S8 V@JKN S2@787 T2I 6 K2PYJAR2M8 T6MJKX 7RS22K HI2QI6M3 WK8A #2KO8I \W# "US3 5;]#2KO8I TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@A8 44= 788_JAQ 6 #6IH8AN8I $ H27JNJ2A3  *8 S6L Q22L 8UH8IJ8AR8 67 6 Z@AJ2I R6IH8AN8IS6OJAQ V88A H6JL k41H8I S2@I PSJK8 H8IT2IMJAQ R6IYH8ANIX P2I_ 6N SJ7 HIJ2I 8MHK2X8I3  #2KO8I P67 SJI8L 2A ?@A8 5> 67 6 #6IH8AN8I ,6V2I8I 6N NS8 S2@IKX I6N8 2T k4/3  .JRS6IL %RS@RS \W# "US3 5<]%RS@RS 78AN 6A 8YM6JK M8776Q8 N2 .87H2AL8AN 2A ?@A8 4< PJNS SJ7 I87@M8 6NN6RS8L3  *8 P67 788_JAQ 6 HI2Z8RN M6A6Q8YM8AN 2I 7@H8IOJ72IX H27JNJ2A H6XJAQ k:0=111 H8I X86I 2I k543>/ H8I S2@I3&A ?@KX 4= %RS@RS TJK8L 6 T2IM6K 6HHKJR6NJ2A 6AL JALJR6N8L S8 P67 6HHKXJAQ T2I 6 #6IH8AN8I $$$ 2I +77J7N6AN (2I8M6A H27JNJ2A 6AL 72@QSN k05=111 H8I X86I 2I k50H8I S2@I3  .87H2AL8AN SJI8L %RS@RS 2A ?@KX 4; 67 6 #6IH8AN8I $$$ 6N NS8 S2@IKX P6Q8 2T k513-678L 2A NS8 T2IQ2JAQ= $ g@87NJ2A PSX %RS@RS[7 I87@M8 6AL T2IM6K 6HHKJR6NJ2A NS6N I8g@87N8L 6 P6Q8 I6N8 2@N7JL8 .87H2AYL8AN[7 JAJNJ6K H6X 7R6K8 P67 A2N I8Z8RN8L 7JMJK6I N2 NS8 @AJ2A 6HHKJR6AN7 6AL R2A7J7N8AN PJNS ,6LJ_6[7 N87NJM2AX NS6N 7@RS 6HHKJR6NJ2A7 P8I86@N2M6NJR6KKX I8Z8RN8L PJNS2@N 6A JAN8IOJ8P3 !6OJL G22L72A \W# "US3 /1]G22L72A TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@A8 54= 788_YJAQ 6A 6HHI8ANJR8 R6IH8AN8I H27JNJ2A3   *J7 6HHKJR6NJ2A 7S2P7  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4:>NS6N S8 P67 JA NS8 T2IM6NJO8 7N6Q87 2T SJ7 R6I88I S6OJAQ V88A JANS8 NI6L8 T2I 6HHI2UJM6N8KX 5X86I73  .87H2AL8AN SJI8L G22L72A 2A ?@KX 4B 67 6 #6IH8AN8I ,6V2I8I 6N NS8 S2@IKX I6N8 2T k4:3  +KK8A #S678 \W# "US3 /4]#S678 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@KX 4< 6AL 6HYHKJ8L T2I 6 R6IH8ANIX H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 P67 78KTY8MHK2X8L TI2M+HIJK 4<<< N2 D6IRS 51= H8IT2IMJAQ R6IH8ANIX P2I_ 6AL 86IA8Lk40H8I S2@I3  .87H2AL8AN 78AN 2@N NP2 I8T8I8AR8 T2IM7 N2 NS8 NP2 8MHK2X8I7 NS6N #S678 S6L KJ7N8L 2A SJ7 6HHKJR6NJ2A3 &A8 8MHK2X8I Z@7N R2ATJIM8L SJ7 L6N87 2T 8MHK2XM8AN PSJK8 NS8 2NS8I 8MHK2X8I I8H2IN8L NS6N #S678 P67 N8IMJA6N8L T2I A2N 7S2PJAQ @H T2I P2I_3  !87HJN8 K86IAJAQ 2T #S678[7 N8IMJA6NJ2A TI2M NS8 T2IM8I 8MHK2X8I= .87H2AL8AN 78AN SJM 6 K8NN8I 788_JAQ 6LLJNJ2A6K JAT2IM6NJ2A N2 R2MHK8N8 SJ7 6HHKJR6NJ2A 6AL N2 7RS8L@K8 6A 8MHK2XM8AN JAN8IOJ8P3  )S8 I8R2IL7 87N6VKJ7S NS6N #S678 P67 2TT8I8L 6 H27JNJ2A 67 6 #8M8AN (JAJ7S8I $ 6N NS8 S2@IKX I6N8 2T k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k403 W8IM6A ?@KJ6A \W# "US3 //]?@KJ6A TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@KX 5:= 6AL 6HYHKJ8L T2I 6 R6IH8AN8I H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 NS6N SJ7 M27N I8R8AN 8MHK2XM8AN P67 JA NS8 T22L 78IOJR8 JAL@7NIX3  ?@KJ6A 6K72 LJL 72M8 H6JANJAQ JA NS8 R2A7NI@RNJ2AJAL@7NIX3  *8 KJ7N8L NS6N S8 H2778778L 7H8RJ6K 7_JKK7 PJNS PJAL2P7= L22I7 6AL R6VJA8N73  .87H2AL8AN SJI8L ?@KJ6A 2A +@Q@7N 0 67 6 #6IH8AN8I $ 6N NS8 S2@IKX I6N8 2T k4/3 .JRS6IL a2RS2HJ8A \W# "US3 /:]a2RS2HJ8A TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@KX 50=6AL 6HHKJ8L T2I 6 #6IH8AN8I $$ H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 NS6N JA SJ7 M27N I8R8AN H27JNJ2A 8TT8RNJO8 ?@A8 5115= S8 P67 6 TJ8KL %@H8IJAN8AL8AN 6AL P67 H6JL k55H8I S2@I3  GSJK8 S8 S6L 8UYR8KK8AN I8T8I8AR87= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7= SJ7 6HHKJR6NJ2AP67 A2N I8Z8RN8L V8R6@78 S8 72@QSN 6 L87JI8L P6Q8 I6N8 2@N7JL8 NS8 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  $AL88L= S8 P67 SJI8L 2A +@Q@7N< 6N NS8 S2@IKX I6N8 2T k4;PJNS 6 HI2OJ7J2A NS6N SJ7 76K6IX P2@KL V8 I8OJ8P8L 6TN8I /1 L6X7 2A NS8 Z2V3  '2A8 2T NS8 @AJ2A 6HHKJR6AN7 P8I8 QJO8A NSJ7 2HH2IN@AJNX 6AL 6 A@MV8I 2T NS278 6HHKJR6AN7 H2778778L g@6KJTJR6NJ2A7 6N K867N 8g@6K N2 a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k4>3  GJKYKJ6M F8AA8LX \W# "US3 />]F8AA8LX TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@KX /1= 6AL 6HHKJ8L T2I 6 NIJM R6IH8AN8I H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 NS6N JA SJ7 M27N I8R8AN 78KTY8MHK2X8L H27JNJ2A= S8 P67 I87H2A7JYVK8 T2I 6KK NXH87 2T 7M6KK Z2V7 JARK@LJAQ KJQSN 8K8RNIJR6K P2I_= JA7N6KK6NJ2A 2T TK22I7 6AL NIJM R6IH8ANIXP2I_3  aIJ2I N2 NS6N Z2V= S8 P67 6A 6778MVKX M2KL8I TI2M 4<<> N2 51113  .87H2AL8AN SJI8L F8AA8LX 2A +@Q@7N 4: 67 6 #6IH8AN8I$$ 6N NS8 S2@IKX I6N8 2T k4B3  .1 :$#*(/8/)S8 W8A8I6K #2@A78K= JA 6LLJNJ2A N2 6KK8QJAQ I8T@76K N2 SJI8 OJ2K6NJ2A7= S67 6778IN8L NS6N NS8 .87H2AL8AN S67 I8T@78L N2 R2AY7JL8I NS8 @AJ2A 6HHKJR6AN7 T2I 8MHK2XM8AN3  #2ANI6IX N2 NSJ7 6IQ@M8AN= $ TJAL NS6N NS8 .87H2AL8AN LJL R2A7JL8I NS8 @AJ2A 6HHKJR6AN7 6AL LJL A2N 8URK@L8 NS8M TI2M NS8 SJIJAQ HI2R8773  $A NSJ7 I8Q6IL= 86RS 2T NS8 6V2O8 @AJ2A 6HHKJR6NJ2A7 P67 I8OJ8P8L= HI2R8778L 6AL R2A7JL8I8L3  $A 72M8 JA7N6AR87 N8K8HS2A8 R6KK7 P8I8 HK6R8L N2 NS8 @AJ2A 6HHKJR6AN7 N2 O8IJTX L87JI8L 76K6IJ87 2I N2 RK86I @H M6NN8I7 KJ7N8L 2A NS8 6HHKJR6NJ2A3  )S@7= R2ANI6IX N2 NS8 W8A8I6K #2@A78K= $ I8R2MM8AL NS6N NS278 R2MHK6JAN 6KK8Q6YNJ2A7 V8 LJ7MJ778L3GJNS I87H8RN N2 NS8 I8T@76K N2 SJI8 6KK8Q6NJ2A7 6KK8Q8L JA NS8 R2MHK6JAN= $ TJAL NS6N NS8 .87H2AL8AN LJL A2N SJI8 72M8 2T NS8 @AJ2A 6HHKJR6AN7 V8R6@78 2T NS8JI @AJ2A 6TTJKJ6NJ2A 6AL NS8I8T2I8 OJ2K6N8L %8RNJ2A ;\6]\4] 6AL \/] 2T NS8 +RN3  )S8 T2KK2PJAQ I8HI878AN7 MX I8672A7 T2I NSJ7 TJALJAQ3  (JI7N= $ A2N8 NS6N A2A8 2T NS8 @AJ2A 6HHKJR6AN7 P8I8 R2AN6RN8L VX NS8 .87H2AL8AN N2 788 JT NS8X P2@KL R2A7JL8I N6_JAQ 6 K2P8I S2@IKX P6Q8 2I R2A7JL8I 6 R6IH8AN8I K6V2I8I H27JNJ2A @AKJ_8 NS8 A2A@AJ2A 6HHKJR6AN7= 72M8 2T PS2 6RR8HN8L I8L@R8L S2@IKX P6Q87 TI2M PS6N NS8X HI8OJY2@7KX 86IA8L3  %8R2AL= @AJ2A 6HHKJR6AN7 P8I8 I2@NJA8KX I8Z8RN8L JT NS8X I8g@87N8L 6 76K6IX 2I NS8JI P6Q8 SJ7N2IX 7S2P8L 6 P6Q8 I6N8 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  '2A@AJ2A 6HHKJR6AN7 NS6N P8I8 SJI8L P8I8 A2N I2@NJA8KX I8Z8RN8L JT NS8X KJ7N8L JA NS8JI 6HHKJR6NJ2A7 6 76K6IX 2I P6Q8 SJ7N2IX 2@NY7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  +LLJNJ2AY6KKX= 6 A@MV8I 2T NS8 A2A@AJ2A 6HHKJR6AN7 NS6N P8I8 SJI8L P8I8 QJO8A NS8 2HH2IN@AJNX N2 JAN8IOJ8P PJNS .87H2AL8AN 8O8A JT NS8JI 6HHKJR6NJ2A7 7S2P8L 6 P6Q8 SJ7N2IX NS6N P67 2@N7JL8 .8Y7H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 #6IH8AN8I3  EAJ2A 6HHKJR6AN7 P8I8 A2N 6TT2IL8L NSJ7 76M8 6RR2MM2L6NJ2A 6AL A2 @AJ2A 6HYHKJR6AN KJ7N8L JA NS8 R2MHK6JAN P67 2TT8I8L 6A JAN8IOJ8P PJNS .87H2AL8AN3  )SJIL= @AJ2A 6HHKJR6AN7 P8I8 I2@NJA8KX I8Z8RN8L V678L 2A H22I I8T8I8AR8 RS8R_73  )SJ7 P67 A2N NS8 R678 T2I A2AY@AJ2A 6HHKJR6AN73  (2I 8U6MHK8= @AJ2A 6HHKJR6AN7 PS2 8JNS8I 6R_A2PK8LQ8L 2I NS8JI I8T8I8AR8 RS8R_7 @AR2O8I8L H67N 6KR2S2K HI2VK8M7 P8I8 I2@NJA8KX I8Z8RN8L \a6I_8I]= PSJK8 A2A@AJ2A 6HHKJR6AN7 P8I8 QJO8A 6A JAN8IOJ8P 6AL SJI8L \%MJNS]3  ,J_8YPJ78= @AJ2A 6HHKJR6AN7 NS6N I8R8JO8L H22I I8T8I8AR8 RS8R_7 P8I8 I2@NJA8KX I8Z8RN8L PSJK8 A2A@AJ2A 6HHKJR6AN7 NS6N 6K72 I8R8JO8L H22I I8T8I8AR8 RS8R_7 P8I8 SJI8L \#S678 P67 6K72 R2AOJRN8L 2T  %)"c"'% #&'%).E#)$&'#&.a34:B6 T8K2AX JAO2KOJAQ RSJKL 7@HH2IN 6AL %MJNS]3  (2@INS= L87HJN8 .87H2AL8AN[7 H2KJRX 6RR2ILJAQ N2 ,6LJ_6 2T A2N R2A7JL8IJAQ 6HHKJR6NJ2A7 NS6N P8I8 HI8OJ2@7KX I8Z8RN8L= .87H2AL8AN SJI8L A2A@AJ2A 6HHKJR6AN )XK8I3  (JTNS= JA R2MH6IJAQ NS8 g@6KJTJR6YNJ2A7 2T NS8 @AJ2A 6HHKJR6AN7 PJNS NS8 A2A@AJ2A 6HHKJR6AN7= JN J7 6V@AL6ANKX RK86I NS6N NS8 @AJ2A 6HHKJR6AN7 S6L 7@V7N6ANJ6KKX M2I8 X86I7 JA NS8 NI6L86AL QI86N8I 8UH8IJ8AR8 NS6A NS8 M6Z2IJNX 2T NS8 R6IH8AN8I7 2I R6IH8AN8I K6V2I8I7 SJI8L VX NS8 .87H2AL8AN3  ,67NKX= V2NS ,6LJ_6 6AL a6OKJR_ R2ATJIM8L NS6N 2A8 2T NS8 HIJYM6IX Q26K7 2T .87H2AL8AN P67 N2 SJI8 g@6KJTJ8L MJA2IJNX 6AL P2M8A R6IH8AN8I7 67 A2A8 P8I8 8MHK2X8L L@IJAQ NS8 RIJNJR6K H8IJ2L3  $A NSJ7 I8Q6IL= %RS68T8I P67 8MJA8ANKX g@6KJTJ8L S6OJAQ 6RSJ8O8L Z2@IA8XM6A R6IH8AN8I 7N6N@73  GSJK8 NS8 .87H2AL8AN 6778IN7 NS6N JN LJL A2N SJI8 %RS68TT8I V8R6@78 7S8 LJL A2N I8N@IA NS8JI 2A8 N8K8HS2A8 R6KK= $ TJAL NSJ7 I8672A N2 V8 HI8N8UN@6K3  $AL88L= 67 LJ7R@778L 6V2O8= NS8 .87H2AL8AN I2@NJA8KX78AN 2@N 78R2AL K8NN8I7 N2 A2A@AJ2A 6HHKJR6AN7 2I M6L8 78R2AL N8K8HS2A8 R6KK7 N2 788_ JAT2IM6NJ2A3  %JAR8 .87H2AL8AN H@N 6 QI86N L86K 2T 8MHS67J7 2A 788_JAQ 2@N 6AL SJIJAQ g@6KJTJ8L P2M8A R6IH8AYN8I7= NS8JI I8672A7 T2I A2N SJIJAQ %RS68T8I L2 A2N PJNS7N6AL 7RI@YNJAX3  $A 7@MM6IX= $ TJAL NS6N NS8 I8672A7 6LO6AR8L VX .87H2AL8AN T2I A2N SJIJAQ NS8 @AJ2A R6IH8AN8I 6HHKJR6AN7 6KK8Q8L JA NS8 R2MHK6JAN PJNS NS8 8UR8HNJ2A 2T F8HK8I= DJKK8I= 6AL hJMM8IYM6A N2 V8 HI8N8UN@6K3  $ A2N8 NS6N NS8 .87H2AL8AN LJL A2N SJI8 8O8A 2A8 2T NS8 @AJ2A 6HHKJR6AN7 KJ7N8L JA NS8 R2MHK6JAN3  $AYL88L= $ TJAL NS8 .87H2AL8AN P2@KL S6O8 SJI8L NS8 8JQSN JALJYOJL@6K7 \*X6NN= ,6-8KK8= DRWPJA= a6I_8I= %RS68T8I= %N88V= G6N72A= 6AL GJ78] V@N T2I NS8JI @AJ2A 6TTJKJ6NJ2A3  EAL8I )&863" B8$7J $ TJAL NS6N NS8 .87H2AL8AN LJL A2N M88N JN7 V@IL8A NS6N JN P2@KL S6O8 N6_8A NS8 76M8 6RNJ2A 8O8A JT NS8 8MHK2X887 S6L A2N 8AQ6Q8L JA HI2N8RN8L 6RNJOJNX3)S8 .87H2AL8AN 6IQ@87 NS6N NS8SJIJAQ 2T @AJ2A 6HHKJR6AN )2LL -K2XL \W# "US3 /;] R2ATJIM7 NS6N JN LJL A2N H277877 @AYJ2A 6AJM@7 6AL JN T@KKX R2A7JL8I8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A3  -K2XL TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A +HIJK 4;= 6AL 6HYHKJ8L T2I 6 R2ARI8N8 TJAJ7S8I H27JNJ2A3  *8 KJ7N8L JA SJ7 6HHKJR6YNJ2A NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I 6AL JAN8AL8L N2 2IQ6AJ`8 NS8 .87H2AL8AN[7 8MHK2X8873  &A +HIJK 55= S8 6M8AL8L SJ7 6HHKJYR6NJ2A N2 JARK@L8 K86LM6A 6AL (2I8M6A H27JNJ2A73  -X NP2 78H6I6N8 K8NN8I7 L6N8L +HIJK /1= .87H2AL8AN I8Z8RN8L SJ7 6HHKJR6YNJ2A 7N6NJAQ NS6N NS8X P8I8 K22_JAQ T2I 6HHKJR6AN7 PJNS M2I8 8UH8IJ8AR8 6AL A2 R2ARI8N8 K6V2I8I H27JNJ2A7 P8I8 6O6JK6VK83  +RR2ILJAQ N2 a6OKJR_= V8R6@78 -K2XL P67 H8I7J7N8AN= S8 P67 QI6AN8L 6A JAN8IOJ8P PJNS a6OKJR_ 6AL cJR8 aI87JL8AN 2T &H8I6YNJ2A7 *8JA 2A D6X 4B3  -K2XL N6H8YI8R2IL8L NS8 JAN8IOJ8P 6AL 6 NI6A7RIJHN P67 M6L8 \W# "US3 ><]3  +TN8I NS8 R2MHK8NJ2A 2T NS8 JAN8IOJ8P= -K2XL PS278 HIJM6IX 8UH8IJ8AR8 P67 P2I_JAQ PJNS R2ARI8N8 P67 2TT8I8L 6 H27JNJ2A 67 6 R6IH8AN8I3  *8 R2MM8AR8L 8MHK2XM8AN 2A ?@A8/ V@N P2I_8L 2AKX5P88_7 67 NS8 EAJ2A JA7NI@RN8L SJM N2 K86O8 NS8 Z2V3 +KNS2@QS NS8 .87H2AL8AN LJL SJI8 -K2XL _A2PJAQ NS6N S8 P67 6 @AJ2A 2IQ6AJ`8I= $ L2 A2N HK6R8 7JQAJTJR6AN 8MHS67J7 2A NSJ7 SJIJAQ 67 JN 2RR@II8L 6N 6 NJM8 6TN8I .87H2AL8AN S6L I8Z8RN8L 6KK 2T NS8 86IKJ8I R6IH8AN8I @AJ2A 6HHKJR6AN73  D2I82O8I= PS8A NS8 .87H2AL8AN SJI8L -K2XL NS8X _A8P S8 LJL A2N H277877 R6IYH8ANIX 7_JKK7 6AL S6L A2N -K2XL O2K@AN6IJKX K8TN SJ7 Z2V= JN R2@KL S6O8 HI2OJL8L NS8 .87H2AL8AN 6 K8QJNJM6N8 I8672A N2 N8IMJA6N8 SJM3B$A 6AX 8O8AN= NS8 SJIJAQ 2T 2A8 @AJ2A 6HHKJR6AN 6TN8I I8YZ8RNJAQ 6KK 2NS8I R6IH8AN8I @AJ2A 6HHKJR6AN7 L287 A2N 7S8KN8I NS8 .87H2AL8AN[7 HIJ2I JKK8Q6K 6RNJ2A7 @AL8I NS8 +RN3  '1 4,=A*#8$" RST4:TC[CX[43  )S8 @AJ2A 6HHKJR6AN7)S8 W8A8I6K #2@A78K 6KK8Q87 JA H6I6QI6HS 0 2T NS8 R2MHK6JAN NS6N NS8 .87H2AL8AN 7JAR8 (8VI@6IX 5115 HK6R8L 6L7 JA O6IJ2@7 H@VKJR6NJ2A7 788_JAQ R2ARI8N8 K6V2I8I7 6AL R8M8AN TJAJ7S8I73  &A +HIJK 4;= NSI88 @AJ2A 6HHKJR6AN7 6HHKJ8L T2I K6V2I8I H27JYNJ2A7 V@N 7JAR8 +HIJK 50= .87H2AL8AN S67T6JK8L 6AL I8T@78L N2 R2A7JL8I NS878 JALJOJL@6K7 T2I 8MHK2XM8AN 6ALb2I SJI8L NS8M3  .6NS8I= V8QJAAJAQ D6X B= .87H2AL8AN SJI8L 6N K867N 5/ 8MHK2XY887 T2I H27JNJ2A7 T2I PSJRS NS8 @AJ2A 6HHKJR6AN7 P8I8 g@6KJTJ8L3  $A 2IL8I N2 R2MH6I8 NS8 g@6KJTJR6NJ2A7 2T NS8NSI88 @AJ2A 6HHKJYR6AN7 PJNS 6 A@MV8I 2T NS8 JALJOJL@6K7 SJI8L VX .87H2AL8AN= 6A 6A6KX7J7 2T NS8JI V6R_QI2@AL7 6AL 8UH8IJ8AR8 PJKK V8 @AL8IYN6_8A3  #1 !"797 4#6*7 ]^4 @_31 RX`#6QK8 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A PJNS .87H2AL8AN 2A +HIJK 4<= 6AL 72@QSN 8MHK2XM8AN P2I_JAQ PJNS R2ARI8N83  *8 RS8R_8L 2A NS8 K6V2I RK677JTJR6NJ2A T2IM NS6N S8 P67 HI2TJRJ8AN N2 P2I_ JA NS8 H27JNJ2A7 2T R6IH8AN8I= R2ARI8N8= 2I Q8A8I6K K6YV2I8I3  #6QK8 A2N8L 2A SJ7 6HHKJR6NJ2A NS6N S8 P67 6 @AJ2A 2IYQ6AJ`8I 6AL H2778778L HIJ2I 8UH8IJ8AR8 PJNS @AJ2A R2MH6AJ87 67 6 (2I8M6A 6AL K6V2I8I P2I_JAQ PJNS R2ARI8N83  .87H2AL8AN N8K8HS2A8L #6QK8 6AL JN J7 A2N8L 2A NS8 6HHKJR6NJ2A NS6N S8 P67 PJKKJAQ N2 6RR8HN P6Q87 2T k41H8I S2@I L87HJN8 V8JAQ H6JL k51H8I S2@I JA HIJ2I H27JNJ2A73  -X K8NN8I L6N8L +HIJK /1= .87H2AYL8AN JAT2IM8L #6QK8 NS6N NS8X LJL A2N S6O8 6AX R2ARI8N8 K6V2I H27JNJ2A7 6O6JK6VK8 6N NS6N NJM8 V@N P2@KL _88H SJ7 6HHKJR6NJ2A 2A TJK8= 6AL JT 6AX H27JNJ2A7 V8R6M8 6O6JK6VK8 NS6N 7@JN8L SJ7 7_JKK7= S8 P2@KL V8 R2AN6RN8L3  G1L,3$ E#""372/ ]^4 @_31 VS`D6NNS8P7 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A PJNS .87H2AL8AN 2A +HIJK 4;= 6AL 72@QSN 8MHK2XM8AN 67 6 K6V2I8I3  *J7 6HHKJR6YNJ2A A2N87 NS6N S8 S67 8UH8IJ8AR8 P2I_JAQ PJNS @AL8IQI2@AL @NJKJNJ87 6AL 6 76K6IX SJ7N2IX JA 8UR877 2T k51H8I S2@I3  .87H2AYL8AN[7 8MHK2X88 RS8R_KJ7N TJK8 A2N87 NS6N D6NNS8P7 LJL A2N H27Y7877 R2ARI8N8 2I R6IH8ANIX 8UH8IJ8AR8 6AL P67 788_JAQ P6Q87 SJQS8I NS8A NS8JI H6X 7R6K83  -X K8NN8I L6N8L +HIJK /1= .87H2AYL8AN 6HHIJ78L D6NNS8P7 NS6N NS8X P8I8 K22_JAQ T2I 6HHKJR6AN7 PJNS M2I8 8UH8IJ8AR8 V@N NS8X P2@KL _88H SJ7 6HHKJR6NJ2A 2A TJK8= 6AL JT 6A 2HH2IN@AJNX V8R6M8 6O6JK6VK8 NS6N 7@JN8L SJ7 7_JKK7 S8 P2@KL V8 R2AN6RN8L3  .1 P#&* E#&Q6&#I ]^4 @_31 VC`D6I_QI6T TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A PJNS .87H2AL8AN 2A +HIJK 50= 6AL 72@QSN P2I_ 67 6 K6V2I8I3  *J7 6HHKJR6NJ2A 7S2P7 NS6N 7JAR8 4<</ S8 S6L 8UR8KK8AN 8UH8IJ8AR8 PJNS 6 @AJ2A 8MHK2X8I H8IT2IMJAQ O6IJ2@7 NXH87 2T K6V2I8I P2I_ 6N 6AS2@IKX P6Q8 2T k4< N2 k543  .87H2AL8AN[7 8MHK2X88 RS8R_KJ7N TJK8 A2N87 NS6N NS8X P8I8 A2N SJIJAQ K6V2I8I7 6N NSJ7 NJM8 6AL D6I_Y  B,6LJ_6 N87NJTJ8L NS6N L@IJAQ SJ7 N8A@I8 67 aI2L@RNJ2A D6A6Q8I= NS8 SJIJAQ H2KJRX LJL A2N H8IMJN 72M82A8 N2 6HHKX 67 6 K6V2I8I 6AL V8 SJI8L 67 6 R6IH8AN8I3   !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4:;QI6T[7 76K6IX L8M6AL7 P8I8 N22 SJQS3  -X K8NN8I L6N8L +HIJK 50= .87H2AL8AN JAT2IM8L D6I_QI6T NS6N NS8X LJL A2N S6O8 6AX K6YV2I8I H27JNJ2A7 6O6JK6VK8 V@N SJ7 6HHKJR6NJ2A P2@KL V8 _8HN 2A TJK8 JA NS8 8O8AN NS6N 6AX H27JNJ2A7 V8R6M86O6JK6VK8 NS6N 7@JN8L SJ7 7_JKK73 53  "MHK2X88[7 SJI8L VX .87H2AL8AN#1 :$"3,$( ;-"H7 ]^4 @_31 VR`-@N`8 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6IRS B= 6AL 72@QSN P2I_ 67 6 Q8A8I6K K6V2I8I3  *J7 6HHKJR6NJ2A 7S2P7 NS6N SJ7 M27N I8R8AN 8MHK2XM8AN 7JAR8 !8R8MV8I 5111 N2 NS8 HI8Y78AN P67 A2N JA NS8 R2A7NI@RNJ2A JAL@7NIX V@N S8 LJL S6O8 72M8 HIJ2I 8UH8IJ8AR8 P2I_JAQ PJNS R2ARI8N8 TI2M 4<<0 N2 4<<<3  )S8 6HHKJR6NJ2A A2N87 6 A@MV8I 2T K6@L6N2IX I8T8I8AR873  *8 P67 SJI8L 67 6 R2ARI8N8 K6V2I8I 2A D6X40= 6N NS8 S2@IKX P6Q8 2T k4/3G1E#"372 Z,-$6 ]^4 @_31 VV`C2@AQ TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A D6X 4B= 6AL 72@QSN 6 R2ARI8N8 K6V2I8I H27JNJ2A3  *J7 M27N I8R8AN 8UH8IJ8AR8 67 6 R2A7NI@RNJ2A K6V2I8I N22_ HK6R8 V8NP88A 4<;; 6AL 4<<:3  -XK8NN8I L6N8L D6X 55= .87H2AL8AN A2NJTJ8L C2@AQ NS6N JN LJL A2N S6O8 6AX H27JNJ2A7 6O6JK6VK8 V@N JN P2@KL _88H SJ7 6HHKJR6YNJ2A 2A TJK8= 6AL A2NJTX SJM JT 6A 2HH2IN@AJNX 6I278 NS6N 7@JN8L SJ7 7_JKK73  .87H2AL8AN= 2A ?@KX 4>= R2AN6RN8L C2@AQ N2 7RS8LY@K8 6A JAN8IOJ8P 6AL LJ7R@77 L87JI8L P6Q87 67 C2@AQ S6L HI8YOJ2@7KX JALJR6N8L NS6N S8 P2@KL LJ7R@77 NS6N J77@8 2A SJ7 86IKJ8I TJK8L 6HHKJR6NJ2A3  .87H2AL8AN= 6TN8I NS8 JAN8IOJ8P= SJI8L C2@AQ 67 6 R2ARI8N8 K6V2I8I 6N NS8 S2@IKX P6Q8 2T k4:3 .1 :*G7&", a#/N-7H ]^4 @_31 V[`c67g@8` TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@KX /1= 6AL 72@QSN P2I_ 67 6 R6IH8AN8I= R2ARI8N8 2I Q8A8I6K K6V2I8I3  *J7 6HHKJR6NJ2A 7S2P7 NS6N SJ7 M27N I8R8AN 8UH8IJ8AR8 T2I NS8 K67N /X86I7 P67 A2N JA NS8 R2A7NI@RNJ2A JAL@7NIX3  .6NS8I= .87H2AYL8AN[7 JAN8IOJ8P 7S88N JALJR6N87 NS6N PSJK8 S8 KJO8L 6AL P2I_8L JA D8UJR2 HIJ2I N2 4<<;= S8 S6L 72M8 8UH8IJ8AR8 67 6 K6V2I8I P2I_JAQ PJNS R2ARI8N83  .87H2AL8AN SJI8L c67g@8` 67 6R2AYRI8N8 K6V2I8I 86IAJAQ k4/H8I S2@I3  %1B,&8 ;&8/G,8/ ]^4 @_31 Vb`-IJ7V2J7 TJK8L S8I 8MHK2XM8AN 6HHKJR6NJ2A 2A +@Q@7N 4<= 6AL 72@QSN P2I_ 67 6 Q8A8I6K K6V2I8I3  -IJ7V2J7[7 6HHKJR6NJ2A JALJYR6N87 NS6N 7S8 S6L A2 8UH8IJ8AR8 JA R2A7NI@RNJ2A= NS8 M6Z2IJNX 2T S8I P2I_ SJ7N2IX S6OJAQ V88A JA NS8 I87N6@I6AN 6AL QI2@AL M6JAN8A6AR8bK6AL7R6H8 JAL@7NIJ873  $AL88L= VX K8NN8IL6N8L %8HYN8MV8I 0= .87H2AL8AN I8Z8RN8L S8I 6HHKJR6NJ2A JALJR6NJAQ NS6N JN LJL A2N S6O8 6AX H27JNJ2A7 6O6JK6VK8 67 6 Q8A8I6K K6V2I8I3  )S8I86TN8I= 2A %8HN8MV8I 44= .87H2AL8AN N8K8HS2A8L -IJ7V2J7 6AL K8TN 6 M8776Q8 T2I S8I N2 R6KK N2 7RS8L@K8 6A JAN8IOJ8P3 GS8A .87H2AL8AN LJL A2N JMM8LJ6N8KX S86I TI2M -IJ7V2J7= NS8X M6L8 6 78R2AL 6NN8MHN N2 I86RS S8I 2A %8HN8MV8I 4>= N2 7RS8LY@K8 6A JAN8IOJ8P3  -IJ7V2J7 P67 7@V78g@8ANKX SJI8L67 6 Q8A8I6K K6V2I8I 6N NS8 S2@IKX P6Q8 2T k453;  ;$ A2N8 7NIJ_JAQ LJTT8I8AR87 JA NS8 I8H86N8L 6NN8MHN7 N2 I86RS -IJ7V2J7 JA R2MH6IJ72A N2 %RS68T8I3 71P7&&( '7#* ]^4 @_31 VW`!86K TJK8L S8I 8MHK2XM8AN 6HHKJR6NJ2A 2A +@Q@7N 5>= 6AL 72@QSN P2I_ 67 6 R6IH8AN8I 2I K6V2I8I3  *8I 6HHKJR6NJ2A 7S2P7 NS6N 7S8 S6L HIJ2I 8UH8IJ8AR8 67 6 K6V2I8I JA S8I M27N I8R8AN H27JNJ2A 6AL 8UR8KK8AN I8T8I8AR87 6N NS6N 8MHK2X8I JA 6LLJNJ2A N2 HIJ2I 8MHK2X8I73 !86K P67 SJI8L 67 6 R6IH8AN8I K6V2I8I 6N k4:H8I S2@I3 I1E#&"8$ <8$67*/"7""7& ]^4 @_31 US`.JAQ8K7N8NN8I TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A %8HN8MV8I <= 6AL 72@QSN P2I_ 67 6 R2ARI8N8 K6V2I8I3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 S6L HI8OJ2@7 R2ARI8N8 8UH8IJ8AR8 6AL I8R8JO8L 8UR8KK8AN I8T8I8AR87 TI2M SJ7 HIJ2I 8MHK2X8I73  GSJK8 S8 86IA8L JA 8UR877 2T k406A S2@I 6N SJ7 HIJ2I H27JNJ2A= .87H2AL8AN QI6AN8L SJM 6A JAN8IOJ8P 6AL 2TT8I8L SJM NS8 H27JNJ2A 2T R2AYRI8N8 K6V2I8I PSJRS S8 6RR8HN8L 6N k4/ H8I S2@I3 61 ^7&#*% ',(*7 ]^4 @_31 UC`!2XK8 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A %8HN8MV8I 45= 6AL 72@QSN 8JNS8I 6 R2ARI8N8 K6V2I8I 2I R6IH8AN8I K6V2I8I H27JYNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 A2 8UH8IJ8AR8 JA NS8 R2A7NI@RNJ2A JAL@7NIX 7JAR8 %8HN8MV8I 5111= V@N HIJ2I N2 NS6N NJM8 S8 LJL P2I_ PJNS R2ARI8N8 PSJK8 V@JKLJAQ S2M87 6AL Q6I6Q87 JA a@8IN2 .JR23  !2XK8 P67 QI6AN8L 6A JAN8IOJ8P 6AL P67 SJI8L 67 6 R2AYRI8N8 K6V2I8I 6N k45H8I S2@I3 31 :%#= >-II ]^4 @_31 Uc`*@TT TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A %8HN8MV8I 4/= 6AL 72@QSN 6H27JNJ2A P2I_JAQ PJNS R2ARI8N83  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 S6L HIJ2I 8UH8IJ8AR8 P2I_JAQ PJNS R2ARI8N8 6AL T6O2I6VK8 I8T8I8AR87 TI2M SJ7 HIJ2I 8MHK2X8I73  *@TT P67 QI6AN8L 6A JAN8IOJ8P 6AL P67 SJI8L 2A &RN2V8I B= 67 6 R2ARI8N8 K6V2I8I 6N NS8 S2@IKX I6N8 2T k4/H8I S2@I3 81 ',-6*#/ P7$$7%( ]^4 @_31 UR`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g@87N8L NS6N S8 V8 I8R2A7JL8I8L T2I 6AX R6IH8AN8I K6V2I8I H27JNJ2A7 NS6N MJQSN V8 6O6JK6VK83  +A JAN8IOJ8P P67 7RS8L@K8L T2I %8HN8MV8I5B= 6AL F8AA8LX P672TT8I8L 6 R6IYH8AN8I K6V2I8I H27JNJ2A 6N NS8 S2@IKX P6Q8 2T k453d1 B-8/ E7%8$# ]^4 @_31 UV`D8LJA6 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A %8HN8MV8I /1= 6AL 72@QSN 6 Q8A8I6K K6V2I8I H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 72M8 8UH8IJ8AR8 JA R2A7NI@RNJ2A P2I_JAQ PJNS R2ARI8N83  -X K8NN8I L6N8L &RN2V8I 4= .87H2AL8AN I8Z8RN8L SJ7 6HHKJR6NJ2A= 7N6NJAQ NS6N NS8X S6O8 TJKK8L NS8JI A88L7 T2I 6AX 6O6JK6VK8 H27JNJ2A73  D8LJA6 N8K8HS2A8L NS8 .87H2AL8AN 2A &RN2V8I 4= 6AL 67_8L N2 V8 R2A7JL8I8L T2I 6 R2ARI8N8 H27JNJ2A3  -X K8NN8I L6N8L &RN2V8I B= .87H2AL8AN JAT2IM8L D8LJA6 NS6N JN S67 TJKK8L 6KK HI878AN A88L7 T2I R2ARI8N8 K6V2I8I73  -X K8NN8I L6N8L &RN2V8I /4= .8Y %)"c"'% #&'%).E#)$&'#&.a34:<7H2AL8AN A2NJTJ8L D8LJA6 NS6N JN7 SJIJAQ A88L7 RS6AQ8L6AL NS8X P8I8 788_JAQ 78O8I6K R2ARI8N8 K6V2I8I73  +A JAN8IOJ8P P67 7RS8L@K8L 6AL D8LJA6P67 SJI8L 67 6 R2ARI8N8 K6V2I8I 6N NS8 S2@IKX P6Q8 2T k453  Q1 <-//7** B7079&7 ]^4 @_31 UU`,8 (8OI8 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A &RN2V8I /= 6AL 72@QSN 6 R2ARI8N8 K6V2I8I H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 HIJ2I 8UH8IJ8AR8 P2I_JAQ PJNS R2ARI8N83  GSJK8 2A8 2T SJ7 HIJ2I I8TY8I8AR87 P67 T6O2I6VK8= NS8 78R2AL I8T8I8AR8 JALJR6N8L NS6N S8 K8TN NS8 8MHK2X8I NPJR8 PJNS A2 P6IAJAQ3  .87H2AL8AN= A8O8IYNS8K877= 7RS8L@K8L 6A JAN8IOJ8P T2I &RN2V8I 55= 6AL ,8(8OI8P67 SJI8L 2A &RN2V8I 5;= 67 6 R2ARI8N8 K6V2I8I 6N NS8 S2@IKX P6Q8 2T k4>3  *1 !"797 )7G7& ]^4 @_31 Ub`G8V8I TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A +HIJK 40= 6AL 72@QSN 6 R2ARI8N8 TJAJ7S8I H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 L87JI8L 6 P6Q8 I6N8 JA NS8 I6AQ8 2T k55 N2 k50 H8I S2@I3 !8Y7HJN8 788_JAQ 6 P6Q8 I6N8 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 R2ARI8N8 TJAJ7S8I= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7= G8V8I P67 QI6AN8L 6A JAN8IOJ8P 6AL SJI8L 67 6 R2ARI8N8 TJAJ7S8I$$ 6N NS8 S2@IKX I6N8 2T k513 =1 0&7%7&8.Q :=#.37& ]^4 @_31 UX`+M6RS8I TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A ?@KX 55= 6AL 72@QSN 6 R2ARI8N8 TJAJ7S8I H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 NS6N S8 L87JI8L 6 P6Q8 I6N8 2T k55H8I S2@I3  !87HJN8 788_JAQ 6 P6Q8 I6N8 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 R2ARI8N8 TJAYJ7S8I= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7= +M6RS8I P67 SJI8L 67 6 R2AYRI8N8 TJAJ7S8I $$ 6N NS8 S2@IKX I6N8 2T k4;3  $1 E#&"8$ >,*"#$ ]^4 @_31 [C`*2KN6A TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A +@Q@7N 4B= 6AL 72@QSN 6 R2ARI8N8 TJAJ7S8I $ H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 6 L87JI8L P6Q8 I6N8 2T k51H8I S2@I 6AL 6N SJ7 M27N I8R8AN 8MYHK2X8I S8 86IA8Lk55H8I S2@I3  !87HJN8 788_JAQ 6 P6Q8 I6N8 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 R2ARI8N8 TJAJ7S8I $= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7= *2KN6A P67 6TT2IL8L 6A JAN8IOJ8P 2A %8HN8MV8I 4/= 6ALSJI8L 67 6 R2ARI8N8 TJAJ7S8I $ 6N NS8 S2@IKX I6N8 2T k4B3  ,1 E8.3#7* +,27&/ ]^4 @_31 [c`a2P8I7 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A +@Q@7N 54= 6AL 72@QSN 6 R2ARI8N8 T2I8M6A 2I TJAJ7S8I H27JNJ2A3  *J7 6HHKJR6NJ2A 7S2P7 6 L87JI8L P6Q8 I6N8 2T k5/301 H8I S2@I3  !87HJN8 788_JAQ 6 P6Q8 I6N8 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 R2AYRI8N8 TJAJ7S8I $$ H27JNJ2A= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7= a2P8I7 P67 6TT2IL8L 6A JAN8IOJ8P 2A +@Q@7N 5>= 6AL P67 SJI8L 67 6 R2ARI8N8 TJAJ7S8I$$ 6N NS8 S2@IKX I6N8 2T k513  H3 ,6IIX -K6J7L8KK \W# "US3 >0]-K6J7L8KK TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A %8HN8MV8I 4/= 6AL 72@QSN 6 R2ARI8N8 TJAJ7S8I H27JNJ2A3  *8 P67 2TT8I8L 6A JAN8IOJ8P= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7= 6AL NS8 A2N87 TI2M NS8 JAN8IOJ8P JALJR6N8 NS6N S8 P67 A2N 6 SJQSKX 8UH8IJ8AR8L TJAJ7S8I3  !87HJN8 NSJ7 2V78IO6NJ2A= -K6J7L8KK P67 SJI8L 67 6 R2ARI8N8 TJAYJ7S8I $ 6N NS8 P6Q8 I6N8 2T k4: H8I S2@I3  N1 !7#$ ;*#Q7 ]^4 @_31 [[`-K6_8 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A %8HN8MV8I 4;= 6AL 72@QSN 6 R2ARI8N8 TJAJ7S8I H27JNJ2A3 *J7 6HHKJR6NJ2A 7S2P7 6 L87JI8L P6Q8 I6N8 2T k4; N2 k51H8I S2@I3  !87HJN8 788_JAQ 6 P6Q8 I6N8 2@N7JL8 .87H2AL8AN[7 JAJNJ6K H6X 7R6K8 T2I 6 R2ARI8N8 TJAJ7S8I $ H27JNJ2A= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7= -K6_8 P67 QJO8A 6A JAN8IOJ8P 2A&RN2V8I 5= 6AL P67 SJI8L67 6 R2ARI8N8 TJAJ7S8I 6N NS8 S2@IKX I6N8 2T k4>3  $ 6K72 A2N8 NS6N -K6_8[7 6HHKJR6NJ2A R2AN6JA8L 6 I8T8I8AR8 PJNS NS8 R2MM8AN d*6L 6 S6IL NJM8 Q8NYNJAQ SJM N2 P2I_e6AL S8 K8TN PJNS2@N QJOJAQ NS8 T2IM8I 8MYHK2X8I 6A 8UHK6A6NJ2A3  &1 :*#$ 43#/7 ]^4 @_31 [b`#S678 TJK8L SJ7 8MHK2XM8AN 6HHKJR6NJ2A 2A &RN2V8I 5;= 6AL 72@QSN 6 H27JNJ2A P2I_JAQ PJNS R2ARI8N83  GSJK8 SJ7 6HHKJR6NJ2A 7S2P7 NS6N S8 S6L P2I_8L JA NS8 R2A7NI@RNJ2A JAL@7NIX T2I 51 X86I7 6AL S6L 6A 8UR8KK8AN V6R_QI2@AL P2I_JAQ PJNS R2ARI8N8= NS8I8 6I8 A2 I8T8I8AR8 RS8R_7 JARK@L8L JA NS8 H6R_8N3  $AL88L= #S678 P67 78KTY8MHK2X8L JA SJ7 M27N I8R8AN H27JNJ2A 6AL NS8 .87H2AL8AN R2A7RJ2@7KX M6L8 JN 6 HI6RNJR8 2T 2VN6JAJAQ I8T8IY8AR87 TI2M RKJ8AN7 NS6N 6 78KTY8MHK2X8L H8I72A S6L P2I_8L T2I3 #2ANI6IX N2 H67N HI6RNJR8= 6AL PSJK8 I2@NJA8KX RS8R_JAQ I8T8IY8AR87 T2I 7JMJK6IKX 7JN@6N8L @AJ2A 6HHKJR6AN7= .87H2AL8AN SJI8L #S678 67 6 R2ARI8N8 TJAJ7S8I $ 6N NS8 P6Q8 I6N8 2T k4> H8I S2@I3 /3  +A6KX7J7+HHKXJAQ NS8 0@!Q@JL8KJA87= LJ7R@778L 6V2O8= $ TJAL NS6N #6QK8= D6NS8P7=6AL D6I_QI6T P8I8 8MJA8ANKX g@6KJTJ8L N2 H8IT2IM NS8 L@NJ87 6AL I87H2A7JVJKJNJ87 2T NS8 R6IH8AN8I= R2AYRI8N8 2I Q8A8I6K K6V2I8I H27JNJ2A7 T2I PSJRS NS8X 6HHKJ8L3  $A R2MH6IJAQ NS8 NI86NM8AN QJO8A N2 NS8 @AJ2A 6HHKJR6AN7 PJNS NS278 R2ARI8N8 K6V2I8I 6AL R2ARI8N8 TJAJ7S8I7 SJI8L VX NS8 .87H2AL8AN= $ A2N8 QK6IJAQ LJTT8I8AR873  (2I 8U6MHK8= @AKJ_8 NS8 @AJ2A 6HHKJR6AN7 NS6N KJ7N8L L87JI8L P6Q87 2@N7JL8 NS8 .87H2AYL8AN[7 H6X 7R6K8= A2A@AJ2A 6HHKJR6AN7 PS2 LJL NS8 76M8 P8I8 QI6AN8L JAN8IOJ8P7 6AL JA M27N JA7N6AR87SJI8L \.JAQ8K7N8NN8I= G8V8I= +M6RS8I= a2P8I7= -K6_8= 6AL *2KN6A]3  +LLJNJ2A6KKX= @AKJ_8 @AJ2A 6HHKJR6AN7 PS2 P8I8 JAT2IM8L NS6N NS8JI 6HHKJR6YNJ2A7 P2@KL V8 I8N6JA8L 2A TJK8 JT H27JNJ2A7 V8R6M8 6O6JK6VK8 NS6N 7@JN8L NS8JI 7_JKK7 6AL A8O8I R2AN6RN8L= A2A@AJ2A 6HHKJR6AN7 PS2 P8I8 N2KL NS8 76M8 NSJAQ P8I8 I2@NJA8KX R2AN6RN8L= QI6AN8L JAN8IOJ8P7 6AL SJI8L \C2@AQ= -IJ7V2J7= F8AA8LX=6AL D8LJA6]3  ,J_8PJ78= A2A@AJ2A 6HHKJR6AN7 P8I8 R2AN6RN8L JT NS8X LJL A2N JAJNJ6KKX I87H2AL N2 .87H2AL8AN JAg@JIJ87= PSJK8 @AJ2A 6HHKJYR6AN7 P8I8 A8O8I QJO8A NSJ7 2HH2IN@AJNX \C2@AQ= -IJ7V2J7= F8AYA8LX= 6AL D8LJA6]3  ,67NKX= 6N K867N NP2 2T NS8 A2A@AJ2A 6HHKJYR6AN7 NS6N P8I8 SJI8L \,8(8OI8 6AL -K6_8] S6L g@87NJ2A6VK8 I8T8I8AR87 X8N NS8X P8I8 7NJKK QJO8A JAN8IOJ8P7 6AL SJI8L VX NS8 .87H2AL8AN3-678L 2A NS8 T2IQ2JAQ= 6AL A2NJAQ 6V2O8 NS6N NS8 .87H2AL8AN 8USJVJN8L @AJ2A 6AJM@7= $ TJAL NS6N NS8 NSI88 @AJ2A 6HHKJR6AN7 P8I8 A2N SJI8L 72K8KX V8R6@78 2T NS8JI 6TTJKJ6NJ2A PJNS NS8 EAYJ2A3  $A NSJ7 I8Q6IL= $ TJAL NS6N 86RS 2T NS8 NSI88 @AJ2A 6HHKJR6AN7 P8I8 8MJA8ANKX g@6KJTJ8L T2I NS8 H27JNJ2A7 NS6N NS8X 6HHKJ8L T2I 6AL H2778778L 7@H8IJ2I g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g@87N7 T2I 6LLJNJ2A6K JAT2IM6NJ2A 6AL I8T8I8AR8 RS8R_7 I8O86K8L @AL87JI6VK8 NI6JN7 2I 7_JKK73  GSJK8 $ 6QI88 NS6N NS8 6V2O8 A2N8L 6HHKJR6NJ2A7 7N6AL T2I NS8 HI2H27JNJ2A7 I8HI878AN8L= $ 6M A2N R2AOJAR8L NS6N JN 7S2@KL V8 L8N8IMJA6VK8 JA NS8 7@VZ8RN R6783  .6NS8I= $ TJAL NS6N NS8 .87H2AL8AN LJL A2N T2KK2P JN7 SJIYJAQ Q@JL8KJA87 PS8A R2MH6IJAQ NS8 @AJ2A 6HHKJR6AN7 NS6N P8I8 I8Z8RN8L PJNS NS8 A2A@AJ2A 6HHKJR6AN7 NS6N P8I8 SJI8L3  +7 A2N8L 6V2O8= $ TJAL NS6N NS8 R2A7JL8I6NJ2A I8R8JO8L JA 8O6K@6NJAQ V2NS 78N7 2T 6HHKJR6NJ2A7 P67 7NIJ_JAQKX LJTT8I8AN T2I NS278 6HHKJR6AN7 SJI8L JA R2MH6IJ72A N2 NS8 @AJ2A 6HHKJR6AN7 NS6N P8I8 I8Z8RN8L3(2I 6KK 2T NS8 6V2O8 I8672A7= $ TJAL NS6N NS8 .87H2AL8AN LJL A2N SJI8 NS8 @AJ2A 6HHKJR6AN7 6KK8Q8L JA NS8 R2MHK6JAN V8R6@78 2T NS8JI @AJ2A 6TTJKJ6NJ2A3<  <!@IJAQ NS8 R2@I78 2T NS8 S86IJAQ 6AL 6TN8I JN S6L I87N8L JN7 R678= NS8 W8A8I6K #2@A78K M2O8L N2 6M8AL NS8 R2MHK6JANN2 6LL NS8 A6M87 2T @AJ2A 6HHKJR6AN7 %S6PA !I877K8I 6AL !6A ,6I72A PS2 TJK8L 6HHKJR6YNJ2A7 2A (8VI@6IX 51 67 6LLJNJ2A6K JALJOJL@6K7 NS6N NS8 .87H2AL8AN I8T@78L N2 R2A7JL8I 2I SJI8 V8R6@78 2T NS8JI @AJ2A 6TTJKJ6NJ2A3  )SJ7 I8Yg@87N N2 6M8AL NS8 R2MHK6JAN P67M6L8 6TN8I NS8JI 6HHKJR6NJ2A7 P8I8 JANI2L@R8L VX .87H2AL8AN 6AL I8O86K8L NS8X P8I8 @AJ2A 2IQ6AJ`8I7 JA NS8 7H8RJ6K 7_JKK7 6AL g@6KJTJR6NJ2A7 78RNJ2A \. "US3 4/ 6AL 4:]3  $ I8Y#&'#,E%$&'% &( ,+G43 .87H2AL8AN J7 6A 8MHK2X8I 8AQ6Q8L JA R2MM8IR8 PJNSJA NS8 M86AJAQ 2T %8RNJ2A 5\5]= \>] 6AL \B] 2T NS8 +RN353 )S8 EAJ2A7 6I8 K6V2I 2IQ6AJ`6NJ2A7 PJNSJA NS8 M86AJAQ 2T %8RNJ2A 5\0] 2T NS8 +RN3/3 .87H2AL8AN OJ2K6N8L %8RNJ2A ;\6]\4] 2T NS8 +RN PS8A a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a6I_8I= #XANSJ6 %RS68T8I= "LYP6IL %N88V= %R2NN G6N72A= F@IN GJ78= %N8O8 #6QK8= ?2SA D6NS8P7=6AL F6IK D6I_QI6T V8R6@78 2T NS8JI @AJ2A 6TTJKJ6NJ2A3  ."D"!C*6OJAQ T2@AL NS6N NS8 .87H2AL8AN S67 8AQ6Q8L JA R8IN6JA @AYT6JI K6V2I HI6RNJR87= $ TJAL NS6N JN M@7N V8 2IL8I8L N2 R8678 6AL L87J7N 6AL N2 N6_8 R8IN6JA 6TTJIM6NJO8 6RNJ2A L87JQA8L N2 8TT8RN@Y6N8 NS8 H2KJRJ87 2T NS8 +RN3$ I8R2MM8AL NS6N NS8 -26IL J77@8 6 I8M8LX I8g@JIJAQ NS8 JAY7N6N8M8AN 2T NS8 8K8O8A 6V2O8 A6M8L 8MHK2X887 N2Q8NS8I PJNS V6R_H6X 6AL JAN8I87N3  ,J_8PJ78= ?6M87 D@JI 7S2@KL V8 I8JMYV@I78L T2I NS8 P6Q87 S8 K27N 2A (8VI@6IX 40= 51153  $ T@INS8I I8R2MM8AL NS6N NS8 -26IL 2IL8I .87H2AL8AN N2 2TT8I NS8 8K8O8A 8MHK2X887 JA7N6N8M8AN N2 NS278 2I 7@V7N6ANJ6KKX 8g@JO6K8AN Z2V7 PJNS2@N HI8Z@LJR8 N2 NS8JI 78AJ2IJNX 2I 6AX 2NS8I IJQSN7 2I HIJOJYK8Q873  $N 7S2@KL 6K72 2IL8I .87H2AL8AN N2 M6_8 NS8M PS2K8 T2I K27N 86IAJAQ7= JT 6AX= N2Q8NS8I PJNS JAN8I87N3  -6R_H6X 7S2@KL V8 R2MH@N8L TI2M NS8 L6N8 NS8X P2@KL S6O8 V88A SJI8L K877 6AX A8N JAN8IJM 86IAJAQ7= 67 HI87RIJV8L JA 01)1 ),,*/2,&"3 4,1J <1 ',.- 5;< \4<01]= HK@7 JAN8I87N 67 R2MH@N8L JA D72 >,&8H,$/ I,& "37 <7"#&%7%J 5;/ ',.- 44B/ \4<;B]3 m.8R2MM8AL8L &IL8I 2MJNN8L TI2M H@VKJR6NJ2A3n   Z8RN8L NS8 6M8ALM8AN 7JAR8 JN 2RR@II8L L@IJAQ NS8 R2@I78 2T NS8 S86IJAQ 6AL L@8 HI2R877 P6II6AN8L NS6N NS8 .87H2AL8AN S6O8 M2I8 NJM8 N2 HI8YH6I8 T2I NS8 6M8ALM8AN3  %JAR8 6N K867N 2A8 2T NS8 R2MHK6JAN7 JA NSJ7 M6NN8I S67 V88A 2@N7N6ALJAQ 7JAR8 5114= 6AL 78O8I6K H27NH2A8M8AN7 2T NS8 KJNJQ6NJ2A P8I8 QI6AN8L= JN P67 JAR@MV8AN 2A NS8 W8A8I6K #2@A78K N2 S6O8 JARK@L8L NS278 JALJOJL@6K7 JA NS8 R2MHK6JAN JA 6 NJM8KX M6AA8I3  EAL8I NS878 RJIR@M7N6AR87= $I8A8P MX I@KJAQ 6AL TJAL NS6N JN P67 A2N 6HHI2HIJ6N8 T2I NS8 W8A8I6K #2@A78K N2 6M8AL NS8 R2MHK6JAN L@IJAQ NS8 R2@I78 2T NS8 S86IJAQ 6AL 6N 6 NJM8 6TN8I JN S6L I87N8L JN7 R678 JA RSJ8T3 